 

Exhibit 10.18

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

AMENDED AND RESTATED

 


AUTHORIZED SYMANTEC ELECTRONIC RESELLER

 

 


FOR SHOP SYMANTEC AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

INDEX

 

 

 

 

 

Section

 

Section Title

 

 

 

 

 

1.

 

Definitions

 

2.

 

Appointment as Authorized Electronic Reseller for the Storefront in the
Territory

 

2(a)

 

Outsourcer Appointment to the Storefront

 

2(b)

 

Limitations

 

2(c)

 

Nature of Appointment

 

2(d)

 

Symantec’s Reserved Rights

 

2(d)(i)

 

Changes in Number of Electronic Resellers

 

2(d)(ii)

 

Symantec Accounts

 

2(d)(iii)

 

Symantec Products; Changes in Products

 

2(e)

 

Reseller System

 

 

 

 

 

3.

 

Obligations of Digital River

 

3(a)

 

Staffing

 

3(b)

 

Storefront Requirements

 

3(b)(i)

 

Initial Storefront Design; Look and Feel; Style Guidelines

 

3(b)(ii)

 

Content Changes and Updates.

 

3(b)(iii)

 

Sub-Sites

 

3(b)(iii)(a)

 

Puerto Rico and Caribbean Sub-Site and Spain Sub-Site

 

3(b)(iii)(b)

 

Digital River Obligations

 

3(b)(iii)(c)

 

Design and Development of Puerto Rico, Caribbean and Spain Sub-sites

 

3(b)(iii)(c)(1.1)

 

Set-Up Documents

 

3(b)(iii)(c)(1.2)

 

Design and Development of Sub-Site

 

3(b)(iii)(c)(1.3)

 

Customization of Sub-Sites

 

3(b)(iii)(c)(1.4)

 

Symantec Review and Testing

 

3(b)(iii)(c)(1.5)

 

Sub-Site Launch

 

3(b)(iii)(c)(2)

 

Development and Launch Schedule

 

3(b)(iii)(c)(3)

 

Packaged Symantec Products

 

3(b)(iii)(c)(4)

 

Try/Buy Symantec Products

 

3(b)(iii)(c)(5)

 

E-mail and Telephone Customer Service

 

3(b)(iii)(c)(6)

 

Payment Options

 

3(b)(iii)(c)(7)

 

Other Sub-Site Responsibilities

 

3(b)(iii)(c)(8)

 

Fees

 

3(b)(iii)(d)

 

Taiwan Sub-Site

 

3(b)(iii)(e)

 

Digital River Obligations

 

3(b)(iii)(f)

 

Design and Development of Sub-Site.

 

3(b)(iii)(f)(1.1)

 

Set-Up Documents

 

3(b)(iii)(f)(1.2)

 

Design and Development of Sub-Site

 

3(b)(iii)(f)(1.3)

 

Customization of Sub-Sites

 

3(b)(iii)(f)(1.4)

 

Symantec Review and Testing

 

3(b)(iii)(f)(1.5)

 

Sub-Site Launch

 

3(b)(iii)(f)(2)

 

Development and Launch Schedule

 

3(b)(iii)(f)(3)

 

Packaged Symantec Products

 

3(b)(iii)(f)(4)

 

Try/Buy Symantec Products

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

i

--------------------------------------------------------------------------------


 

 

3(b)(iii)(f)(5)

 

e-mail Customer Service

 

3(b)(iii)(f)(6)

 

Payment Options

 

3(b)(iii)(f)(7)

 

Other Sub-Site Responsibilities

 

3(b)(iii)(f)(8)

 

Fees

 

3(b)(iv)

 

Featured Partner Spots

 

3(b)(v)

 

Banners

 

3(b)(vi)

 

Purchase Options

 

3(b)(vi)(a)

 

Toll Free or Toll Share Telephone Numbers

 

3(b)(vi)(b)

 

Fax

 

3(b)(vi)(c)

 

Internet Orders

 

3(b)(vii)

 

Site Traffic Reporting

 

3(b)(viii)

 

Currency and Payment Options.

 

3(b)(ix)

 

Try/Buy Products

 

3(b)(x)

 

Wrapping and Posting Services

 

3(b)(x)(a)

 

Wrapping and Posting Process

 

3(b)(x)(b)

 

Localized Wrapping

 

3(b)(x)(c)

 

Wrapper Merchandising

 

3(b)(x)(d)

 

Other Wrapping Services

 

3(b)(x)(e)

 

* Wrapper Integration

 

3(b)(x)(e)(1.0)

 

Design and Development of Sub-sites

 

3(b)(x)(e)(1.1)

 

Set-Up Documents

 

3(b)(x)(e)(1.2)

 

Design and Development of * Technology

 

3(b)(x)(e)(1.3)

 

Customization of the Wrapper Technology as Used with the * Technology.

 

3(b)(x)(e)(1.4)

 

Symantec Review and Testing.

 

3(b)(x)(e)(1.5)

 

Sub-Site Launch

 

3(b)(x)(e)(2)

 

Symantec Digital Purchase First Products

 

3(b)(x)(e)(3)

 

Try/Buy Symantec Products.

 

3(b)(x)(e)(4)

 

Fees.

 

3(b)(x)(e)(5)

 

Rights in Work Products

 

3(b)(x)(e)(6)

 

Warranties

 

3(b)(x)(e)(7)

 

Limitation of Liability and Indemnity

 

3(b)(xi) [a05-10847_1ex10d18.htm#xiServiceLevels_102412]

 

Service Levels. [a05-10847_1ex10d18.htm#xiServiceLevels_102412]

 

3(b)(xii) [a05-10847_1ex10d18.htm#xiiEcommerceAndHostingArrangement_102414]

 

E-Commerce and Hosting Arrangements.
[a05-10847_1ex10d18.htm#xiiEcommerceAndHostingArrangement_102414]

 

3(b)(xii)(a) [a05-10847_1ex10d18.htm#aMainScopeOfEcommerceAndHostingAr_102421]

 

Main Scope of E-Commerce and Hosting Arrangements
[a05-10847_1ex10d18.htm#aMainScopeOfEcommerceAndHostingAr_102421]

 

3(b)(xii)(a)(i) [a05-10847_1ex10d18.htm#iHostingOfDownloadSites_102425]

 

Hosting of Download Sites
[a05-10847_1ex10d18.htm#iHostingOfDownloadSites_102425]

 

3(b)(xii)(a)(ii) [a05-10847_1ex10d18.htm#iiHostingOfOnlineStores__102427]

 

Hosting of Online Stores
[a05-10847_1ex10d18.htm#iiHostingOfOnlineStores__102427]

 

3(b)(xii)(a)(iii) [a05-10847_1ex10d18.htm#iiiurlsForSites_102450]

 

URL’s for Sites [a05-10847_1ex10d18.htm#iiiurlsForSites_102450]

 

3(b)(xii)(a)(iv) [a05-10847_1ex10d18.htm#ivStaffing_102454]

 

Staffing [a05-10847_1ex10d18.htm#ivStaffing_102454]

 

3(b)(xii)(a)(v)
[a05-10847_1ex10d18.htm#vTrademarksTradeNamesAndCopyright_102458]

 

Trademarks, Trade Names and Copyrights
[a05-10847_1ex10d18.htm#vTrademarksTradeNamesAndCopyright_102458]

 

3(b)(xii)(a)(vi)
[a05-10847_1ex10d18.htm#viQualityFunctionalityAndLookAndF_102501]

 

Quality Functionality and Look ad Feel
[a05-10847_1ex10d18.htm#viQualityFunctionalityAndLookAndF_102501]

 

3(b)(xii)(a)(vii)
[a05-10847_1ex10d18.htm#viiadjustmentPeriodAndDeviationsF_102505]

 

Adjustment Period and Deviations
[a05-10847_1ex10d18.htm#viiadjustmentPeriodAndDeviationsF_102505]

 

3(b)(xii)(a)(viii)
[a05-10847_1ex10d18.htm#viiicorrectionsAndRelatedTiming_102508]

 

Corrections and Related Timing
[a05-10847_1ex10d18.htm#viiicorrectionsAndRelatedTiming_102508]

 

3(b)(xii)(a)(ix) [a05-10847_1ex10d18.htm#ixDownTime_102516]

 

Down Time [a05-10847_1ex10d18.htm#ixDownTime_102516]

 

3(b)(xii)(a)(x) [a05-10847_1ex10d18.htm#xTesting_102518]

 

Testing [a05-10847_1ex10d18.htm#xTesting_102518]

 

3(b)(xii)(a)(xi)
[a05-10847_1ex10d18.htm#xiProductUpdatesAndNewReleasePost_102522]

 

Product Updates and New Release Postings
[a05-10847_1ex10d18.htm#xiProductUpdatesAndNewReleasePost_102522]

 

3(b)(xii)(a)(xii) [a05-10847_1ex10d18.htm#xiiCreditCardProcessingSystems_102524]

 

Credit Card Processing Systems
[a05-10847_1ex10d18.htm#xiiCreditCardProcessingSystems_102524]

 

3(b)(xii)(a)(xiii)
[a05-10847_1ex10d18.htm#xiiiAccountManagersAndResponsibil_102527]

 

Account Managers and Responsibilities
[a05-10847_1ex10d18.htm#xiiiAccountManagersAndResponsibil_102527]

 

3(b)(xii)(a)(xiv) [a05-10847_1ex10d18.htm#xivFulfillmentAndOtherFees_102531]

 

Fulfillment and Other Fees
[a05-10847_1ex10d18.htm#xivFulfillmentAndOtherFees_102531]

 

3(b)(xii)(a)(xv)
[a05-10847_1ex10d18.htm#xvOwnershipOfSiteUrlsDomainNamesA_102534]

 

Ownership of Site URLs, Domain Names and Sites
[a05-10847_1ex10d18.htm#xvOwnershipOfSiteUrlsDomainNamesA_102534]

 

3(b)(xii)(a)(xvi)
[a05-10847_1ex10d18.htm#xviNoOtherChangesAndApplicationOf_102537]

 

No Other Changes and Application of Provisions to the Sites.
[a05-10847_1ex10d18.htm#xviNoOtherChangesAndApplicationOf_102537]

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

ii

--------------------------------------------------------------------------------


 

3(b)(xiii) [a05-10847_1ex10d18.htm#xiiiMarketPartnerSites__102538]

 

Market Partners Sites [a05-10847_1ex10d18.htm#xiiiMarketPartnerSites__102538]

 

3(b)(xiii)(a) [a05-10847_1ex10d18.htm#aMarketPartners_102604]

 

Market Partners [a05-10847_1ex10d18.htm#aMarketPartners_102604]

 

3(b)(xiii)(b) [a05-10847_1ex10d18.htm#bFeesPaymentsToMarketPartners__102606]

 

Fees, Payments to Market Partners.
[a05-10847_1ex10d18.htm#bFeesPaymentsToMarketPartners__102606]

 

3(b)(xiii)(b)(1) [a05-10847_1ex10d18.htm#a1DigitalRiverPaymentTerms__102611]

 

Digital River Payment Terms
[a05-10847_1ex10d18.htm#a1DigitalRiverPaymentTerms__102611]

 

3(b)(xiii)(b)(2)
[a05-10847_1ex10d18.htm#a2RoyaltyPaymentAndReportFromDigi_102617]

 

Royalty Payment and Report from Digital River to Market Partners.
[a05-10847_1ex10d18.htm#a2RoyaltyPaymentAndReportFromDigi_102617]

 

3(b)(xiii)(b)(3) [a05-10847_1ex10d18.htm#a3SetupCosts_102620]

 

Setup Costs [a05-10847_1ex10d18.htm#a3SetupCosts_102620]

 

3(b)(xiii)(b)(4) [a05-10847_1ex10d18.htm#a4Audits_102622]

 

Audits. [a05-10847_1ex10d18.htm#a4Audits_102622]

 

3(b)(xiii)(c) [a05-10847_1ex10d18.htm#cNoOtherChangesAndApplicationOfPr_102627]

 

No Other Changes and Application of Provisions to the Market Partner Sites.
[a05-10847_1ex10d18.htm#cNoOtherChangesAndApplicationOfPr_102627]

 

3(c) [a05-10847_1ex10d18.htm#C_CustomerSupportServices_102631]

 

Customer Support Services
[a05-10847_1ex10d18.htm#C_CustomerSupportServices_102631]

 

3(d) [a05-10847_1ex10d18.htm#D_OnlineSupport_102640]

 

Online Support [a05-10847_1ex10d18.htm#D_OnlineSupport_102640]

 

3(d)(i) [a05-10847_1ex10d18.htm#iToEndUsers_102643]

 

To End Users [a05-10847_1ex10d18.htm#iToEndUsers_102643]

 

3(d)(ii) [a05-10847_1ex10d18.htm#iiToSymantec_102645]

 

To Symantec [a05-10847_1ex10d18.htm#iiToSymantec_102645]

 

3(e) [a05-10847_1ex10d18.htm#E_Shipping_102648]

 

Shipping [a05-10847_1ex10d18.htm#E_Shipping_102648]

 

3(f) [a05-10847_1ex10d18.htm#F_ComplianceWithLaws_102652]

 

Compliance with Laws [a05-10847_1ex10d18.htm#F_ComplianceWithLaws_102652]

 

3(g) [a05-10847_1ex10d18.htm#G_DigitalRiversFinancialCondition_102655]

 

Digital River’s Financial Condition
[a05-10847_1ex10d18.htm#G_DigitalRiversFinancialCondition_102655]

 

3(h) [a05-10847_1ex10d18.htm#H_MarketingByDigitalRiver_102658]

 

Marketing By Digital River
[a05-10847_1ex10d18.htm#H_MarketingByDigitalRiver_102658]

 

3(i) [a05-10847_1ex10d18.htm#I_DistributionOfPackagedSymantecP_102700]

 

Distribution of Packaged Symantec Products
[a05-10847_1ex10d18.htm#I_DistributionOfPackagedSymantecP_102700]

 

3(i)(i) [a05-10847_1ex10d18.htm#idigitalRiversObligations_102702]

 

Digital River’s Obligation
[a05-10847_1ex10d18.htm#idigitalRiversObligations_102702]

 

3(i)(i)(1.1) [a05-10847_1ex10d18.htm#a1_1Applicability_102706]

 

Applicability [a05-10847_1ex10d18.htm#a1_1Applicability_102706]

 

3(i)(i)(1.2) [a05-10847_1ex10d18.htm#a1_2CommencementDateTerms_102708]

 

Commencement Date; Terms
[a05-10847_1ex10d18.htm#a1_2CommencementDateTerms_102708]

 

3(i)(i)(1.3) [a05-10847_1ex10d18.htm#a1_3DeliveryMethod_102714]

 

Delivery Method [a05-10847_1ex10d18.htm#a1_3DeliveryMethod_102714]

 

3(i)(i)(1.4) [a05-10847_1ex10d18.htm#a1_4CustomerShippingCosts_102717]

 

Customer Shipping Costs
[a05-10847_1ex10d18.htm#a1_4CustomerShippingCosts_102717]

 

3(i)(i)(1.5) [a05-10847_1ex10d18.htm#a1_5CustomerPaymentOptions_102721]

 

Customer Payment Options
[a05-10847_1ex10d18.htm#a1_5CustomerPaymentOptions_102721]

 

3(i)(ii) [a05-10847_1ex10d18.htm#iilatinAmericaPackagedProducts_102723]

 

Latin America Packaged Products
[a05-10847_1ex10d18.htm#iilatinAmericaPackagedProducts_102723]

 

3(i)(ii)(1.1) [a05-10847_1ex10d18.htm#a1_1Applicability_102725]

 

Applicability [a05-10847_1ex10d18.htm#a1_1Applicability_102725]

 

3(i)(ii)(1.2) [a05-10847_1ex10d18.htm#a1_2CommencementDateTerms_102728]

 

Commencement Date; Term
[a05-10847_1ex10d18.htm#a1_2CommencementDateTerms_102728]

 

3(i)(ii)(1.3) [a05-10847_1ex10d18.htm#a1_3DeliveryMethod_102731]

 

Delivery Method [a05-10847_1ex10d18.htm#a1_3DeliveryMethod_102731]

 

3(i)(iii) [a05-10847_1ex10d18.htm#iiicustomerShippingCosts_102735]

 

Customer Shipping Costs [a05-10847_1ex10d18.htm#iiicustomerShippingCosts_102735]

 

3(j) [a05-10847_1ex10d18.htm#J_Security_102737]

 

Security [a05-10847_1ex10d18.htm#J_Security_102737]

 

3(k) [a05-10847_1ex10d18.htm#K_SymantecMarketingOpportunitiesA_102740]

 

Symantec Marketing Opportunities and Promotions
[a05-10847_1ex10d18.htm#K_SymantecMarketingOpportunitiesA_102740]

 

3(l) [a05-10847_1ex10d18.htm#L_DownloadWarrantyServiceAkaElect_102741]

 

Download Warranty Service aka Electronic Download Service (“EDS”)
[a05-10847_1ex10d18.htm#L_DownloadWarrantyServiceAkaElect_102741]

 

3(m) [a05-10847_1ex10d18.htm#mHoursAQuarter_102810]

 

* (*) Hours a Quarter [a05-10847_1ex10d18.htm#mHoursAQuarter_102810]

 

 

 

 

 

4. [a05-10847_1ex10d18.htm#a4_PrivacyAndOwnershipOfCustomerI_102813]

 

Privacy and Ownership of Customer Information
[a05-10847_1ex10d18.htm#a4_PrivacyAndOwnershipOfCustomerI_102813]

 

4(a) [a05-10847_1ex10d18.htm#A_SymantecPrivacyPolicyUseAndOwne_102817]

 

Symantec Privacy Policy; use and Ownership of Customer Information
[a05-10847_1ex10d18.htm#A_SymantecPrivacyPolicyUseAndOwne_102817]

 

4(b) [a05-10847_1ex10d18.htm#B_DisclosuresToCustomersCustomerC_102821]

 

Disclosures to Customers; Customer Choice
[a05-10847_1ex10d18.htm#B_DisclosuresToCustomersCustomerC_102821]

 

4(c) [a05-10847_1ex10d18.htm#C_AntispamPoliciesAndAllMessaging_102824]

 

AntiSpam Policies and All Messaging to Customers
[a05-10847_1ex10d18.htm#C_AntispamPoliciesAndAllMessaging_102824]

 

 

 

 

 

5. [a05-10847_1ex10d18.htm#a5_UseOfSymantecAndDigitalRiverNa_102825]

 

Use of Symantec and Digital River Names
[a05-10847_1ex10d18.htm#a5_UseOfSymantecAndDigitalRiverNa_102825]

 

5(a) [a05-10847_1ex10d18.htm#A_SymantecName__102826]

 

Symantec Name [a05-10847_1ex10d18.htm#A_SymantecName__102826]

 

5(a)(i) [a05-10847_1ex10d18.htm#iOrders_102840]

 

Orders [a05-10847_1ex10d18.htm#iOrders_102840]

 

5(a)(ii) [a05-10847_1ex10d18.htm#iiTelephone_102842]

 

Telephone [a05-10847_1ex10d18.htm#iiTelephone_102842]

 

5(a)(iii) [a05-10847_1ex10d18.htm#iiiDocuments_102844]

 

Documents [a05-10847_1ex10d18.htm#iiiDocuments_102844]

 

5(a)(iv) [a05-10847_1ex10d18.htm#ivInvoicesConfirmations_102847]

 

Invoices; Confirmations [a05-10847_1ex10d18.htm#ivInvoicesConfirmations_102847]

 

5(a)(v) [a05-10847_1ex10d18.htm#vNonaffiliation_102850]

 

Nonaffiliation [a05-10847_1ex10d18.htm#vNonaffiliation_102850]

 

5(a)(vi) [a05-10847_1ex10d18.htm#viOther_102853]

 

Other [a05-10847_1ex10d18.htm#viOther_102853]

 

5(b) [a05-10847_1ex10d18.htm#B_DigitalRiverName_102855]

 

Digital River Name [a05-10847_1ex10d18.htm#B_DigitalRiverName_102855]

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

iii

--------------------------------------------------------------------------------


 

6. [a05-10847_1ex10d18.htm#a6_SymantecsTrademarksTradeNamesA_102858]

 

Symantec’s Trademarks, Trade Names and Copyrights
[a05-10847_1ex10d18.htm#a6_SymantecsTrademarksTradeNamesA_102858]

 

7. [a05-10847_1ex10d18.htm#a7_DigitalRiversTrademarksTradeNa_102910]

 

Digital River’s Trademarks, Trade Names and Copyrights
[a05-10847_1ex10d18.htm#a7_DigitalRiversTrademarksTradeNa_102910]

 

8. [a05-10847_1ex10d18.htm#a8_OwnershipOfStorefrontUrlsAndDo_102912]

 

Ownership of Storefront URLs and Domain Names
[a05-10847_1ex10d18.htm#a8_OwnershipOfStorefrontUrlsAndDo_102912]

 

 

 

 

 

9 [a05-10847_1ex10d18.htm#a9_ReportingRecordsInspectionPurc_102913]

 

Reporting; Records; Inspection; Purchase Orders.
[a05-10847_1ex10d18.htm#a9_ReportingRecordsInspectionPurc_102913]

 

9(a) [a05-10847_1ex10d18.htm#A_Notification_102915]

 

Notification [a05-10847_1ex10d18.htm#A_Notification_102915]

 

9(b) [a05-10847_1ex10d18.htm#B_Reporting_103011]

 

Reporting [a05-10847_1ex10d18.htm#B_Reporting_103011]

 

9(b)(i) [a05-10847_1ex10d18.htm#iOnlineReportingTool_103013]

 

Online Reporting Tool [a05-10847_1ex10d18.htm#iOnlineReportingTool_103013]

 

9(b)(ii) [a05-10847_1ex10d18.htm#iiSiteReporting_103019]

 

Site Reporting [a05-10847_1ex10d18.htm#iiSiteReporting_103019]

 

9(b)(iii) [a05-10847_1ex10d18.htm#iiiEdiSellthroughAndReturnsReport_103022]

 

EDI Sell-Through and Returns Reporting
[a05-10847_1ex10d18.htm#iiiEdiSellthroughAndReturnsReport_103022]

 

9(b)(iv) [a05-10847_1ex10d18.htm#ivPenetrationReport_103024]

 

Penetration Report [a05-10847_1ex10d18.htm#ivPenetrationReport_103024]

 

9(c) [a05-10847_1ex10d18.htm#C_RecordsAndAudits_103030]

 

Records and Audits [a05-10847_1ex10d18.htm#C_RecordsAndAudits_103030]

 

9(d) [a05-10847_1ex10d18.htm#D_AuditOfPackagedProductInventory_103039]

 

Audit of Packaged Product Inventory
[a05-10847_1ex10d18.htm#D_AuditOfPackagedProductInventory_103039]

 

9(e) [a05-10847_1ex10d18.htm#E_PurchaseOrders__103057]

 

Purchase Orders [a05-10847_1ex10d18.htm#E_PurchaseOrders__103057]

 

9(e)(i) [a05-10847_1ex10d18.htm#iPurchaseOrderProceduresForAllSym_103205]

 

Purchase Order Procedures for all Symantec Products.
[a05-10847_1ex10d18.htm#iPurchaseOrderProceduresForAllSym_103205]

 

9(e)(ii) [a05-10847_1ex10d18.htm#iiAdditionalPurchaseOrderPolicies_103209]

 

Additional Purchase Order Policies for Packaged Symantec Products
[a05-10847_1ex10d18.htm#iiAdditionalPurchaseOrderPolicies_103209]

 

9(e)(iii) [a05-10847_1ex10d18.htm#iiiacceptanceOfNorthAmericaPurcha_103212]

 

Acceptance of North America Purchase Orders by Digital River for Purchase on the
Storefront [a05-10847_1ex10d18.htm#iiiacceptanceOfNorthAmericaPurcha_103212]

 

10 [a05-10847_1ex10d18.htm#a10_PackagedSymantecProducts__103216]

 

Packaged Symantec Products.
[a05-10847_1ex10d18.htm#a10_PackagedSymantecProducts__103216]

 

10(a) [a05-10847_1ex10d18.htm#A_ConsignmentOfPackagedSymantecPr_103219]

 

Consignment of Packaged Symantec Products; Title.
[a05-10847_1ex10d18.htm#A_ConsignmentOfPackagedSymantecPr_103219]

 

10(b) [a05-10847_1ex10d18.htm#B_Inventory_103230]

 

Inventory [a05-10847_1ex10d18.htm#B_Inventory_103230]

 

10(c) [a05-10847_1ex10d18.htm#C_StorageAndSegregationOfSymantec_103232]

 

Storage and Segregation of Symantec Products
[a05-10847_1ex10d18.htm#C_StorageAndSegregationOfSymantec_103232]

 

10(d) [a05-10847_1ex10d18.htm#D_ShrinkageInsurance_103343]

 

Shrinkage; Insurance [a05-10847_1ex10d18.htm#D_ShrinkageInsurance_103343]

 

10(e) [a05-10847_1ex10d18.htm#E_Shipment_103346]

 

Shipment [a05-10847_1ex10d18.htm#E_Shipment_103346]

 

10(f) [a05-10847_1ex10d18.htm#F_RiskOfLoss_103348]

 

Risk of Loss [a05-10847_1ex10d18.htm#F_RiskOfLoss_103348]

 

10(g) [a05-10847_1ex10d18.htm#G_PartialDelivery_103351]

 

Partial Delivery [a05-10847_1ex10d18.htm#G_PartialDelivery_103351]

 

10(h) [a05-10847_1ex10d18.htm#H_DeliveryScheduleDelays_103353]

 

Delivery Schedule; Delays
[a05-10847_1ex10d18.htm#H_DeliveryScheduleDelays_103353]

 

10(i) [a05-10847_1ex10d18.htm#I_AccountReceivablesInTrust_103356]

 

Account Receivables In Trust
[a05-10847_1ex10d18.htm#I_AccountReceivablesInTrust_103356]

 

10(j) [a05-10847_1ex10d18.htm#J_FieldDestruction_103358]

 

Field Destruction [a05-10847_1ex10d18.htm#J_FieldDestruction_103358]

 

 

 

 

 

11. [a05-10847_1ex10d18.htm#a11_PricingAndLicenseFeesPayments_103359]

 

Pricing and License Fees; Payments; Payment Terms; Taxes, Tariffs.
[a05-10847_1ex10d18.htm#a11_PricingAndLicenseFeesPayments_103359]

 

11(a) [a05-10847_1ex10d18.htm#A_DigitalRiverPricingToEndUsers_103401]

 

Digital River Pricing to End Users.
[a05-10847_1ex10d18.htm#A_DigitalRiverPricingToEndUsers_103401]

 

11(b) [a05-10847_1ex10d18.htm#B_PaymentsBySymantecToDigitalRive_103406]

 

Payments by Symantec to Digital River
[a05-10847_1ex10d18.htm#B_PaymentsBySymantecToDigitalRive_103406]

 

11(c) [a05-10847_1ex10d18.htm#C_PaymentsByDigitalRiverToSymante_103408]

 

Payments by Digital River to Symantec
[a05-10847_1ex10d18.htm#C_PaymentsByDigitalRiverToSymante_103408]

 

11(d) [a05-10847_1ex10d18.htm#D_FailureToPay_103505]

 

Failure to Pay [a05-10847_1ex10d18.htm#D_FailureToPay_103505]

 

11(e) [a05-10847_1ex10d18.htm#E_TaxesTariffsFees_103508]

 

Taxes, Tariffs, Fees [a05-10847_1ex10d18.htm#E_TaxesTariffsFees_103508]

 

11(f) [a05-10847_1ex10d18.htm#F_CreditRisk_103512]

 

Credit Risk [a05-10847_1ex10d18.htm#F_CreditRisk_103512]

 

11(g) [a05-10847_1ex10d18.htm#G_ReturnedProducts_103514]

 

Returned Products [a05-10847_1ex10d18.htm#G_ReturnedProducts_103514]

 

11(h) [a05-10847_1ex10d18.htm#H_MaximumCustomerServiceExpense_103517]

 

Maximum Customer Service Expense
[a05-10847_1ex10d18.htm#H_MaximumCustomerServiceExpense_103517]

 

 

 

 

 

12. [a05-10847_1ex10d18.htm#a12_DisclaimerOfWarrantyLimitedLi_103520]

 

Disclaimer of Warranty; Limited Liability
[a05-10847_1ex10d18.htm#a12_DisclaimerOfWarrantyLimitedLi_103520]

 

12(a) [a05-10847_1ex10d18.htm#A_DisclaimerOfWarranty_103527]

 

Disclaimer of Warranty [a05-10847_1ex10d18.htm#A_DisclaimerOfWarranty_103527]

 

12(b) [a05-10847_1ex10d18.htm#B_LimitedLiability_103530]

 

Limited Liability [a05-10847_1ex10d18.htm#B_LimitedLiability_103530]

 

12(c) [a05-10847_1ex10d18.htm#C_NoWarrantyByDigitalRiver_103535]

 

No Warranty by Digital River
[a05-10847_1ex10d18.htm#C_NoWarrantyByDigitalRiver_103535]

 

 

 

 

 

13. [a05-10847_1ex10d18.htm#a13_IndemnificationOfSymantec_103537]

 

Indemnification of Symantec
[a05-10847_1ex10d18.htm#a13_IndemnificationOfSymantec_103537]

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

iv

--------------------------------------------------------------------------------


 

14. [a05-10847_1ex10d18.htm#a14_IndemnificationOfDigitalRiver_103539]

 

Indemnification of Digital River
[a05-10847_1ex10d18.htm#a14_IndemnificationOfDigitalRiver_103539]

 

14(a) [a05-10847_1ex10d18.htm#A_PatentOrCopyrightInfringement_103541]

 

Patent or Copyright Infringement
[a05-10847_1ex10d18.htm#A_PatentOrCopyrightInfringement_103541]

 

14(b) [a05-10847_1ex10d18.htm#B_ProductClaims_103543]

 

Product Claims [a05-10847_1ex10d18.htm#B_ProductClaims_103543]

 

14(c) [a05-10847_1ex10d18.htm#C_Exceptions_103556]

 

Exceptions [a05-10847_1ex10d18.htm#C_Exceptions_103556]

 

14(d) [a05-10847_1ex10d18.htm#D_Limitation_103559]

 

Limitation [a05-10847_1ex10d18.htm#D_Limitation_103559]

 

 

 

 

 

15. [a05-10847_1ex10d18.htm#a15_Confidentiality_103601]

 

Confidentiality [a05-10847_1ex10d18.htm#a15_Confidentiality_103601]

 

 

 

 

 

16. [a05-10847_1ex10d18.htm#a16_InvestmentAndMaintenanceCosts_103605]

 

Investment and Maintenance Costs
[a05-10847_1ex10d18.htm#a16_InvestmentAndMaintenanceCosts_103605]

 

 

 

 

 

17. [a05-10847_1ex10d18.htm#a17_Waiver_103608]

 

Waiver [a05-10847_1ex10d18.htm#a17_Waiver_103608]

 

 

 

 

 

18. [a05-10847_1ex10d18.htm#a18_Assignment_103610]

 

Assignment [a05-10847_1ex10d18.htm#a18_Assignment_103610]

 

 

 

 

 

19. [a05-10847_1ex10d18.htm#a19_DurationAndTerminationOfAgree_103612]

 

Duration and Termination of Agreements.
[a05-10847_1ex10d18.htm#a19_DurationAndTerminationOfAgree_103612]

 

19(a) [a05-10847_1ex10d18.htm#A_Term_103616]

 

Term [a05-10847_1ex10d18.htm#A_Term_103616]

 

19(b) [a05-10847_1ex10d18.htm#B_TerminationForCause_103619]

 

Termination for Cause [a05-10847_1ex10d18.htm#B_TerminationForCause_103619]

 

19(c) [a05-10847_1ex10d18.htm#C_TerminationAtWill_103623]

 

Termination at Will [a05-10847_1ex10d18.htm#C_TerminationAtWill_103623]

 

19(d) [a05-10847_1ex10d18.htm#D_AutomaticTermination_112136]

 

Automatic Termination [a05-10847_1ex10d18.htm#D_AutomaticTermination_112136]

 

19(e) [a05-10847_1ex10d18.htm#E_EffectOfTermination_112152]

 

Effect of Termination [a05-10847_1ex10d18.htm#E_EffectOfTermination_112152]

 

19(f) [a05-10847_1ex10d18.htm#F_NoDamagesForTermination_112200]

 

No Damages For Termination
[a05-10847_1ex10d18.htm#F_NoDamagesForTermination_112200]

 

19(g) [a05-10847_1ex10d18.htm#G_Survival_112208]

 

Survival [a05-10847_1ex10d18.htm#G_Survival_112208]

 

 

 

 

 

20. [a05-10847_1ex10d18.htm#a20_SymantecCompanyOrProductAcqui_112215]

 

Symantec Company or Product Acquisitions
[a05-10847_1ex10d18.htm#a20_SymantecCompanyOrProductAcqui_112215]

 

 

 

 

 

21. [a05-10847_1ex10d18.htm#a21_Notices_112219]

 

Notices [a05-10847_1ex10d18.htm#a21_Notices_112219]

 

 

 

 

 

22. [a05-10847_1ex10d18.htm#a22_RelationshipOfTheParties_112231]

 

Relationship of the Parties
[a05-10847_1ex10d18.htm#a22_RelationshipOfTheParties_112231]

 

 

 

 

 

23. [a05-10847_1ex10d18.htm#a23_Other_112234]

 

Other Agreements [a05-10847_1ex10d18.htm#a23_Other_112234]

 

 

 

 

 

24. [a05-10847_1ex10d18.htm#a24_No_112244]

 

No Solicitation [a05-10847_1ex10d18.htm#a24_No_112244]

 

 

 

 

 

25. [a05-10847_1ex10d18.htm#a25_Section_112247]

 

Section Headings, Language Interpretation and Exhibits.
[a05-10847_1ex10d18.htm#a25_Section_112247]

 

 

 

 

 

26. [a05-10847_1ex10d18.htm#a26_Entire_112250]

 

Entire Agreement. [a05-10847_1ex10d18.htm#a26_Entire_112250]

 

 

 

 

 

27. [a05-10847_1ex10d18.htm#a27_Governing_112253]

 

Governing Law [a05-10847_1ex10d18.htm#a27_Governing_112253]

 

 

 

 

 

28. [a05-10847_1ex10d18.htm#a28_Attorneys_112256]

 

Attorney’s Fees [a05-10847_1ex10d18.htm#a28_Attorneys_112256]

 

 

 

 

 

29. [a05-10847_1ex10d18.htm#a29_Severability_112259]

 

Severability [a05-10847_1ex10d18.htm#a29_Severability_112259]

 

 

 

 

 

30. [a05-10847_1ex10d18.htm#a30_Equitable_112303]

 

Equitable Relief [a05-10847_1ex10d18.htm#a30_Equitable_112303]

 

 

 

 

 

31. [a05-10847_1ex10d18.htm#a31_Press_112307]

 

Joint Press Release [a05-10847_1ex10d18.htm#a31_Press_112307]

 

 

 

 

 

32. [a05-10847_1ex10d18.htm#a32_Execution_112312]

 

Execution of Agreement [a05-10847_1ex10d18.htm#a32_Execution_112312]

 

 

 

 

 

32(a) [a05-10847_1ex10d18.htm#A_Effective_112319]

 

Effective Date [a05-10847_1ex10d18.htm#A_Effective_112319]

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

v

--------------------------------------------------------------------------------


 

32(b) [a05-10847_1ex10d18.htm#B_Counterparts_112325]

 

Counterparts [a05-10847_1ex10d18.htm#B_Counterparts_112325]

 

 

 

 

 

Exhibit A [a05-10847_1ex10d18.htm#Exhibit_112346]

 

Symantec Products and List Prices [a05-10847_1ex10d18.htm#Exhibit_112346]

 

 

 

 

 

Exhibit B [a05-10847_1ex10d18.htm#Exhibit_112351]

 

Digital River’s Customer Support Metrics and Staffing Requirements.
[a05-10847_1ex10d18.htm#Exhibit_112351]

 

 

 

 

 

Exhibit C [a05-10847_1ex10d18.htm#Exhibit_112359]

 

Symantec Storefront Content Updating Procedures
[a05-10847_1ex10d18.htm#Exhibit_112359]

 

 

 

 

 

Exhibit D [a05-10847_1ex10d18.htm#Exhibit_112401]

 

Symantec’s Currency Policies [a05-10847_1ex10d18.htm#Exhibit_112401]

 

 

 

 

 

Exhibit E [a05-10847_1ex10d18.htm#Exhibit_112405]

 

Payment Options [a05-10847_1ex10d18.htm#Exhibit_112405]

 

 

 

 

 

Exhibit F [a05-10847_1ex10d18.htm#Exhibit_112409]

 

Digital River’s Service Level [a05-10847_1ex10d18.htm#Exhibit_112409]

 

 

 

 

 

Exhibit G [a05-10847_1ex10d18.htm#Exhibit_112417]

 

Export Control Measures [a05-10847_1ex10d18.htm#Exhibit_112417]

 

 

 

 

 

Exhibit H [a05-10847_1ex10d18.htm#Exhibit_112423]

 

Security Requirements [a05-10847_1ex10d18.htm#Exhibit_112423]

 

 

 

 

 

Exhibit I [a05-10847_1ex10d18.htm#Exhibit_112444]

 

Site Reporting Requirements [a05-10847_1ex10d18.htm#Exhibit_112444]

 

 

 

 

 

Exhibit J [a05-10847_1ex10d18.htm#Exhibit_112450]

 

Termination Procedures [a05-10847_1ex10d18.htm#Exhibit_112450]

 

 

 

 

 

Exhibit K [a05-10847_1ex10d18.htm#Exhibit_112454]

 

Symantec Sell Through Reporting Procedures and Policies
[a05-10847_1ex10d18.htm#Exhibit_112454]

 

 

 

 

 

Exhibit L [a05-10847_1ex10d18.htm#Exhibit_112457]

 

Shop Symantec Storefront Initiation Form [a05-10847_1ex10d18.htm#Exhibit_112457]

 

 

 

 

 

Exhibit M [a05-10847_1ex10d18.htm#Exhibit_112503]

 

Shop Symantec Site Initiation Form [a05-10847_1ex10d18.htm#Exhibit_112503]

 

 

 

 

 

Exhibit N [a05-10847_1ex10d18.htm#Exhibit_112508]

 

Site Testing Standards and Criteria [a05-10847_1ex10d18.htm#Exhibit_112508]

 

 

 

 

 

Exhibit O [a05-10847_1ex10d18.htm#O_120727]

 

Shipping Charges and Sub-Site Shipping Locations
[a05-10847_1ex10d18.htm#O_120727]

 

 

 

 

 

Exhibit P [a05-10847_1ex10d18.htm#P_120748]

 

Customer Message for Caribbean and Spain Subsite
[a05-10847_1ex10d18.htm#P_120748]

 

 

 

 

 

Exhibit Q [a05-10847_1ex10d18.htm#Q_120805]

 

Specifications for * Wrapper Integration [a05-10847_1ex10d18.htm#Q_120805]

 

 

 

 

 

Exhibit R [a05-10847_1ex10d18.htm#R_120811]

 

Specifications for Commerce Flow # 111323a [a05-10847_1ex10d18.htm#R_120811]

 

 

 

 

 

Exhibit S [a05-10847_1ex10d18.htm#S_120815]

 

Specifications for Commerce Flow # 111323b [a05-10847_1ex10d18.htm#S_120815]

 

 

 

 

 

Exhibit T [a05-10847_1ex10d18.htm#T_120848]

 

Purchase Order Format [a05-10847_1ex10d18.htm#T_120848]

 

 

 

 

 

Exhibit U [a05-10847_1ex10d18.htm#U_120851]

 

Digital River’s Roadmap and Schedule for Shipping Into APAC
[a05-10847_1ex10d18.htm#U_120851]

 

 

 

 

 

Exhibit V [a05-10847_1ex10d18.htm#V_120854]

 

Field Destruction Certificate [a05-10847_1ex10d18.htm#V_120854]

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

vi

--------------------------------------------------------------------------------


 

[g108471ke01image002.gif]

 

AMENDED AND RESTATED


AUTHORIZED SYMANTEC ELECTRONIC RESELLER


FOR SHOP SYMANTEC AGREEMENT


 

This nonexclusive Amended and Restated Authorized Symantec Electronic Reseller
for Shop Symantec Agreement (the “Agreement”) is entered into as of the Amended
Date between Symantec Corporation, a Delaware corporation maintaining its
principal place of business at 20330 Stevens Creek Boulevard, Cupertino,
California  95014, Symantec Limited, an Irish corporation maintaining its
principal place of business at Ballycoolen Industrial Park, Blanchardstown, Co.
Dublin 15, Ireland (collectively, “Symantec”), and Digital River, Inc., a
Delaware corporation maintaining its principal place of business at 9625 West
76th Street, Eden Prairie, Minnesota 55344 (“Digital River”) (the parties
collectively referred to herein as the “Parties” and individually as a “Party”)
and supersedes and replaces the prior Authorized Symantec Electronic Reseller
for Shop Symantec Agreement with an Effective Date of December 20, 2000.  This
Agreement shall be effective as of the original Effective Date (as defined in
Section 32(a) hereof).

 


RECITALS


 

A.  Symantec designs, publishes, manufactures and distributes computer software
products, including the Symantec Products, which products Symantec licenses to
End Users (as defined in Section 1 hereof) under the terms of Symantec’s EULAs,
as defined in Section 1, below.

 

B.  Digital River has developed or otherwise acquired rights in a system
comprising of software and hardware used by Digital River to distribute software
products to third parties by allowing such third parties to download the
software products through the Internet (as more particularly described in
Section 2(e), the “Reseller System”).

 

C.  Symantec and Digital River desire that Digital River obtain the right to
resell Symantec Products to End Users through Symantec’s Storefront (as defined
in Section 1 hereof), in accordance with the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.   Definitions.   Capitalized terms used in this Agreement, which are not
otherwise defined elsewhere in this Agreement, shall have the respective
meanings set forth below:

 

“24 X 7” shall mean 24 hours a day, 7 days a week.

 

“24 X 7 X 365” shall mean 24 hours a day, 7 days a week, 365 days a year.

 

“Amended Date” means the date on which the original Agreement was amended and
restated, which is July 1, 2003.

 

“API” shall stand for Application Program Interface.

 

“BOB” shall stand for Bag of Bits, and shall mean software digitally Wrapped for
electronic distribution.  A BOB shall contain a Symantec Product, a EULA, and
other documentation and information as determined by Symantec in its sole and
absolute discretion.

 

“Commerce Enable” shall mean the process of preparing a product for entry into
an ESD channel.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

“Confidential Information” shall have the meaning set forth in Section 15 of
this Agreement.

 

“Consulting Rate” shall mean the hourly rate that Symantec shall pay for all
consulting on projects of no more than * US Dollars (US $*) an hour, for the
actual time it takes to provide the requested project, and subject to receipt of
an itemized bill with a billing break down of one fifteenths (1/15th) increments
of an hour for any project of less than a full hour.

 

“Content” shall mean the text, pictures, sound, graphics, video, and other data
that appear on Storefront and Sub-Site web pages and web sites and any other
Sites, as defined under the terms of this Agreement.

 

“Customer”  shall mean a person or entity that visits any Site or the Storefront
and includes any End User.

 

“Customer Information” shall mean (i) all Customer information gathered by
Digital River in the course of performing its obligations hereunder, and
(ii) any Customer information that may be provided by Symantec to Digital River
in connection with this Agreement, (iii) all Customer email lists or other
listings that contain Symantec Customer information, whether or not created by
or on behalf of Symantec.

 

“Downtime” shall have the meaning set forth in Section 1 of Exhibit F to this
Agreement.

 

 “Effective Date” shall have the meaning set forth in Section 32(a) of this
Agreement.

 

“EMEA” shall mean Symantec’s Europe, Middle East and Africa region.

 

“End User” shall mean person(s) or entity(ies) that acquire Symantec Products
for actual use, rather than for resale or distribution.

 

“Enterprise” shall mean those Symantec Products listed on Exhibit A-2, which are
subject to change, from time to time, at Symantec’s sole discretion.

 

“ERP” shall have the meaning set forth in Section 11(a) of this Agreement.

 

“ESD” shall stand for “electronic software distribution”, and shall mean a sale
of Symantec Products through electronic distribution.

 

“EULA(s)” shall mean Symantec’s end user license agreement(s) for any of the
Symantec Products.

 

“Hits” shall mean the total number of requests served by the web server to any
particular item on a web page.

 

“Issues” shall mean inquiries regarding Symantec’s Storefront or the Symantec
Products received through e-mail messages and telephone calls.  Inquiries may
include Customer service problems, including questions regarding the download of
Symantec Products, product and sales information, order status, refunds,
shipping, billing, pricing, installation of software, and misdirected telephone
calls transferred to Symantec or other Symantec resellers, outsourcing
providers, and distributors.

 

“Key(s)” shall have the meaning set forth in Section 2(e)(ii) of this Agreement.

 

“List Price” shall have the meaning set forth in Section 11(c)(i) of this
Agreement.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

“Page View” shall mean the viewing of a complete page, including all of its
graphical, text, and data elements.

 

“Privacy Policy” shall mean Symantec’s privacy policy as currently posted by
Symantec at URL www.symantec.com/legal/privacy.html, which policy or location
may be revised by Symantec from time to time at its sole discretion.

 

“Product Bundle” shall mean two or more Symantec Products offered and sold
together.

 

“Purchase First” shall mean the ESD purchase model in which payment processing
or credit approval is completed before a copy of the ESD product inventory is
made available to the End User.

 

“Reseller System” shall have the meaning set forth in the Recitals section of
this Agreement.

 

“Site(s)”  shall mean any web site or any Marketing Partner Site.

 

“SKU” shall mean the unique number designated by Symantec for a Symantec
Product, which may also be referred to as the “part number.”

 

“Statement of Work” or “SOW”  shall mean a project document that outlines the
scope of work to by performed by Digital River for a Storefront project.  The
SOW shall provide a sufficient level of detail such that the technical,
aesthetic and business requirements are clearly defined, and will include a
functional description of the services to be completed by Digital River under
this Agreement.  Each SOW must be approved and executed by both Parties prior to
Digital River’s commencement of work in accordance with the SOW.   Approval of
an SOW shall not be interpreted as acceptance of the finished project outlined
in the SOW.  Each SOW must outline the criteria for the acceptance of work
described in the SOW.

 

“Storefront” shall mean Symantec’s online shopping service referred to as Shop
Symantec, and currently located at http://www.symantecstore.com, which name, URL
and domain name(s) may be changed at Symantec’s sole discretion.  “Storefront”
does not include online shopping services that are co-branded between Symantec
and any other party, which are referred to herein as Sites, as defined in
Section 3(b)(xii) hereof, which include Market Partner Sites, as described in
Section 3(b)(xiii).  The Storefront shall contain the Sub-sites and shall
include the following sections, which may be changed by Symantec from time to
time:  (1) global stores, (2) Try/Buy department, (3) upgrade department,
(4) full product department, (5) featured partners spots, (6) purchase options
and (7) areas for marketing banners.  References to the “Storefront” in this
Agreement shall be deemed to include the Sub-sites.

 

“Sub-sites” shall mean Internet Storefront sites contained within the
Storefront.  Sub-sites are regionally based, and presented in localized
languages.  The number, Content, and localized languages of Sub-sites are
subject to change from time to time at the sole discretion of Symantec.  As part
of the initial Storefront build, the Storefront shall include Sub-sites for the
following regions, along with the local languages noted in parentheses: 
(1) United States (U.S. English), (2) United Kingdom (International English),
(3) Europe (International English), (4) Asia-Pacific (International English),
(5) Canada (International English), (6) Canada (French), (7) Middle East and
Africa (English), (8) Germany (German), (9) Italy (Italian), (10) Netherlands
(Dutch), (11) Sweden (Swedish), (12) France (French), (13) Brazil (Portuguese)
and (14) Latin America (Spanish).  Although the general layout is the same for
all Sub-sites, the Sub-sites are not simply translated versions of any one
site.  Sub-sites shall be localized to reflect the different merchandise and
local partners available in each region.  The Content, sections, Symantec
Products sold, featured partners, and purchase options may vary with each
Sub-site.  Symantec shall provide all Content and direct translations for
localization of Sub-sites.  The Sub-sites do not include Sites, as defined in
Section 3(b)(xii) or (xiii) hereof.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

“Symantec Products” shall have the meaning of all software products listed in
Exhibit A attached hereto, as it may be amended by Symantec from time to time
pursuant to Section 2(d)(iii) of this Agreement, and which Exhibit shall consist
of two separate lists which are (i) Consumer Symantec Products set forth in
Exhibit A-1, and (2) Enterprise Symantec Products set forth in Exhibit A-2.

 

“Tax” shall have the meaning set forth in Section 11(e) of this Agreement.

 

“Territory” shall mean Symantec’s North and South America, EMEA and Asia Pacific
regions.  Symantec’s Asia Pacific region may include Japan when added by a
specific amendment or SOW to this Agreement.

 

“Traffic” shall mean the number of Hits, visitors, Page Views, and other
measurements of activity on the Storefront, including the Sub-sites, and may
also be used specifically in reference to Sites and Market Partner Sites.

 

“Transition Period” shall have the meaning set forth in Exhibit J to this
Agreement.

 

“Try/Buy” shall mean a version of a Symantec Product that allows prospective End
Users to use the Symantec Product for a designated period, or for designated
uses, before purchasing the Symantec Product through ESD.

 

“Up Time” shall have the meaning set forth in Exhibit F attached hereto.

 

“Wrap or Wrapping” shall mean the process of integrating a software application
with e-commerce functionality.

 

“Wrapper” shall mean a secure electronic container that Commerce Enables an
application.

 

“Wrapper Technology” shall mean the * software for ESD and Try/Buy products, or
any other Wrapper software mutually agreed upon in writing by the Parties, such
as the * Technology.

 

“Wrap Up Code” shall mean, with respect to Customer service inquiries, the
question category or type of a telephone call.

 

2.  Appointment as Authorized Electronic Reseller for the Storefront in the
Territory.

 

Digital River’s right to resell Symantec Products to End Users through the
Storefront are detailed as follows:

 

a.                                       Outsourcer Appointment to the
Storefront.  Subject to the terms and conditions set forth herein, Symantec
hereby appoints Digital River, and Digital River hereby accepts such
appointment, as an independent, nonexclusive electronic reseller of Symantec
Products through the Storefront, solely within the Territory.   Symantec is
under no obligation to use solely Digital River for operations related to its
Storefront, Sub-sites, Sites or Market Partner Sites within the Territory and
Symantec may, in its sole discretion, engage multiple suppliers, back end
providers and/or perform any or all aspects in house.  Digital River shall
perform as Symantec’s outsourcer for operating the Storefront in the Territory
until the termination or expiration of this Agreement.  Digital River’s
appointment under this Agreement as an electronic reseller shall be limited to
reselling the Symantec Products (i) through the Storefront and (ii) to Customers
located within the geographic limits of the Territory.  Digital River’s
appointment only grants to Digital River a license to market, distribute, and
transfer the Symantec Products to Customers, and does not otherwise transfer any
right, title or interest in any such software to Digital River.  Use of the
terms “sell”, “purchase”, “license”, and “price” in this Agreement shall be
interpreted in accordance with this Section 2(a) and Section 2(c) hereof. 
Digital River agrees that it will not purchase Symantec Products from a

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

source other than Symantec, a Symantec authorized distributor or any other party
authorized by Symantec.

 

b. Limitations.  The appointment in Section 2(a) pertains only to the
distribution through the Storefront of Symantec Products listed on Exhibit A as
it may be amended from time to time to include new Symantec Products or remove
Symantec Products that Symantec chooses not to offer its resellers or
distributors.  The deletion or addition of Symantec Products from Exhibit A
shall be consistent with Symantec’s deletion or addition of Symantec products
for sale to End Users through Symantec’s reseller and distributor channel for
the Territory, with the exception of product, product bundle or price promotions
that may be offered by Symantec to select resellers or distributors from time to
time.  This Agreement does not pertain to the resale of Symantec Products by
Digital River other than through the Storefront using the Reseller System;
provided, however, that the foregoing limitation shall not preclude Digital
River from distributing packaged Symantec Products to End Users who conduct the
purchase of such packaged products through the Storefront, subject to the
limitations set forth in Section 3(i) hereof.  Digital River’s appointment is
additionally limited to distribution of Symantec Products to End Users on a
single or multi-user basis.

 

c.  Nature of Appointment.  With respect to any Symantec Product, Digital
River’s appointment only grants to Digital River such rights as are set out in
this Agreement, and does not transfer any right, title or interest in any such
software to Digital River.  Use of the terms “sell,” “purchase,” license,” and
“price” in this Agreement shall be interpreted in accordance with this
Section 2(c).

 

d.  Symantec’s Reserved Rights.

 

(i) Changes in Number of Electronic Resellers.  Symantec reserves the right,
from time to time and in its sole discretion, to increase or decrease the number
of authorized Symantec distributors and resellers (including electronic
resellers) and to distribute Symantec Products directly to all types of
Customers using its own personnel or independent sales representatives.

 

(ii) Symantec Accounts.  Symantec reserves the right to distribute Symantec
Products to any person or entity.

 

(iii)  Symantec Products; Changes in Products.    Symantec reserves the right,
in its sole discretion and without liability to Digital River, to add to and/or
delete from the list of Symantec Products, any products distributed by
Symantec.  Any addition or deletion from the list of Symantec Products shall be
indicated by Symantec’s unilateral amendment of Exhibit A to this Agreement and
notice thereof to Digital River. Symantec reserves the right, in its sole
discretion and without liability to Digital River, to delete and add Symantec
Products from time to time. Any addition or deletion from the list of Symantec
Products shall be indicated by Symantec’s delivery to Digital River of an
updated product list, subject to the following conditions:  (x) any addition or
deletion of Symantec Products from the product list shall be consistent with
Symantec’s deletion or addition of Products for sale to End Users through
Symantec’s authorized distribution and reseller channel for the Territory,
(b) Symantec may unilaterally add Symantec Products to the product list if such
products have an ERP of $19.95 or greater, and the parties must mutually agree
to the addition to the product list of Symantec Products having an ERP of less
than $19.95 and (y) in the case of a Product Bundle, Symantec may unilaterally
add such Product Bundle to the product list so long as the average ERP for each
Symantec Product contained in the Product Bundle (determined by dividing the
total ERP for the Product Bundle by the number of individual products contained
in the Product Bundle) is at least $19.95, regardless of whether any one or more
of the products contained in the Product Bundle may individually have an ERP of
less than $19.95. Symantec may in its sole discretion determine the regions for
which certain Symantec Products are appropriate, and Digital River shall offer
the Symantec Products only through the Sub-site for such regions.

 

e.  Reseller System.  The following is a general description of the Reseller
System and certain obligations of Digital River with respect thereto, subject to
the additional terms and conditions contained in

 

5

--------------------------------------------------------------------------------


 

this Agreement:

 

(i) Symantec will provide Digital River with a master copy for each Purchase
First and Try/Buy Symantec Product.  Digital River will Wrap, secure, store, and
distribute Symantec Products in accordance with the terms and conditions of this
Agreement, including the Exhibits attached hereto, and any SOWs mutually agreed
upon by the Parties.

 

(ii) When an End User visits the Storefront website and decides to obtain a
Symantec Product, Digital River shall provide the End User with an electronic
order form and, in the case of Purchase First products, shall obtain credit card
or other acceptable payment information for authorization.  Upon Digital River’s
acceptance of the order form and the credit card or other acceptable payment
information (in the case of Purchase First), Digital River shall permit the
download of the applicable BOB or cryptographic keys that support or control
functionality for Symantec Products (“Keys”).  Digital River is responsible for
hosting the Key server. Digital River shall provide to Symantec free downloads
of Try/Buy products by End Users *.

 

(iii) Digital River will distribute BOBs only as packaged in accordance with
this Agreement, with all Symantec warranties, disclaimers and EULAs intact. 
Digital River shall honor any refund requests received from End Users for
Symantec Products distributed by Digital River pursuant to the terms of the
applicable EULA for such product.  Digital River agrees not to take any action
contrary to Symantec’s EULA unless such action is expressly and unambiguously
allowed under this Agreement.

 

(iv)  Digital River is strictly prohibited from sublicensing the right to
provide ESD or distribute any Symantec Products in any form and shall not make
any ESD available to any third party for further download distribution, unless
specifically authorized by Symantec in a fully executed Amendment, SOW or other
agreement with Symantec.

 

3. Obligations of Digital River.

 

In recognition of the particular expertise and commitment necessary to support
Symantec Products properly, Digital River warrants, represents and agrees with
Symantec that Digital River has, and during the term of this Agreement will
continue to maintain, the capacity, technology, facilities and personnel
reasonably necessary to perform such functions as are required to carry out its
obligations under this Agreement, and that it is ready and willing to do so. 
Digital River shall also perform the following obligations:

 

a.  Staffing.  Digital River will retain sufficient fully trained staff at all
times reasonably necessary to maintain and provide the level of Customer support
detailed in Section 3(c) of this Agreement, including during periods of
promotional programs, high sales volume and staff attrition.  Digital River
shall notify Symantec of any anticipated material changes in staffing and
management immediately upon becoming aware of such anticipated changes.  Digital
River shall retain an account management team sufficient to support the
worldwide nature and level of the Storefront business.  As Symantec increases
and adds more features and services on line for its Customers through the
various marketing programs, campaigns and web sites, as indicated to Digital
River, Digital River agrees make best efforts to add its own staffing and
infrastructure, at no cost to Symantec, as necessary to scale its environment to
meet the demands for such aforementioned services.

 

b.  Storefront Requirements.  Digital River shall host the Storefront on its
servers and shall operate the Storefront 24 X 7 X 365, with the no less than the
minimum amount of Up Time required by Exhibit F hereto.  Digital River shall
also perform the following obligations with respect to the Storefront:

 

(i) Initial Storefront Design; Look and Feel; Style Guidelines.  Prior to the
Launch Time, Digital River shall design and build the Storefront, including all
Sub-sites, according to Symantec’s

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

specifications and quality assurance testing requirements, and shall obtain
Symantec’s approval thereof.  All websites used in connection with the
Storefront must (a) comply with Symantec’s style guidelines and (b) contain all
features, including graphical components, that comprise the “look and feel” of
Symantec’s Storefront.  The Storefront must have Symantec’s look and feel as if
Customers are buying directly from Symantec. However, as directed and approved
by Symantec, a clear and prominent statement indicating that Digital River is
our contracted vendor, with Digital River’s full legal corporate name, address
and contact details must be present on the Storefront.

 

(ii)  Content Changes and Updates.

 

(a) Symantec shall have sole discretion regarding the Content (other than
pricing information for the Symantec Products), structure and look and feel of
the Storefront.  Digital River may make changes to the Storefront that are
immaterial or that relate to pricing of the Symantec Products, but shall obtain
Symantec’s prior written approval of all other changes.

 

(b) Symantec will provide an account manager to make all changes to the
Storefront and Sub-Sites requested by Symantec, including posting new Symantec
Products, making product information changes and making the changes listed on
Exhibit C, Digital River shall continue providing assistance with posting new
Symantec Products or making Content changes after March 2001 in certain
countries, which shall be further defined in the SOW prepared by the parties
pursuant to subsection (e) below. Beginning in April 2001, Digital River will
provide * hours per month of account manager time for making updates or changes
to the Storefront on Symantec’s behalf, which updates or changes could be made
by Symantec through the online remote management tool described in the following
subsection (c). Digital River requires Symantec to utilize the online remote
management tool to enter the ERPs directly into the pricing information of the
Storefront either manually or when technology permits, automatically from
Symantec’s own computer systems; provided however that Symantec agrees that
Digital River has the right to change the prices and set the prices as Digital
River decides in it’s sole discretion. Symantec shall pay Digital River at a
rate of US$* per hour for Digital River account manager time used beyond the
initial * hours per month to make updates or changes to the Storefront that
could be made by Symantec through the online remote management tool.  Digital
River shall obtain Symantec’s written approval to exceed * hours in making
updates or changes to the Storefront in a given month, and shall not bill
Symantec for any hours spent without obtaining Symantec’s prior written
approval.  Digital River shall provide reasonable assistance to Symantec if they
encounter problems making changes using the online remote management tool and
Digital River shall follow the procedures and schedules set forth on Exhibit C
with respect to the changes and updates it is obligated to make to the
Storefront hereunder.

 

(c) Digital River shall provide an online remote management tool to permit
Symantec to make certain modifications to the layout and Content of the
Storefront remotely.  The access provided to

 

Symantec by such remote management tool shall include but not be limited to
front page and category page product assignment and ranking and product
description modifications; provided, however, that Digital River shall ensure
that such online tool allows Digital River to control Symantec’s ability to
alter or update any prices of the Symantec Products offered or sold through the
Storefront, except at Digital River’s sole direction.

 

(d) Any revisions to the Storefront template, style redesign or design changes
shall be part of the * * provided to Symantec and shall be pursuant to an SOW. 
Digital River shall notify Symantec of the estimated time required to complete
the updating necessary to meet Symantec’s style guidelines and shall obtain
Symantec’s written approval prior to starting such work.

 

(e) Except as indicated in Section 3(b)(ii)(g) below, Digital River and Symantec
have prepared a

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

mutually agreeable SOW to define any additional process and standards for making
the changes and updates to the Storefront described in the above
Section 3(b)(ii)(b).

 

(f) Upon Symantec’s request for Digital River to do additional Content updates
or site redesign work or create special pages for marketing promotions that are
not addressed in this Agreement or an SOW, the Parties shall prepare an SOW for
the work to be performed.

 

(g) If Symantec should need to request assistance from Digital River, the
following types of Storefront changes and updates requested by Symantec shall be
counted as part of the * (*) hours of account manager time per month that
Digital River is required to provide to Symantec at * for purposes of making
changes and updates to the Storefront (the “Account Management Time”):  product
arrangement on the front page of the Storefront, arrangement of products within
categories, adding or deleting products from the Storefront and modification of
existing products (including but not limited to product name, item listing,
marketing information, product description and box shot changes) adding new
Symantec Product IDs and email campaign activities that could be done by
Symantec with the Enterprise Campaign Manager (ECM) tool (including uploading
Customer Information, segmenting of Customer Information, and creating graphics
text and html).  The following types of changes and updates may not be included
in the Account Management Time, and shall be charged to Symantec according to
the current Consulting Rate set forth in the Agreement:  Storefront template
(including but not limited to the “look and feel” of the Storefront) changes,
navigation bar changes, and shopping cart changes.  Any additional types of
Storefront changes or updates not identified herein shall not be charged as part
of the Account Management Time, and the cost relating thereto shall be the
responsibility of the Party responsible for such area under the terms of the
Agreement.  (For example, since Digital River has sole discretion over the
pricing of the Symantec Products, the cost of making changes to such pricing
shall be the sole responsibility of Digital River.)  If neither the Agreement
nor any SOW specifies which Party is responsible for a particular area, Digital
River shall not charge Symantec for a change or update relating to such area
unless the Parties have previously agreed in writing to the scope of the work to
be performed by Digital River and the rate to be charged.

 

(h) The time required to make any Storefront changes or updates that are
necessary because of an error on the part of Digital River will not be counted
as part of the Account Management Time, and will be fixed by Digital River at no
cost to Symantec.

 

(i) All changes counted as part of the Account Management Time shall be
completed by Digital River within two business days after Symantec makes the
request and provides all necessary materials to Digital River; provided,
however, that in the case of mis-posted products, items on the Storefront in
error or any other situation reasonably deemed an emergency by Symantec, Digital
River shall use its best efforts to complete the requested change as soon as
reasonably possible following Symantec’s request, but in no event later than two
business days after Symantec’s request.

 

(j) Digital River shall maintain a spreadsheet to track the following data
relating to all Storefront changes or updates requested by Symantec:  change
requested, site(s) within the Storefront to which the change applies, name of
person requesting the change, date requested, estimated and actual completion
dates, and estimated and actual completion hours.  Digital River shall provide
monthly updates of the spreadsheet to Symantec until such time as the Parties
may mutually agree in writing that Digital River shall provide bi-monthly
updates of such spreadsheet to Symantec.

 

(iii)  Sub-sites.  The Storefront shall contain the Sub-sites, which Sub-sites
are subject to change or addition from time to time at the sole discretion of
Symantec.  Upon Symantec’s request for Digital River to design and set up a new
Sub-site, the Parties shall prepare a SOW for the work to be performed.  Digital
River shall develop each new site as described in the applicable SOW,  and
Symantec

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

shall pay Digital River US$* for such development work.  The hours for creating
such Sub-sites shall not count towards the * (*) set forth in Section 3(m) of
this Agreement. In the event that the new site requirements are materially
different than the standard Symantec Sub-site template and Digital River is
required to spend more than * to complete the development work, Digital River
shall give Symantec its reasonable estimate of the number of development hours
required to complete development of the Sub-site, and shall obtain Symantec’s
written approval to complete the development work.  Symantec shall pay Digital
River the Consulting Rate for each approved hour of development work exceeding
the first *.

 

(a) Puerto Rico and Caribbean Sub-Site and Spain Sub-site.  Pursuant to the
terms of Section 3(b)(iii) of the Agreement, Symantec requests that Digital
River design, develop, launch, operate and maintain the Puerto Rico and
Caribbean Sub-site (the “Puerto Rico and Caribbean Sub-site”), which will fall
within Symantec’s Latin America region, and the Spain Sub-site, which will fall
within Symantec’s Europe region (the “Spain Sub-site”) (the Puerto Rico and
Caribbean Sub-site and the Spain Sub-site shall be referred to together herein
as the “Sub-sites”).

 

(b) Digital River Obligations.  Digital River agrees to design, develop, launch,
operate and maintain the Puerto Rico and Caribbean Sub-site and the Spain
Sub-site as provided herein and in the Agreement.

 

(c)  Design and Development of Puerto Rico, Caribbean and Spain Sub-sites.

 

1.1                                 Set-up Documents.  Symantec will provide to
Digital River the initial site-specific specifications and information relevant
to designing and developing the Sub-sites, including for example, information
regarding the Symantec products to be included on each Sub-site (the “Set-up
Information”).

 

1.2                                 Design and Development of Sub-site.  Digital
River shall design and develop the Sub-sites according to the schedule set forth
in SubSection 3(b)(iii)(c)(2) hereof and according to Symantec’s specifications
and quality assurance testing requirements.  Such Sub-sites must (a) comply with
Symantec’s style guidelines, (b) contain all features, including graphical
components, that comprise the “look and feel” of the Storefront and (c) support
the following languages and currencies:

 

Site

 

Site
Language

 

Store Currency

Puerto Rico and Caribbean Sub-site

 

English

 

U.S. Dollars

Spain Sub-site

 

Spanish

 

Euros

 

1.3                                 Customization of Sub-sites.  During the
development process, Digital River and Symantec will collaborate on the design,
layout and localization of the Sub-sites. Such customization shall include but
not be limited to the colors, graphics, images, links, text and product
placement associated with the Sub-sites to reflect the specific regions targeted
by such Sub-sites.

 

1.4                                 Symantec Review and Testing.  Upon Digital
River’s completion of the development of the Sub-sites, Symantec shall review
and conduct live testing of the Sub-sites.  Symantec shall have up to 7 days for
such review and testing.  At the end of such period, Symantec will either
(a) notify Digital River of changes required for the Sub-site(s) or (b) provide
written notice of acceptance of such Sub-site(s).  If Symantec requests changes
to be made, Digital River will promptly make such changes and re-submit the
Sub-site(s) to Symantec within two days.  Symantec will have up to seven days to
re-review and test the Sub-site(s), and will notify Digital River of any
additional changes required or of its acceptance of the Sub-site(s) by the end
of such period.  The procedure set forth in this SubSection 3(b)(iii)(c)(1.4)
will be repeated until Symantec

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

accepts both Sub-sites in writing.

 

1.5  Sub-site Launch.  Digital River shall launch each Sub-site to the public no
later than one day following receipt of Symantec’s written acceptance of such
Sub-site.  The Spain Sub-site shall be launched as a Sub-site within Symantec’s
Europe region and the Puerto Rico and Caribbean Sub-site shall be launched as a
Sub-site within Symantec’s Americas region.

 

2.  Development and Launch Schedule.  Digital River will develop and launch the
Sub-sites according to the schedule set forth below:

 

Schedule

 

 

 

 

Task

 

Responsible
Party

 

Due Date

#1 - Sub-sites ready for Symantec review and live testing

 

Digital River

 

     7 business days after the later of (a) May 22, 2002 and (b) Symantec’s
submission of the Site Information to Digital River

#2 - Launch of Sub-sites

 

Digital River

 

     7 business days after #1*

 

--------------------------------------------------------------------------------

* The Parties acknowledge that such date is a target date and is dependent on
the completion of the process described in SubSection 3(b)(iii)(c)(1.4).  The
Parties agree to work diligently to launch the Sub-sites by such target date or
as soon as reasonably possible thereafter.

 

3.  Packaged Symantec Products.  Digital River will offer and distribute
packaged Symantec Products for orders placed on the Puerto Rico and Caribbean
Sub-site.  As of the launch of the Spain Sub-site, Digital River will not offer
and distribute packaged Symantec Products for orders placed on such Sub-site
(but such Sub-site will contain links designated by Symantec to third party
online reseller sites where Customers may purchase packaged Symantec Products).
Symantec reserves the right to request that Digital River begin offering and
distributing packaged Symantec Products for orders placed on the Spain Sub-site
in the future, in accordance with the terms and conditions of the Agreement.

 

4.  Try/Buy Symantec Products.  Upon Symantec’s request, Digital River will
program one or both of the Sub-sites so that the information shown on Exhibit P
to this Agreement  is provided to Customers who initiate the download of Try/Buy
Symantec Products.  In such case, Digital River shall require Customers to
submit the requested information prior to permitting the download of the
requested Try/Buy Symantec Product, and Digital River shall make such
information available to Symantec (in a form that is grouped, and/or permits
sorting, by Sub-Site and country) through Digital River’s online reporting tool
pursuant to the terms of Section 9(b)(i) of the Agreement.

 

5.  Email and Telephone Customer Service.  Digital River will provide Customer
service and product ordering services (a) by email and telephone in English for
the Puerto Rico and Caribbean Sub-site and (c) by email in Spanish for the Spain
Sub-site.  For the avoidance of doubt, the foregoing Customer service to be
provided by Digital River shall be included in the calculations set forth in
Section 11(h) of the Agreement for purposes of determining whether Symantec is
obligated to reimburse Digital River for any portion of its Customer Service
Expense.

 

6.  Payment Options.  Digital River will provide the following payment options
for orders placed on the Sub-sites:  (a) Credit card (Visa, MasterCard and
American Express) and (b) wire transfer.  To the extent that third party
transaction fees are incurred for wire transfers relating to Customer purchases
through the Puerto Rico and Caribbean Sub-site, Digital River shall charge the
actual fees that are incurred to the Customer.   To the extent that third party
transaction fees are incurred for wire transfers relating to Customer purchases
through the Spain Sub-site, the cost of

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

the actual fees incurred shall be *.   Digital River shall invoice Symantec for
any amounts due hereunder pursuant to the terms of Section 11(b) of the
Agreement.  In the future, Digital River and Symantec will study the possibility
of payment by Domestic Credit Cards for orders placed on the Puerto Rico and
Caribbean Sub-site after Symantec submits a formal specification outlining the
proposed requirements.

 

7.  Other Sub-site Responsibilities.  All other terms, conditions and
obligations of Digital River contained in the Agreement regarding the Storefront
and/or Storefront Sub-sites generally shall also apply to the Puerto Rico and
Caribbean Sub-site and Spain Sub-site.

 

8.  Fees.   The terms set forth in Section 3(b)(iii) of the Agreement (including
but not limited to the price to be paid by Symantec for the Sub-site development
work to be performed by Digital River, and the obligation of Digital River to
obtain Symantec’s written approval if such development work will exceed *) shall
apply to the work to be performed by Digital River pursuant to this Agreement 
(excluding the tasks described in 3(b)(iii)(c)(4) hereof).

 

(d) Taiwan Sub-site.  Pursuant to the terms of the Agreement, Symantec requests
that Digital River design, develop, launch, operate, support and maintain the
Taiwan Sub-site (the “Taiwan Sub-site”), which will fall within Symantec’s Asia
Pacific region, which shall be referred to together herein as the “Sub-site”).

 

(e) Digital River Obligations.  Digital River agrees to design, develop, launch,
operate, support and maintain the Taiwan Sub-site as provided herein and in the
Agreement.

 

(f) Design and Development of Sub-site.

 

1.1  Set-up Documents.  Symantec will provide to Digital River the initial
site-specific specifications and information relevant to designing and
developing the Sub-site, including for example, information regarding the
Symantec products to be included on each Sub-site (the “Set-up Information”).

 

1.2   Design and Development of Sub-site.  Digital River shall design and
develop the Sub-site according to the schedule set forth in
SubSection 3(b)(iii)(f)(2) hereof and according to Symantec’s specifications and
quality assurance testing requirements.  Such Sub-site must (a) comply with
Symantec’s style guidelines, (b) contain all features, including graphical
components, that comprise the “look and feel” of the Storefront and (c) support
the following languages and currencies:

 

Site

 

Site
Language

 

Store Currency

Taiwan Sub-site

 

Traditional Chinese

 

New Taiwan Dollar

 

1.3  Customization of Sub-site.  During the development process, Digital River
and Symantec will collaborate on the design, layout and localization of the
Sub-site.  Such customization shall include but not be limited to the colors,
graphics, images, links, text and product placement associated with the Sub-site
to reflect the specific regions targeted by such Sub-site.

 

1.4  Symantec Review and Testing.  Upon Digital River’s completion of the
development of the Sub-site, Symantec shall review and conduct live testing of
the Sub-site.  Symantec shall have up to 7 days for such review and testing.  At
the end of such period, Symantec will either (a) notify Digital River of changes
required for the Sub-site(s) or (b) provide written

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

notice of acceptance of such Sub-site(s).  If Symantec requests changes to be
made, Digital River will promptly make such changes and re-submit the
Sub-site(s) to Symantec within two business days.  Symantec will have up to
seven days to re-review and test the Sub-site(s), and will notify Digital River
of any additional changes required or of its acceptance of the Sub-site(s) by
the end of such period.  The procedure set forth in this
SubSection 3(b)(iii)(f)(1.4) will be repeated until Symantec accepts the
Sub-site in writing.

 

1.5  Sub-site Launch.  Digital River shall launch the Sub-site to the public no
later than one business day following receipt of Symantec’s written acceptance
of such Sub-site. The Taiwan Sub-site shall be launched as a Sub-site within
Symantec’s Asia Pacific region.

 

2.  Development and Launch Schedule.  Digital River will develop and launch the
Sub-site according to the schedule set forth below:

 

Schedule

 

Task

 

Responsible
Party

 

Due Date

#1 - Sub-site ready for Symantec review and live testing

 

Digital River

 

25 business days after the later of (a) August 1, 2003 and (b) Symantec’s
submission of the Site Information to Digital River

#2 - Launch of Sub-site

 

Digital River

 

7 business days after #1*

 

--------------------------------------------------------------------------------

* The Parties acknowledge that such date is a target date and is dependent on
the completion of the process described in SubSection 3(b)(iii)(f)(1.4).  The
Parties agree to work diligently to launch the Sub-site by such target date or
as soon as reasonably possible thereafter.

 

3.  Packaged Symantec Products.  As of the launch of the Taiwan Sub-site,
Digital River will not offer and distribute packaged Symantec Products for
orders placed on such Sub-site (but such Sub-site will contain links designated
by Symantec to third party online reseller sites where Customers may purchase
packaged Symantec Products).  Symantec reserves the right to request that
Digital River begin offering and distributing packaged Symantec Products for
orders placed on the Taiwan Sub-site in the future, in accordance with the terms
and conditions of the Agreement.

 

4.  Try/Buy Symantec Products.  Upon Symantec’s request, Digital River will
program the Sub-site so that the information to this Agreement is provided to
Customers who initiate the download of Try/Buy Symantec Products.  In such case,
Digital River shall require Customers to submit the requested information prior
to permitting the download of the requested Try/Buy Symantec Product, and
Digital River shall make such information available to Symantec (in a form that
is grouped, and/or permits sorting, by Sub-Site and country) through Digital
River’s online reporting tool pursuant to the terms of Section 9(b)(i) of the
Agreement.

 

5.  Email Customer Service.  Digital River will provide Customer service and
product ordering services by email in Traditional Chinese for the Sub-site, and
such support by email shall be provided seven (7) days a week during the hours
of 9.00a.m. through 6.00 p.m. local Taiwan time.  Digital River will respond to
Customer service email inquiries within 24 hours of receipt of such inquires. 
For the avoidance of doubt, the foregoing Customer service to be provided by
Digital River shall be included in the calculations set forth in
Section 11(h) of the Agreement for purposes of determining whether Symantec is
obligated to reimburse Digital River for any portion of its Customer Service
Expense.

 

6.  Payment Options.  Digital River will provide the following credit card
payment options for orders placed on the Sub-site:  Visa, MasterCard and
American Express.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

7.  Other Sub-site Responsibilities.  All other terms, conditions and
obligations of Digital River contained in the Agreement regarding the Storefront
and/or Storefront Sub-site generally shall also apply to the Taiwan Sub-site.

 

8.  Fees.   The terms set forth in Section 3(b)(iii) of the Agreement (including
but not limited to the price to be paid by Symantec for the Sub-site development
work to be performed by Digital River, and the obligation of Digital River to
obtain Symantec’s written approval if such development work will exceed *) shall
apply to the work to be performed by Digital River pursuant to this Agreement
(excluding the tasks described in  Subsection 3(b)(iii)(f)(4) hereof).

 

(iv)  Featured Partner Spots.  Each Sub-site must have one to four graphic spots
for featuring Symantec-designated partners that are online retailers of Symantec
Products.  The specific number of graphic spots in each Sub-site shall be
specified by Symantec, and Symantec will provide the graphics and applicable
links.  Digital River shall make needed changes to feature spots on Sub-sites as
requested by Symantec with two weeks’ advanced notice, at *.  Changes to
Sub-sites feature spots shall not be requested by Symantec more than one time
per month for each Sub-Site.

 

(v)  Banners.  Each Sub-site must have a section to accommodate a minimum of
three (3) rotating marketing banners that promote Symantec Products and
Symantec-designated links to other web sites.  Symantec shall create any such
banners, which may be different for each Sub-site.  Digital River shall update
banner rotation upon two weeks’ advance notice by Symantec at *.  Symantec’s
requested changes to marketing banners shall not exceed once each two weeks. 
Notwithstanding the foregoing, in the event of an outdated banner, obsolete
product, virus outbreak or other event reasonably deemed an emergency by
Symantec, Digital River shall update the applicable banner promptly following
Symantec’s request.  

 

(vi)  Purchase Options.  Each Sub-site must have a section that outlines
ordering options available to Symantec Customers.  The section is to contain a
link to the www.symantec.com web site.  The following ordering options shall be
available for purchasing Symantec Products:

 

(a)  Toll Free or Toll Share Telephone Numbers.  Digital River will establish
toll free or toll share numbers for the Unites States and Canada for purposes of
permitting Customers in those locations to order packaged Symantec Products via
telephone, to order Wrapped Purchase First and Try/Buy Symantec Products and to
obtain Keys to unlock downloads of Wrapped Symantec Products.  Such list of toll
free or toll share countries may change from time to time based upon mutual
agreement by Symantec and Digital River.  The applicable toll free or toll share
telephone numbers shall be displayed in locations on the Sub-sites that are
reasonably able to be located by Customers.  The toll free or toll share
telephone number ordering option for packaged products is available only for
deliveries to addresses in the locations Digital River is expressly permitted
under this Agreement to distribute packaged Symantec Products.

 

(b)  Fax.  Digital River shall cause Customers who desire to purchase Symantec
Products by fax to be presented with a printable form containing the product
title and SKU of the Symantec Products to be ordered.  The form should contain
fields for Customers to supply missing information, and information on how to
fax completed forms to Digital River’s order processing center with Customers’
credit card numbers.  Such fields should include purchase quantity, credit card
and shipping information.  Digital River shall display the applicable fax
number(s) on each Sub-site in locations that are reasonably able to be located
by Customers.

 

(c)  Internet Orders.  Digital River shall permit Customers to make orders
directly through the Internet via online order forms.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

(vii)  Site Traffic Reporting.  Each Sub-site must be set up to measure Traffic
and the effectiveness of specific marketing campaigns.

 

(viii) Currency and Payment Options.  Digital River shall provide Customers the
currency options specified in Exhibit D and the payment options specified in
Exhibit E.

 

(ix) Try/Buy Products.  Digital River’s order processing system must be able to
process orders for Symantec Try/Buy products, using the Wrapper Technology. 
Order processing for Try/Buy products shall be available in all localized
languages available using the Wrapper Technology and shall include the currency
processing and payment options listed in Exhibits D and E, respectively.

 

(x) Wrapping and Posting Services.  Digital River shall provide the following
Wrapping and posting services:

 

(a)  Wrapping and Posting Process.  Upon receiving an updated Symantec Product
list containing a new Symantec Product, Digital River will retrieve the
non-Commerce enabled Purchase First and try/die Symantec Products and related
collateral, including the product executable, product description, thumb nail
and box shots, from Symantec’s http://business.symantec.com extranet site. 
Using the Wrapper Technology, Digital River will Commerce Enable the Symantec
Products for Purchase First sale, and for Try/Buy download and subsequent sale,
from the Symantec Storefront.  Digital River will perform all necessary quality
assurance to ensure that the Wrapped Purchase First and Try/Buy Symantec
Products match the pre-Wrapped Symantec Products.  Following receipt of an
updated Symantec Product list containing a new Symantec Product, Digital River
shall Commerce Enable, test, and post the Purchase First version live for sale
on the Storefront within two (2) business days, and the Try/Buy version live for
download within five (5) business days.

 

(b)  Localized Wrapping.  Digital River shall Wrap Symantec Products in
appropriate localized Wrappers, as available, using the Wrapper Technology.

 

(c)  Wrapper Merchandising.  Symantec shall have final approval regarding
merchandise space and content, and confirmation procedures, presented to End
Users during downloads.  Symantec’s approval will not be unreasonably withheld
or delayed.

 

(d)  Other Wrapping Services.  At Symantec’s request and pursuant to the terms
of a separate SOW mutually agreed upon by the Parties, Digital River shall
provide Wrapping services for Try/Buy products to be distributed directly by
Symantec or its partners.

 

(e) * Wrapper Integration.  Pursuant to the terms of the Agreement, Symantec
requests that Digital River integrate * DRM wrapper technology into Digital
River’s Commerce System and any and all later versions and updates thereto (the
act of which shall be referred to as the “* Wrapper Integration”), which * DRM
wrapper technology shall be referred to herein as the “* Technology”.  The final
integrated and fully implemented wrapper technology shall be referred to herein
as the “Wrapper Technology” as further defined in the Agreement.  The actual
code that functions as a connector which will be created during the * Wrapper
Integration process by Digital River in order to allow the * Technology to work
with the Digital River Commerce System and any and all later versions and
updates thereto via the * servers hosted by Symantec or such other third party
back end service provider of Symantec’s choice shall be referred to herein as
the “Work Product”.    Digital River agrees to design, develop, launch, operate
and maintain the * Technology as provided herein and in the Agreement.

 

1.0 Design and Development of Sub-sites.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

1.1. Set-up Documents. Symantec and Digital River will mutually create and agree
upon timelines and specifications for integration of the * Technology into the
Digital River systems (the “Work Request”).

 

1.2  Design and Development of * Technology.  Digital River shall integrate,
implement and maintain the * Technology at Digital River’s operations sites
according to the schedule set forth in Subsection 3(b)(x)(e)(2) hereof and
according to Symantec’s specifications as agreed upon by both Parties and
pursuant to the quality assurance testing requirements of Symantec, as provided
to Digital River by Symantec, from time to time, which are subject to change in
Symantec’s sole discretion.  Such * Wrapper Integration and final Wrapper
Technology must (a) comply with Symantec’s guidelines, specifications (as agreed
to by the Parties), security and development requirements for the Storefronts,
as previously provided to Digital River, and as updated by Symantec, (b) contain
all features, including operational, graphical components, and as otherwise
indicated in the specific specifications, attached hereto as Exhibit Q, that
comprise the “look and feel” of the Wrapper Technology, and (c) support all
languages, currencies, and payment options available on the Storefronts
globally.  Any future customization requests after the final acceptance signoff
and any changes to the completed Work Product that are required due to
Symantec’s changed quality assurance, security or development requirements which
were provided by Symantec after the completion of the Work Product may require
additional development, as mutually agreed upon by  the Parties, and as
evidenced by an executed amendment to this Agreement or separately executed SOW
and shall be billed at the Consulting Rate set forth herein.

 

1.3  Customization of the Wrapper Technology as used with the * Technology. 
During the integration and implementation process, Digital River and Symantec
will collaborate on the integration, implementation, and look and feel of such
in the use of the * Technology in the final Wrapper Technology.  Such
customization shall include, but not be limited to, the Customer experience
(front end purchase process), security and commerce integration (back end
purchase process) for the Symantec products which are wrapped with Work
Product.  Any future customization requests after the final acceptance signoff
may require additional development, as mutually agreed upon by the Parties, and
as evidenced by an executed amendment to this Agreement or separately executed
SOW, and shall be billed at the Consulting Rate set forth herein.

 

1.4   Symantec Review and Testing.  During Digital River’s * Wrapper Integration
and related QA testing on the * Technology, Digital shall permit Symantec to
review and conduct live testing of the code at the following intervals: Initial
live testing of the code will begin with the production release of the NAV Beta
version on or about December 19, 2002 conducted by Symantec.  Symantec will have
the right to conduct testing including on the * Technology and Wrapper
Technology (as defined under the Agreement) as often as it deems reasonably
necessary in its sole discretion up to and after the launch of the 2004 consumer
product line.  Upon Digital River’s completion of the integration of the
purchase process components using * Technology, Symantec shall have final review
and testing of the purchase process using the * Technology before the final
Wrapper Technology goes live for Customer use on the Storefronts.  If Symantec
requests changes to be made, Digital River will make such changes and re-submit
the code to Symantec by no later than the next available Digital River code
release.  Any changes that deviate from the original Work Request Specification
will be subject to additional development, as mutually agreed upon by the
Parties, and as evidenced by an executed amendment to this Agreement or
separately executed SOW, at the Consulting Rate set forth herein.  Symantec will
have up to two (2) business days to re-review and test the final Wrapper
Technology and Work Product, and will notify Digital River of any additional
changes required or of its acceptance of the final Wrapper Technology and
related Work Product by the end of such period.  The procedure set forth in this
Section 3(b)(x)(e)(1.4) will be repeated until Symantec accepts the final
Wrapper Technology consisting of the * Technology as fully integrated and
implemented by the * Wrapper Integration process, in writing.  Upon receipt of
written approval, Digital River shall launch the

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

final Wrapper Technology within one (1) business day (the “Launch Date”).  For
purposes of clarity, Symantec agrees that Digital River will be performing work
with dedicated team members and that Digital River will be invoicing Symantec
monthly for the actual hours worked in agreed projects as described in the
specifications, as mutually agreed upon by the Parties, and as evidenced by an
executed amendment to this Agreement or separately executed SOW.  Symantec
further agrees that the amounts to be paid to Digital River under this Agreement
are non refundable and based on work performed to date.

 

1.5  Sub-site Launch.  Digital River shall launch the final Wrapper Technology
to the public no later than one (1) business day following receipt of Symantec’s
written acceptance.  Digital River shall launch and maintain the final Wrapper
Technology which integrates the * Technology pursuant to the * Wrapper
Integration according to the schedule set forth below:

 

Description

 

DR release
Timeline

 

Dependencies

Initial code release of * Technology through Space Invaders release

 

12/06/2002

 

No bugs or changes in * Technology

Initial code release of * Technology through Norton Antivirus 2003 purchase
first and TBYB Beta build.

 

12/19/2002

 

Deliverable of NAV beta files on 12/13/2002*

Final code release of * Technology through Norton Antivirus 2003 purchase first
and TBYB final build.

 

1/08/2003

 

Deliverable of NAV final files on 1/06/2003*

 

--------------------------------------------------------------------------------

* The Parties acknowledge that such date is a target date and is dependent on
the completion of the * Wrapper Integration process described in
Subsection 3(b)(x)(e)(1.4).  The Parties agree to work diligently to launch the
* Technology by such target date or as soon as reasonably possible thereafter.

 

2.  Symantec Digital Purchase First Products.  The term Digital Purchase First
Products shall mean products which Customers must purchase online before they
are offered access to download the Symantec Product for actual use.  Digital
River will offer and distribute Symantec Digital Purchase First Products for
orders placed on Storefronts known as Shop Symantec, or Symantec Store globally.

 

3.  Try/Buy Symantec Products.  Upon Symantec’s request, Digital River will
provide purchase options to Customers who initiate the download of Try/Buy
Symantec Products and shall use the message provided by Symantec, as modified in
text or process by Symantec in writing from time to time.  In such case, Digital
River shall require Customers to submit the requested information prior to
permitting the download of the requested Try/Buy Symantec Product, and Digital
River shall make such information available to Symantec (in a form that is
grouped, and/or permits sorting, by Sub-Site and country) through Digital
River’s online reporting tool pursuant to the terms of Section 9(b)(i) of the
Agreement.

 

4.  Fees.  Symantec will pay to Digital River the Consulting Rate for work
performed as specifically authorized in writing by Symantec per the terms of the
Agreement and specifically set forth hereunder for each of the following
categories of Phase I, capped as set forth below.  Digital River will report
hours completed to Symantec once each week in writing and invoice Symantec for
actual hours once each month.  Invoices will be due within thirty (30) days
after receipt, except

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

as noted herein.  No additional hours may be charged unless approved in writing
and in advance by Symantec.  Any additional hours approved by Symantec shall not
be charged at a rate to exceed the agreed upon Consulting Rate set forth
herein.  Should Digital River foresee any increase in the estimated hours
provided hereinbelow, it shall inform Symantec in writing immediately.  All
changes must be mutually agreed upon in writing by both Parties prior to work
being performed.

 


PROJECT HOURS


 


ESTIMATED TIME


 


NOT TO EXCEED TOTAL (CAP)

Development/Coding

 

*

 

$*

Site Development/Design

 

*

 

$*

Development testing and QA

 

*

 

$*

Project Management and Scoping

 

*

 

$*

Development Business Analysis

 

*

 

$*

 

--------------------------------------------------------------------------------

Total Estimated hours:

 

* – not to exceed above total amounts

Total Billable = USD  $*

 

 

 

 

 

Only one (1) Symantec Product is part of Phase I of this project.  Additional
implementation and integration may be required to support any additional
products.  This estimate is based on the agreed upon Work Flows 111323a
(Exhibit R)  and 111323b (Exhibit S).  All future work and estimates must be
approved in advance in writing by Symantec.

 

5.                                       Rights in Work Product.

 

(a) Except as set forth in Subsections (b) and (c) below, the Work Product
delivered by Digital River (other than the Digital River Information provided by
Digital River) created specifically for and provided to Symantec by Digital
River under this Agreement shall be the property of Symantec.

 

(b) Any Digital River proprietary or Confidential Information used to perform
the Services, or included in any final Wrapper Technology delivered by Digital
River, including but not limited to Digital River software, technology,
development tools, processes, appliances, methodologies, code, templates, tools,
policies, records, working papers, knowledge, data, trade secrets or other
intellectual property, written or otherwise (collectively, “Digital River
Information”), shall remain the exclusive property of Digital River.  To the
extent that Digital River incorporates any Digital River Information into the
final Wrapper Technology or Work Product delivered by Digital River, Digital
River hereby grants to Symantec a royalty-free, non-exclusive, non-transferable
license to use such Digital River Information solely in direct connection with
the use by Symantec of the final Wrapper Technology, and any and all later
versions and updates thereto, for Symantec’s Storefront business in accordance
with the limitations set forth in this Agreement and any applicable SOW.  Any
licensed technology from a third party that is integrated into the final Wrapper
Technology remains the property of such licensor, unless otherwise specifically
agreed to by that party.

 

(c) Notwithstanding Subsection 3(b)(x)(e)(5)(a), Digital River acknowledges
that, except for the Digital River Information, the Work Product is a “work made
for hire” and Digital River shall not sell, transfer, publish, disclose, display
or otherwise make available the final Wrapper Technology or Work Product as
developed for Symantec.  Except as otherwise provided herein, Digital River
acknowledges that it has no right to use the final Wrapper Technology or Work
Product with or for the benefit of any entity or person, other than Symantec,
without the executed written consent of Symantec, which cannot be withheld, for
a license fee equal to * percent (*%) of the total Fees paid under this 
Subsection 3(b)(x)(e) or any amendment hereto, as of the date of the requested
license (the

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

“Transfer Fees”).  Upon payment of the Transfer Fees, then ownership of the Work
Product, together with all upgrades and new versions existing as of the date of
transfer, along with any and all patent, copyright, and all other proprietary
rights in the Work Product, shall be irrevocably transferred, sold and assigned
to Digital River free of all encumbrances or restrictions other than the license
granted to Symantec pursuant to this Subsection 3(b)(x)(e).  Symantec shall
retain a perpetual license to continue to use the Work Product for the
Storefront and further be entitled to all upgrades and new versions thereto
without charge.  Upon payment of the Transfer Fees, then Digital River is free
to use the Work Product with any other Customer, person or entity it so chooses
without any continuing restrictions from Symantec.  As of December 18, 2002,
Digital River is granted a sublicense hereunder from Symantec pursuant to
Symantec’s agreement with * to use the * Technology in the final Wrapper
Technology for Symantec’s benefit only.  Digital River will not use the final
Wrapper Technology or Work Product or any of the same features and functionality
as the Work Product, and as updated thereafter, for any other client except upon
payment of the Transfer Fees, but it does have a right, at it’s sole discretion,
to enter into a separate future agreement (unrelated to Symantec) with * or any
other person or organization, for the purpose of developing a wrapper option for
Digital River’s other clients (the “Other Wrapper Options”).  The provisions of
this Agreement shall not in any respect whatsoever restrict or limit Digital
River’s exclusive ownership and right to use the Digital River Information as a
part of Other Wrapper Options, or otherwise.

 

6.  Warranties

 

(a) Digital River warrants and represents that it has obtained all necessary
rights and authority relating to the * Technology to perform the * Wrapper
Integration work and all related terms and conditions of this Agreement in
creating the final Wrapper Technology it delivered hereunder to Symantec. 
Digital River shall have obtained all necessary rights to do the foregoing, and
hereby sublicenses to Symantec such rights and permissions to use the final
Wrapper Technology, along with the Work Product, as integrated for use with the
* Technology, for the uses contemplated hereunder.

 

(b) As of December 18, 2002, Symantec warrants and represents that it has
obtained all necessary rights and authority to sublicense to Digital River the
right to use the * Technology as of December 18, 2002, and thereafter for such
time it has a license with *, to enable and implement the final Wrapper
Technology on Symantec’s behalf only.

 

7.  Limitation of  Liability And Indemnity.

 

(a) The limitation of liability as to this Subsection 3(b)(x)(e) shall be
governed by the terms and conditions set forth in the Agreement as they relate
to the Work Product.

 

(b) As to this Subsection 3(b)(x)(e)and the Work Product, Digital River will
indemnify, hold harmless and, at Symantec’s request, defend Symantec and
Symantec’s affiliates, directors, officers, employees, agents and independent
contractors from and against all claims, liabilities, damages, losses and
expenses, including but not limited to reasonable attorneys’ fees and costs of
suit, arising out of or in connection with:

 

A. Any negligent or willful act or omission of Digital River or Digital River’s
employees or agents, including but not limited to the extent such act or
omission causes or contributes to (a) any bodily injury, sickness, disease or
death; (b) any injury to or destruction of tangible or intangible property
(including computer programs and data or any loss of use resulting therefrom);
or (c) any violation of any statute, ordinance or regulation as set forth in
Section (3)(f) of the Agreement; or

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

18

--------------------------------------------------------------------------------

 


 

B. Any violation or claimed violation of a third parties’ rights arising in
whole or in part from the any actions by Digital River, including but not
limited to, the grant of rights to Symantec hereunder or Symantec’s exercise of
any such rights.

 

C.                                    Any breach of Digital River’s warranties
or representations or other obligations under the Agreement or this
Subsection 3(b)(x)(e).

 

(c) As to this Subsection 3(b)(x)(e)and the Work Product, Symantec will
indemnify, hold harmless and, at Digital River’s request, defend Digital River
and

 

Digital River’s affiliates, directors, officers, employees, agents and
independent contractors from and against all claims, liabilities, damages,
losses and expenses, including but not limited to reasonable attorneys’ fees and
costs of suit, arising out of or in connection with any breach of Symantec’s
warranties or representations set forth in this Subsection 3(b)(x)(e).

 

(d) THE PARTIES AGREE THAT FOR THIS SUBSECTION 3(b)(x)(e), NEITHER PARTY SHALL
HAVE ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT OF ANY KIND, INCLUDING
ANY LOST PROFITS OR LOST DATA, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

(xi)  Service Levels. Digital River shall provide service levels for the
Storefront that at a minimum meet the requirements set forth in Exhibit F.

 

(xii)  E-Commerce and Hosting Arrangements.

 

(a)  Main Scope of E-Commerce and Hosting Arrangements.  From time to time,
Symantec will enter into contracts (the “Front End Agreement(s)”) with certain
third parties, who are Customers and partners of Symantec (the “Partners”), and
based on those Front End Agreements, Symantec may request Digital River, as one
of its back end providers of its e-commerce and hosting needs, to: (i) create
and host a solely Symantec branded or alternatively co-branded online product
purchase store  (the “Online Stores”) and (ii) create and host a private
download site for a Partner pursuant to specific and unique terms and conditions
(the “Download Site”).  This Section 3(b)(xii) applies only to such Online
Stores and Download Sites, and not to the Storefront.  Collectively and
interchangeably, the Online Stores (which includes each Generic Store and each
Co-Branded Store) and the Download Sites shall be referred to as the “Site(s)”.
 Provided that Symantec and Digital River agree upon such terms and enter into a
separate agreement for such Site to govern the hosting and building of each such
Site, in the form of the attached Site Initiation Form, attached hereto as
Exhibit M, and once completed and signed, the terms of which are incorporated
herein by reference and shall become part of this Agreement (the “Back End
Agreement”), Digital River shall build such Site(s) for Symantec using Digital
Rivers’ web and delivery technologies, as further described herein. Digital
River shall give full Customer support relating to the purchase and installation
process of Symantec Products obtained from such Sites.  Symantec is the sole
owner of all domain names, URLs, Site addresses or other id’s and the actual
Sites under the terms of this Agreement.  Digital River shall provide all
Customer service to the Site’s users in regard to problems with downloads or
questions concerning the process of downloading the Symantec Products, as more
specifically detailed in Sections 3(c) and 3(d) of the Agreement, which shall
apply equally to the Sites as it currently does to the Storefront.  Symantec
shall provide technical support to the End-Users in accordance with the license
terms under which each Symantec Product was distributed.

 

(i)  Hosting of Download Sites.   Digital River agrees to create and host
certain Download Sites, as requested by Symantec, from time to time, pursuant to
the terms of this

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

19

--------------------------------------------------------------------------------


 

Agreement and pursuant to separately negotiated terms between Symantec and
Digital River set forth in the separate Back End Agreement for various
Partners.  The specific terms relating to the creation and maintenance of a
particular Download Site shall be pursuant to such applicable Back End Agreement
between Digital River and Symantec.  Further, Digital River takes full
responsibility for securing the Site and preventing unauthorized downloads or
access to the Symantec Product and if not adequately secured, *.  Examples of
inadequate security include, but are not limited to, those in which (i) the
authentication process for screening allowed users does not adequately screen
out unauthorized users, as defined by the Partner or (ii) authorized users are
able to download or obtain copies of Symantec Product in excess of that
authorized by the promotion or coupon of the Partner or actually paid for by the
user or (iii) authorized users are able to download or obtain copies of Symantec
Product in any manner not intended by the Partner, or (iv) unauthorized users
are able to obtain Symantec Products, or (v) Symantec Products are obtained in a
manner which was not intended by the terms of the applicable Back End Agreement,
or (vi) such other security breaches, whether or not listed in the examples
given above, which were preventable as they were in the complete control of
Digital River to prevent.  Symantec may extend the length of the Site’s
existence upon written notice by Symantec to Digital River, without further
action.

 

(ii)   Hosting of Online Stores.

 

(a)  Co-Branded Stores.  Digital River agrees to create and host certain
“Co-Branded” Online Stores that contain certain designated Symantec Products and
sets forth both the intellectual property marks of the Partner and of Symantec
(the “Co-Branded Store”), as  requested by Symantec, from time to time, and as
mutually agreed to by Symantec and Digital River under the terms of the separate
Back End Agreements.  Such Co-Branded Stores shall be created and hosted
pursuant to the terms of this Agreement and pursuant to specifically negotiated
terms set forth in a separate Back End Agreement entered into by Digital River
and Symantec for each such Co-Branded Store, which Back End Agreement shall
include no less than a description of the Co-Branded Store along with the
Specifications, any fees or rebates, length of Site existence, launch date,
revenue share for the Partner, any electronic coupons or rebates, and other
unique terms.  Symantec may extend the length of the length of the Site’s
existence upon written notice by Symantec to Digital River, without further
action.

 

(b)  Generic Stores.  Digital River agrees to create and host certain “Generic”
Online Stores that contain certain designated Symantec Products, but which do
not specifically identify the Partner or its intellectual property marks (the
“Generic Store”), as requested by Symantec, from time to time, pursuant to the
terms of this Agreement and pursuant to the terms of the specific Back End
Agreement entered into by Digital River and Symantec for each Generic Store. 
Such Back End Agreement shall include no less than a description of the links
and Site address needed to create the Generic Store, fees or rebates, length of
Site existence, launch date, revenue share for the Partner, any electronic
coupons or rebates, and other unique terms.  Symantec may extend the length of
the Site’s existence upon written notice by Symantec to Digital River, without
further action.

 

(iii) URL’s for Sites.  The URL for each Site shall be as specified in the
relevant Exhibit containing the Back End Agreement for the particular Partner
(the “URL”).  The URL should only be accessible to such Partner’s customers or
Site users coming directly from the Partner’s own website or through whatever
promotional link is required, such as from the Symantec Product or in an e-mail
provided by the Partner or Digital River on Partner’s behalf as part of an
e-mail campaign, if so specified in the applicable Back End Agreement.  Symantec
shall obtain from Partner and provide to Digital River, on Partner’s

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

20

--------------------------------------------------------------------------------


 

behalf, the allowed URLs that a Partner’s customer or Site users may click
through from to arrive at the Site (the “Allowed URLs”).  The Back End Agreement
will indicate if the Partner requires access to the Site to be restricted to
only users coming from the Allowed URLs.  In such a case, Digital River shall
use the Allowed URLs to verify the permissible access by a Site user.  If the
Partner requires access to be restricted per the Back End Agreement, Digital
River will not allow access to the Site by any user who accesses the Site from
any URL other than the Allowed URLs.  Digital River agrees to not allow any
unauthorized links or third party advertisements or promotions of any kind
whatsoever on any Site, except as specifically directed by Symantec. 
Notwithstanding the foregoing, Digital River shall not be responsible for any
unauthorized links placed by Partner, or transferred to unauthorized email
lists, or an unauthorized third party end user.  Digital River shall create and
host a single page location, as the page to which Digital River will send
unauthorized Site users who do not meet the definition of an authorized Customer
when access is restricted to users coming from Allowed URLs (the
“Authentication  Page”).  Symantec shall obtain and provide to Digital River,
the information and wording instructing the non-authorized Site user as to the
reason for their failed access to the Site and information and links on how to
obtain membership and proper access, as each Partner deems appropriate, for the
Authentication Page and as more specifically detailed in the relevant Back End
Agreement.  Digital River agrees to specifically comply with, and ensure that
the Site will be in compliance with, all authentication requirements as provided
for by any relevant Back End Agreement.

 

(iv)  Staffing.  Section 3(a) and such other provisions relating to staffing
shall apply to the Sites.

 

(v)  Trademarks, Trade Names and Copyrights.  Digital River agrees that each
Site will include the proper trademarks, logos and trade names, for Symantec and
if applicable, for the Partner, as indicated in the Back End Agreement for the
Partner, all pursuant to the requirements of Sections 5, 6, and 7 of the
Agreement in the same manner as applied to the Storefront; provided however, no
identification shall be made with “Shop Symantec”.

 

(vi)  Quality, Functionality and Look and Feel.  Digital River shall build, host
on its servers, and completely maintain all Download Sites and Online Stores and
resell (as applicable and in accordance with the terms of this Agreement and the
Back End Agreement) through such Online Stores and/or Download Sites to Site
Customers, at a level of quality, functionality and look and feel, as set forth
in the terms of each Back End Agreement, as applicable, the terms of this
Agreement and the generally accepted standards in the online reseller and retail
industry.  The design and content of each Download Site and Online Store will be
in compliance with the terms and conditions of each Back End Agreement, as
applicable, at all times, and Digital River shall notify Symantec immediately
upon discovery otherwise and remedy such problems within one (1) business day,
unless otherwise provided an extended period of time to cure in writing, by an
authorized Symantec employee with requisite signatory authority.  Digital River
shall follow the approved design and content blueprint for each Site, which
shall be first pre-approved by the Partner and attached as an exhibit to the
relevant Back End Agreement, as applicable, or as otherwise separately provided
by Symantec (the “Specifications”).  The initial look and feel and content of
the Download Site or Online Store shall be as set forth in the Specifications at
the date indicated for the Download Site or Online Store to be  first fully
functional, launched and available for public use, which includes ability to
download or purchase Symantec Products on the Site (the “Launch Date”).  Digital
River agrees that unless the Specifications are later changed after the Launch
Date, in accordance with the terms of this Agreement, the Site will continue to
meet the Specifications set forth in the Back End Agreement throughout its
existence.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

21

--------------------------------------------------------------------------------


 

Digital River agrees to comply with all the Specifications applicable for a
particular Site, including all security on the Site, which are necessary to
allow for the described functions to operate as the Partner desires, and to
prevent third parties from unauthorized access or downloads of Symantec
Products, as well as ensuring the ability to complete authorized access to the
Symantec Products, starting from the Launch Date, and continuing throughout the
life of the Site.  If such malfunctions are not fully remedied within the time
periods provided for under the terms of the Agreement or such applicable Back
End Agreement, *, as such case may be, regardless of whether or not there is a
*.  Further, Digital River may not charge Symantec or the Partner for any
expenses it would normally be able to charge Symantec or the Partner for,
including but not limited to, per download fees, which are incurred during the
time in which the Site is inadequately secured or malfunctioning.  Examples of
inadequate security include, but are not limited to, those in which (i) the
authentication process for screening allowed users does not adequately screen
out unauthorized users, as defined by the Partner or (ii) authorized users are
able to download or obtain copies of Symantec Product in excess of that
authorized by the promotion or coupon of the Partner or actually paid for by the
user or (iii) authorized users are able to download or obtain copies of Symantec
Product in any manner not intended by the Partner, or (iv) unauthorized users
are able to obtain Symantec Products or (v) Symantec Products are obtained in a
manner which was not intended by the terms of the applicable Back End Agreement,
or (vi) such other security breaches, whether or not listed in the examples
given above, which were preventable as they were in the complete control of 
Digital River to prevent.

 

(vii) Adjustment Period and Deviations from Specifications.  Digital River
agrees that upon receipt of any oral or written notice, during a period from the
time of the “Effective Date” of the relevant Back End Agreement until no later
than five (5) business days prior to the Launch Date of the Online Store or
Download Site (the “Adjustment Period”), Digital River will make minor
modifications to the Site, which are not part of the Specifications.  Any change
or modification to the Site which is not shown or otherwise specified in the
Specifications of the Back End Agreement is defined as a “Deviation”.  The
Partner may notify Symantec (who will in turn notify Digital River) of any minor
Deviation to the look and feel of the actual Download Site or Online Store and
Digital River shall implement such minor Deviations prior to the Launch Date. 
After the Adjustment Period, any additional requested Deviations to the look and
feel of the Download Site shall be completed by Digital River within twenty (20)
days of the receipt of such requested Deviations.  If any such Deviation work is
outside the Specifications, whether during the Adjustment Period or thereafter,
Symantec shall be billed an hourly Consulting Rate for the actual time, which
shall be billed in one fifteenths (1/15th) increments of an hour for any
services of less than a full hour.  Any Deviation in the links provided for
under the Back End Agreements, as well as to the look and feel and specific
content contained on the Site after the Launch Date, which are not Corrections,
shall be requested in writing by the Partner.  Symantec agrees to pay the
Consulting Rate for all such work that requires the professional services of a
web designer or other web-site technician, and such Consulting Rate shall be
billed to Symantec.

 

(viii) Corrections and Related Timing.  The Parties agree that any corrections
or modifications to the Site in order to conform to, and for full and complete
implementation of, the Specifications or the functionality or operation of the
Site or any technical problem on the Site Store which prevents the redemption or
purchase of Symantec Products or any other navigation or access by any Customer
or any corrections to the Partner’s service marks, trademarks and logos is
defined as a “Correction”.  Digital River agrees from the “Effective Date” of
the relevant Back End Agreement, until the actual Launch Date (the “Correction
Period”), Corrections shall be made immediately upon receipt of such written

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

22

--------------------------------------------------------------------------------


 

or oral notice, but no later than before the Launch Date.  No Consulting Fees
whatsoever shall be charged for Corrections, regardless of whether requested
during or after the Correction Period. After the Correction Period, Digital
River agrees that all Corrections which prevent click-through sales or
downloads, as applicable, by Customers must be repaired with the highest sense
of urgency and shall be treated as Downtime, as defined in Exhibit F of the
Agreement and Digital River shall remedy the situation pursuant to the terms set
forth in Exhibit F of the Agreement. In any case, Corrections shall be completed
no later than twenty-four (24) hours after receipt of written or oral notice of
the Correction by Symantec or the Partner.  Any failure to do so shall be a
material breach of this Agreement and Digital River shall fully indemnify and
compensate Symantec for any and all losses and damages as a result of such
Corrections which are not repaired as indicated.  In the event a Correction is
not corrected as required under the terms of this Agreement, Symantec may, by
written notice, require Digital River to immediately shut down or disable such
Site and Digital River shall do so and shall otherwise be liable for all damages
to Symantec as a result from any delay in doing so and for the time period in
which it remains shut down and/or inoperable in accordance with the
Specifications.

 

(ix)  Down Time.  Digital River shall not take down any Download Site or Online
Store in a manner that prevents click-through download redemptions or purchases
and installation of the Symantec Products by Customers during the peak hours, as
outlined under the maintenance provisions of Exhibit F of the Agreement.

 

(x)  Testing.  Before the Launch Date, all Online Stores and Download Sites must
first be tested by Digital River’s quality control personnel no less than
seventy-two (72) hours before agreed upon Launch Date and be fully functional
and operational and also be presented to, reviewed by and approved by the
Partner and Symantec prior to actual accessibility by the Partner’s customers
and/or the public, as applicable, and thereafter for each and every Correction
or other modification made to the Online Store or Download Site.  All testing
must meet the quality assurance criteria and standards set forth for testing in
Exhibit N, attached hereto and incorporated by reference into the Agreement. 
Digital River represents and warrants, as part of the testing and as an
important function of any Site, that the Site shall be secure, at all times from
the Launch Date through the life of the Site, and prevent all unauthorized users
and unauthorized downloads of multiple Symantec Products without proper payment
or coupon redemption by such Site user, as the case may be.

 

(xi)  Product Updates and New Release Postings.  Digital River agrees to post
all Symantec Product updates and new releases on each Site, as directed by
Symantec, within two (2) business days of the release or posting and receipt of
notification.  Notification can be via any form of written notice. All Symantec
Products that Digital River is authorized to resell under this Agreement shall
only be available for resale under each Site, as specifically provided for under
the relevant Back End Agreement, as applicable.

 

(xii)  Credit Card Processing Systems.  Digital River agrees to comply with its
credit card processing terms set forth in the Agreement.

 

(xiii)  Account Managers and Responsibilities.  Digital River agrees to assign
and designate an account manager to act as a contact person and resource in
regards to all matters relating to the Sites and the Parties’ relationship
thereto (the “Account Manager”).

 

The Account Manager will be (i) the point person for resolving all issues
relating to the ongoing operations and management of the Online Stores and
Download Sites, (ii) authorized to provide and bind Digital River on all quotes
on new Online Stores and

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

23

--------------------------------------------------------------------------------


 

Download Sites, (iii) authorized to provide and bind Digital River on all
representations of the ability to provide to Symantec certain technical features
and advise on the technical feasibility of all aspects of the Online Stores and
Download Sties.  All cost and time quotes which shall be used to create any Back
End Agreements and all verifications of technical feasibility for Online Stores
and Download Sites provided by the Account Manager on behalf of the Digital
River, which are based upon Specifications which are unchanged in terms of
functionality in the final Specifications for the Sites, which were provided by
Symantec in the form of written term sheets or e-mails prior to the finalization
of the Front End Agreement and the Specifications, shall be binding on Digital
River.  Symantec shall be able to rely upon such quotes and advice in drafting
and entering into the Front End Agreement with its Partners and in its drafting
and expectation of entering into the Back End Agreement with Digital River.

 

(xiv)  Fulfillment and Other Fees.  The provisions for fees under
Section 3(b) (iii) of the Agreement concerning Sub-sites shall apply to the
Sites.  Digital River will sell the Symantec Products, pursuant to the terms and
conditions of this Agreement, under the electronic reseller and/or packaged
products provisions set forth in its Agreement, and as so indicated in the Back
End Agreement, as applicable.  If Digital River is appointed as the reseller
under the terms of the Back End Agreement, as applicable, then Digital River
shall be free to set the prices to the  Customers for the Symantec Products sold
on the relevant Online Store or Download Site.  If Digital River is only
providing hosting and design services for the Online Store or Download Site, the
price for Symantec Products shall be set between Symantec and the purchaser, if
a direct sell, or Symantec and such other distributor or reseller.  Prices and
payments from Digital River to Symantec for Symantec Products shall be as set
forth in the Agreement; provided that Digital River agrees to submit a separate
product order for each Online Store and/or Download Site, as applicable, and
purchases of Symantec Products sold through such Online Store and/or Download
Site will not be eligible for any incentive rebate programs available to Digital
River under the Agreement.  All fees due hereunder by Symantec shall be invoiced
to Symantec to the following address:  Attention Accounts Payable, Symantec
Corporation, 20330 Stevens Creek Blvd., Cupertino, CA 95014.  All invoices will
be paid within forty-five (45) days of receipt, provided the invoice is complete
and accurate.

 

(xv)  Ownership of Site URLs, Domain Names and Sites.    Digital River agrees to
comply with and apply the same requirements set forth in Section 8 of the
Agreement in relation to the Sites, as it currently does to the Storefront.

 

(xvi)  No Other Changes and Application of Provisions to the Sites.  All other
provisions set forth in the Agreement, as amended to date, but except as
modified specifically by this Section, shall apply specifically to the Sites,
equally in the same manner as applied to the Storefront, and if there is any
ambiguity or conflict of terms, the more specific terms set forth in this
Amendment concerning the Sites, shall apply.

 

(xiii)  Market Partner Sites.

 

(a)  Market Partners.  Symantec may from time to time, allow certain third
parties pursuant to a separate co-marketing agreement by and between such third
party (the “Market Partner”) and Symantec to link to the Storefront and share
revenue resulting from sales through such link.  The Parties shall use the
attached Storefront Initiation Form (in substantially the form provided in
Exhibit L, but which is subject to revision from time to time, by Symantec, as
Symantec deems necessary to meet administrative objectives).  Each Storefront
Initiation Form, upon completion, will be governed by the terms and conditions
of, and become part of, this Agreement.  Within three (3) business days of
receiving a Symantec approved Storefront Initiation Form, Digital River shall

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

24

--------------------------------------------------------------------------------


 

supply Symantec with one or more Campaign URL’s for that Market Partner, and
indicate such on the Storefront Initiation Form, execute it and promptly return
the same to Symantec.  Each Campaign URL shall allow Digital River to (i) track
the sales generated by Customers entering the Storefront from the Market
Partner’s web site; and (ii) pay Symantec for the Symantec Products purchased
through Market Partner, and pay the Market Partner the appropriate portion of
the revenue generated in the form of a Revenue Share, as detailed below.

 

(b)  Fees, Payments to Market Partners.

 

(1)                                  Digital River Payment Terms.  Pursuant to
the payment terms of Sections 11(c) and (d) of the Agreement, Digital River
shall pay Symantec for the Symantec Products sold to End Users during such month
at the Storefront.

 

(2)                                  Royalty Payment and Report from Digital
River to Market Partners.  If a Storefront Initiation Form calls for a revenue
share to be paid to a Market Partner, Digital River shall, no later than twenty
(20) days after the end of each calendar quarter, on behalf of Symantec, pay to
each Market Partner an amount equal to such Market Partner’s Revenue Share
Percentage (as listed on the Storefront Initiation Form) of Net Revenue but only
on Net Revenue associated with those particular Symantec Products that the
Storefront Initiation Form indicates on which the Market Partner should receive
a Revenue Share.  Along with such payment, Digital River shall deliver to the
Market Partner a written report showing, in reasonable detail, the calculation
of such payment for such quarter as required in Exhibit I.  The payment and
report required hereunder shall be sent to the Market Partner at the address
listed on the Storefront Initiation Form (which may be changed by Symantec upon
reasonable notice to Digital River).  No later than twenty (20) days after the
end of each calendar quarter, Digital River shall confirm to Symantec

 

in writing that it has complied with its payment and reporting obligations
pursuant to this subsection and shall provide Symantec with a copy of the report
sent to each Market Partner at the address stated in Exhibit M.  Digital River
is entitled to withhold from the amounts owed to, and to be paid to, Symantec,
such amount of Revenue Share that Digital River paid to each Market Partner on
Symantec’s behalf and any other promotions, discounts or rebates that Symantec
contractually provides to Customers of the Market Partner which results in a
reduction of the proceeds that Digital River collects on a particular sale of a
Symantec Product, pursuant to this section.  All other amounts due and owing to
Symantec are to be paid to Symantec pursuant to the terms of this Agreement.

 

(3)  Setup Costs.  Symantec will pay Digital River * for adding the link to the
Storefront.

 

(4)  Audits.  Digital River shall allow the Symantec’s auditors to audit and
analyze such applicable records.  Any such audit shall be permitted by Digital
River during normal business hours, upon at least fifteen (15) calendar days
notice.  The cost of this audit shall be borne by the Party initiating the audit
unless the results identify a bona fide underpayment of revenue to the Market
Partner or Symantec of more than five percent (5%) of the total amount owed
during the audited period, in which case the cost of the audit shall be borne by
Digital River.”

 

(c)  No Other Changes and Application of Provisions to the Market Partner
Sites.  All other provisions set forth in the Agreement, as amended to date, but
except as modified specifically by this Section, shall apply specifically to the
Market Partner Sites, equally in the same manner as applied to the Storefront,
and if there is any ambiguity or conflict of terms, the more specific terms set
forth in this Amendment concerning the Market Partner Sites, shall apply.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

25

--------------------------------------------------------------------------------


 

c.   Customer Support Services.  Digital River will provide English language
Customer support services to Customers through a toll-free telephone number in
North America on a 24 X 7 X 365 basis, and by email in the following languages: 
French, German, Italian, Swedish, Spanish, English, Portuguese, Dutch, and
French Canadian.  With respect to the Customer support services to be provided
by Digital River hereunder, Digital River shall meet the metrics and staffing
requirements set forth on Exhibit B hereto.  In the event Symantec desires to
change the support services that Digital River is to provide hereunder, the
Parties shall mutually agree to any such changes.  Specific Customer support
services to be provided by Digital River are set forth below:

 

(i)  Answer inquiries regarding order transactions and status by e-mail and/or
telephone.

 

(ii)  Answer End Users’ e-mail inquiries.

 

(iii)  Respond to failed credit card transactions inquiries.

 

(iv)  Process Internet and telephone orders with all payment options listed in
Exhibit E

 

(v)  Respond to failed download inquiries.

 

(vi)  Respond to order disputes and billing questions.

 

(vii)  Answer pricing questions.

 

(viii)  Resolve authentication problem inquiries.

 

(ix)  Respond to subscribe and unsubscribe requests from Customers regarding
broadcast e-mail                                               messages on
product upgrades and updates, online technical notes, and newsletters and
promotions that are sent by Digital River.

 

(x)  Respond to return and refund credit requests in accordance with the policy
set forth in the applicable Symantec Product EULA.

 

(xi)  Include Symantec in Digital River’s Chat Support beta program (or the
equivalent thereof in the event of a name change) at *.

 

d.  Online Support.  Digital River will also provide the following online
support:

 

(i)  To End Users.  Digital River shall (x) permit End Users to subscribe and
unsubscribe from physical and electronic communications in a real-time,
web-based interface and (y) provide End

 

Users the ability to review their order status online on a real-time basis for
electronic orders, and within 90 minutes during normal business hours for other
orders.

 

(ii)  To Symantec.  Digital River shall provide Symantec with secure online
access to Digital River’s order information on a worldwide, 24 X 7 X 365 basis. 
Such order information shall include but not be limited to identification of the
product(s) ordered and shipping information.

 

e.  Shipping.  For packaged Symantec Products that are then currently available
in stock, Digital River shall conduct same business day shipment of no less than
* (*%) of all orders averaged monthly, when such orders are placed before
2:00 p.m. local time of the applicable worldwide fulfillment center.  Orders
placed after 2:00 p.m. local time of the applicable worldwide fulfillment center
may be shipped the next business day.  Orders that are partially available in
stock must also be shipped in accordance herewith, provided, however, that in
the event that split shipments are required as a result, * will bear the freight

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

26

--------------------------------------------------------------------------------


 

expense for additional shipments after the first shipment (for which * shall
bear the cost) if the split shipment is necessary because the applicable
inventory was not available in Digital River’s stock due to the fault of
Symantec (for example, because (i) Symantec did not fulfill in a reasonable
timeframe any order made by Digital River in accordance with the procedures set
forth herein, or (ii) inaccurate Storefront forecasting provided by Symantec to
Digital River caused Digital River to have insufficient inventory of the
applicable product(s)).  If the inventory was not available in Digital River’s
stock due to Digital River’s failure to maintain the minimum inventory level
required by Section 10(b) hereof, * shall be responsible for all split shipment
freight charges.

 

f.  Compliance with Laws.  Digital River will comply with all applicable
international, national, state, regional and local laws and regulations in
performing its obligations hereunder and in any of its dealings with respect to
Symantec Products.  Digital River understands that Symantec Products are
restricted by the United States Government from export to certain countries and
agrees that it will not distribute or re-export Symantec Products in any way
that will violate any of the export control laws or regulations of the United
States, including the United States Department of Commerce Denial and
Prohibition Orders, and shall not distribute, nor permit its Customers to
distribute, Symantec Products to any country, firm or person listed on such
Orders. Accordingly, Digital River shall use commercially reasonable measures to
ensure that it does not deliver Symantec Products to End Users located in
jurisdictions to which the export of Symantec Products would be prohibited under
United States or other applicable laws, including, without limitation, the
measures specified in Exhibit G.   Symantec will, prior to the Launch Time,
provide Digital River with the Export Control Classification Numbers regarding
any Symantec Product and will make available to Digital River updates with
respect to any additional or modified classifications specific to Symantec
Products.

 

g. Digital River’s Financial Condition.  Digital River warrants and represents
that it is in good financial condition, solvent and able to pay its bills when
due.  Digital River will maintain and employ in connection with its business
under this Agreement such working capital and net worth as may be required in
the reasonable opinion of Symantec to enable Digital River to carry out and
perform all of Digital River’s obligations and responsibilities under this
Agreement for the duration of its term.  From time to time, upon reasonable
notice by Symantec, Digital River will furnish the Symantec Chief Financial
Officer, or his/her designee, such financial reports and other financial data as
Symantec may reasonably request.

 

h.  Marketing by Digital River.  Digital River shall market only Symantec
Products and/or services, or third party products and/or services authorized by
Symantec, to Customers while they are in the Storefront, but only as
pre-approved and specifically provided by Symantec.  Symantec will have no
obligation to provide funding or other assistance in any marketing of the
Symantec Products by Digital River except as otherwise mutually agreed upon by
the Parties.

 

i.  Distribution of Packaged Symantec Products.

 

(i) Digital River’s Obligations.  Digital River shall offer and distribute
packaged Symantec Products to Customers purchasing from the United States,
Canada, Puerto Rico and Caribbean, United Kingdom, Germany, France, Benelux,
Italy, Spain, and Latin America Sub-sites and located within the corresponding
countries specified in Exhibit A hereto.  Such distribution of packaged products
shall be further subject to the SOW(s) executed by the Parties addressing
implementation and other related issues.  Digital River will distribute such
packaged products with all notices, labels, logos, packaging, warranties,
disclaimers and license agreements intact as shipped from Digital River or
Digital River contracted facility.  Digital River may not open the packaging for
the Symantec Products without Symantec’s express written permission.  Digital
River shall not distribute packaged Symantec Products to locations other than
the countries specified in Exhibit A hereto; provided, however, that upon
reasonable notice by Symantec, Digital River shall begin to offer and distribute
packaged Symantec products to Customers located in other countries in Symantec’s
EMEA, Asia-Pacific, and/or Latin America region(s).  In such event, the Parties
shall prepare an SOW addressing development, implementation and other issues
relating to Digital River’s

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

27

--------------------------------------------------------------------------------


 

distribution of packaged products in such additional locations, and the Parties
will cooperate in determining the best-suited fulfillment partner(s) for
packaged products in those regions.

 

1.1  Applicability.  The Parties agree that the following subsections (1.2)
through (1.5) shall apply to all distribution by Digital River under the
Agreement of packaged products to countries in the European Region (as defined
in Section 3(i) of the Agreement), including countries that are added to the
definition of “European Region” by any future amendment to the Agreement after
the Amended Date of this Agreement.

 

1.2  Commencement Date; Terms.  Digital River shall begin offering and
distributing packaged Symantec Products to Customers located in the European
Region, as such term is defined in the Agreement, no later than ten business
days after delivery by Symantec of the applicable pricelist for packaged
Symantec Products distributed to the European Region.  In the event of any
future amendment of the Agreement by the Parties to include additional countries
in the definition of “European Region,” Digital River shall begin offering and
distributing packaged Symantec Products to Customers located in the new
countries added to the definition of “European Region” no later than one
business day after the effective date of any such amendment, unless the Parties
agree in writing to another timeframe.

 

1.3 Delivery Method.  Digital River shall offer the following two delivery
options to Customers in the European Region who purchase packaged Symantec
Products through the Storefront:  (a) standard delivery through the local postal
service and (ii) overnight delivery through UPS, DHL or a similarly reliable
overnight carrier.  Symantec will reimburse Digital River for re-shipment costs
associated with lost shipments of goods shipped via postal delivery in the
European Region, for up to a maximum of three percent (3%) of the total
shipments made via postal delivery by Digital River to the European Region, at
which time postal service delivery will be immediately reviewed by both
Parties.  Such delivery methods shall be reviewed by the Parties on a quarterly
basis, and Digital River shall provide Symantec with loss statistics and other
reasonably requested information for purposes thereof.  In the event Symantec
determines that delivery through the carriers then being used for standard
and/or overnight delivery are unsatisfactory in one or more countries, Digital
River will begin using the different standard delivery or overnight carriers
requested by Symantec as soon as reasonably possible after such request is made
by Symantec, and the Parties shall mutually agree on any changes to the approved
shipping costs referenced in Subsection 3(i)(i)(1.5) below that are necessary
due to the change(s) in carriers.

 

1.4 Customer Shipping Costs.  Digital River shall not charge Customers more than
the applicable approved shipping charges in the table attached as Exhibit O
hereto for delivery of packaged products in the European Region or the Americas,
calculated at the then current exchange rate from U.S. Dollars to the applicable
local currency in which the Customer pays for the purchased products.

 

1.5 Customer Payment Options.  Digital River shall make available to Customers
the credit card and direct debit card payment options required by Exhibit E to
the Agreement, but shall not be required to make the cash on delivery payment
option available until notice by Symantec (if any) at a later date after further
evaluation of such option.  In the event Symantec requests Digital River to
begin making the cash on delivery payment option available to Customers, the
Parties will further address the details in a separate SOW or Amendment to this
Agreement.

 

(ii) Latin America Packaged Products

 

1.1 Applicability.  The following terms shall apply to all distribution by
Digital River under the Agreement of packaged products to Customers purchasing
from the Latin America Sub-site

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

28

--------------------------------------------------------------------------------


 

and located within the countries defined as shipping locations corresponding to
the Latin America Sub-site (as defined in Section 3(i)of the Agreement),
including countries that are added to the definition of shipping locations
corresponding to the Latin America Sub-site by any future amendment to the
Agreement.

 

1.2 Commencement Date; Terms.  Digital River shall begin offering and
distributing packaged Symantec Products to Customers purchasing from the Latin
America Sub-site and located within the countries defined as shipping locations
corresponding to the Latin America Sub-site, as such shipping locations are
defined in the Agreement, no later than ten business days after delivery by
Symantec of the applicable pricelist for such packaged Symantec Products.  In
the event of any                     future amendment of the Agreement by the
parties to include additional countries in the definition of shipping locations
corresponding to the Latin America Sub-site, Digital River shall begin offering
and distributing packaged Symantec Products to Customers located in the new
countries added to the definition of shipping locations corresponding to the
Latin America Sub-site no later than one business day after the effective date
of any such amendment, unless the parties agree in writing to another timeframe.

 

1.3 Delivery Method.  Digital River shall offer delivery to Customers purchasing
packaged Symantec Products from the Latin America Sub-site via traceable,
express delivery through FedEx or a similarly reliable express carrier that can
provide traceable delivery service.  For those Customers located in the United
States and purchasing packaged Symantec Products from the Latin America
Sub-site, Digital River shall also offer standard delivery through the U.S.
postal service and, except for those Customers located in Hawaii and Alaska,
traceable, express delivery through UPS.  Such delivery methods shall be
reviewed by the parties on a quarterly basis, and Digital River shall provide
Symantec with loss statistics and other reasonably requested information for
purposes thereof.  In the event Symantec determines that delivery through the
carrier(s) then being used for delivery is unsatisfactory in one or more
countries, Digital River will work with Symantec to find an alternative carrier
that the parties mutually agree to. The parties shall mutually agree on any
changes to the approved shipping costs referenced in Subsection 3(i)(iii) of
this SOW that are necessary due to the change(s) in carrier(s).

 

(iii) Customer Shipping Costs.  Digital River shall not charge Customers more
than the applicable approved shipping charges in the table attached as Exhibit O
hereto for delivery of packaged products purchased from the Latin America
Sub-site, calculated at the then current exchange rate from U.S. Dollars to the
applicable local currency in which the Customer pays for the purchased products.
In the event that a carrier chooses to increase its shipping rates, Digital
River shall notify Symantec in advance. Symantec may then choose to eliminate
that carrier as an option and/or the parties may work together to come to a
mutual agreement on an alternative carrier.

 

j.  Security.  Digital River shall comply with the security requirements set
forth in Exhibit H attached hereto.

 

k.  Symantec Marketing Opportunities and Promotions.  From time to time,
Symantec may send out direct mailings to Customers and potential Customers
offering a discount or instant electronic rebate on the purchase price of
Symantec Products and/or free shipping and handling.  Digital River agrees to
honor such promotional mailings and Symantec shall reimburse the exact dollar
amount of such discounts, instant electronic rebates and free shipping and
handling promotions actually honored by Digital River to Customers.

 

l. Download Warranty Service aka Electronic Download Service (“EDS”).

 

(i) Download Warranty Service.  Digital River shall offer the Download Warranty
Service through the Storefront, which may be purchased by Symantec Customers
simultaneously purchasing

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

Symantec Products through the Storefront.  “Download Warranty Service” shall
mean a service which, when purchased by a Customer, will give the Customer the
right to re-download any Symantec Product purchased through the Storefront
within one year of the date of purchase of such product, for the sole purpose of
reinstalling a replacement copy of such Symantec Product on the Customer’s
computer in the event the Customer has reformatted his/her hard drive,
inadvertently uninstalled the Symantec Product, or changed computers.  Such
right to re-download shall only apply to the Symantec Product version originally
purchased by the Customer simultaneously with the purchase of the Download
Warranty Service, and the re-downloaded Symantec Product shall be considered a
replacement of the originally purchased product, which replacement continues to
be subject to the applicable product EULA.

 

(ii) Discontinuation of Service.  Symantec may terminate Digital River’s right
to offer and sell the Download Warranty Service if a notice of breach relating
to this service remains uncured for a period of thirty (30) days after delivery
of notice in compliance with Section 21 of the Agreement.  Digital River shall
continue to offer the Download Warranty Service under the terms set forth herein
unless or until this right is terminated per the termination provisions set
forth herein, or the Parties mutually agree to terminate this right or the
Parties otherwise modify it as agreed in an amendment to this Agreement executed
by both Parties.  Digital River agrees that Symantec shall have the right to
terminate Digital River’s right to offer the service at any time upon five
business days’ written notice if a breach of the security requirements set forth
in Exhibit H are not remedied within five (5) business days from delivery of
notice,  in compliance with Section 21 of the Agreement.  Symantec may agree, in
its sole discretion, to provide an extension of this time period if Symantec is
satisfied that Digital River has a plan to, and is acting to, mitigate the
failure and to correct the problems.

 

 (iii) Details to Customer.  Digital River shall provide Storefront Customers
with an accurate description of the terms and conditions of the Download
Warranty Service as specified in Subsection 3(l)(i) hereof, and shall submit
such terms and conditions to Symantec for its pre-approval.  If Symantec
requests, Digital River will structure the order page on which the Customer will
indicate whether he/she will purchase the Download Warranty Service such that
the Customer is required to take an action to order the service.

 

(iv) As consideration for the right to sell the Download Warranty Service or EDS
granted to Digital River by Symantec herein, Digital River shall pay Symantec *
(*) of the fees that Digital River charges the End User.   Digital River shall
charge the End Users whatever fee it so determines.  Although the Parties agree
that Digital River may set such pricing in its sole discretion as it so
determines, the Parties acknowledge that * ($*) is the estimated retail price
for a download warranty service. The amounts owed by Digital River to Symantec
under this paragraph shall be applied as a credit on the monthly invoice(s) sent
by Digital River to Symantec pursuant to Section 11(b) of the Agreement.  Such
invoice(s) will contain information reflecting Digital River’s method of
calculating the total credit applied.  If no invoice is sent to Symantec in a
particular month, Digital River will apply the credit to the next invoice sent
to Symantec, or at Symantec’s request, to a Symantec marketing campaign.

 

(a)  Within 5 days after the end of the first month of the Trial Period, Digital
River shall provide a report to Symantec with the following information for the
first month of the Trial Period:  (i) percentage of Customers that
simultaneously purchased one or more Symantec Products and the Download Warranty
Service for such product(s) and (ii) statistics reflecting which Symantec
Products were purchased by Customers with the Download Warranty Service.

 

(b)  Digital River shall make the following Customer and product information for
Customers that purchased the Download Warranty Service available on an ongoing
basis through Digital River’s remote management tool, or if temporarily not
available through the remote management tool, Digital River will send such
information electronically to Symantec on a weekly basis:  Customer name,
address, telephone number and email address; name, version number and SKU of the
Symantec Product(s) for which the Download Warranty Service was purchased; and
the Download

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

30

--------------------------------------------------------------------------------


 

Warranty Service purchase date.

 

(c)  Within 15 days following the end of any month during which Digital River is
offering the Download Warranty Service through the Storefront, Digital River
shall provide a report to Symantec with the following information for the
previous month:  (i) the number of Customer service/technical support calls
received in which a Customer had a question or issue relating to the Download
Warranty Service and the total number of minutes it took to resolve each such
call and (ii) Digital River’s Net Receipts from sales of the Download Warranty
Service.

 

(v) Any Customer service/technical support calls in which a Customer has a
question or issue relating to the Download Warranty Service shall not be
included as part of Digital River’s Customer Service Expense under
Section 11(h) of the Agreement.

 

(m) * (*) Hours A Quarter.  The Parties agree that each quarter, Digital River
will provide no less than * (*) hours of project consulting time, which shall be
for any project that Symantec determines, in its sole discretion. All projects
shall be pursuant to a signed Statement of Work (“SOW”).  If Symantec does not
use all of the hours in a quarter, there is no carry over of the hours to the
next quarter.  Digital River shall provide detailed reports on all hours of work
performed for billing purposes, including the first * (*) hours each quarter. 
All hours of work above this quarterly allowance of * (*) shall be paid at the
Consulting Rate. The * (*) hours shall not include any fees for any
modifications to Digital River’s infrastructure to comply with its obligations
under the terms of this Agreement, and such necessary changes shall not be
considered a project.

 

4.  Privacy and Ownership of Customer Information.

 

a.  Symantec Privacy Policy; Use and Ownership of Customer Information . 
Digital River shall (i) post the Privacy Policy on each Sub-site in the
applicable language of such Sub-site, (ii) update such Privacy Policy on each
Sub-site from time to time upon notice from Symantec that such Privacy Policy
has been changed and (iii) comply with all the obligations of Symantec described
in such Privacy Policy in connection with all Customer transactions conducted
through the Storefront.  Digital River shall not request any Customer
Information that is not required to perform its obligations hereunder.  Digital
River agrees that all Customer Information is the property of Symantec and
Digital River may only use such information to perform its obligations hereunder
or as requested by Symantec, and for no other purpose.  Digital River further
shall (i) keep all Customer Information strictly confidential, provided that
Digital River may provide necessary Customer Information to payment processors
solely in connection with processing payments from Customers for Symantec
Products and (ii) delete all Customer Information from its records and systems
after it is no longer reasonably necessary for Digital River to retain such
information to perform its obligations hereunder.  Further Digital River must
comply with various foreign laws which require a notice to the Customer that
Digital River is the entity collecting the information on behalf of Symantec and
will do so in compliance with the posted Symantec Privacy Policy.  The process
of collecting data must inform the Customer that all payment related information
will be used only by Digital River to process the order and that all other
provided information will be used solely by Symantec as indicated in the
Symantec Privacy Policy.  The process required must allow the Customer to access
his or her own Customer Information collected by contacting Customer support and
asking them to amend or otherwise designate the Customer as opted out and not to
be contacted or when such automated technology later becomes available and is
implemented by mutual agreement of the Parties, allow the Customer to directly
access his or her own Customer Information collected and amend or  otherwise
designate the Customer as opted out and not to be contacted.

 

b.  Disclosures to Customers; Customer Choice.  In connection with processing
Customer orders, Digital River shall (i) distinguish between “required” and
“non-required” fields in the order entry process, (ii) disclose how the Customer
Information provided may or will be used and (iii) present Customers with opt
out or opt in options on order pages, which options shall require Customers to
give permission for

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

31

--------------------------------------------------------------------------------


 

subsequent uses of their personal information by Symantec or third parties for
purposes of providing notification of product upgrades, new services and/or
products, newsgroups, special offers, seminars or other marketing purposes,
except in all EU countries, where only opt-in options will be presented to those
Customers.  For Sub-Sites serving North America, fields for consent options will
have default answers (with the default set at “consent”) or field validation
methods that force decisions such that fields are not left unanswered.  For
Sub-sites serving all other regions in the Territory, fields for consent options
will have default answers (with the default set at “no consent”) or field
validation methods that force decisions such that fields are not left
unanswered, except in all EU countries, where only an opt-in is provided.  The
foregoing consent options and default answers may be modified at Symantec’s
discretion.

 

c.  AntiSpam Policies and All Messaging to Customers.  Digital River shall
comply with Symantec’s internal Anti-Spam Policy, as relayed to Digital River
from time to time, and which is subject to change at Symantec’s sole discretion,
from time to time, effective upon Digital River’s receipt of an  updated version
from Symantec.  Any and all messaging that Digital River sends out on behalf of
Symantec, electronic or otherwise, shall be first approved in writing or email
by the Vice President of Global On-Line Sales of Symantec.  Digital River shall
not send any messages to Symantec’s Customers or any visitors to  Shop Symantec
which are other than those requested by Symantec and shall not use any Customer
list of Symantec’s for any purpose, other than for Symantec’s benefit, as
directed by Symantec.

 

5.  Use of Symantec and Digital River Names.

 

a.  Symantec Name.

 

(i)  Orders.  All Internet orders processed by Digital River, including orders
from the Storefront and Try/Buy sections, must have the look and feel of
Symantec.

 

(ii)  Telephone.  Digital River shall use the name “Symantec Order Desk” when
answering telephone lines that are dedicated to providing services for eligible
End Users.

 

(iii)  Documents.  Digital River shall use the name “Shop Symantec” on its
correspondence when it deals with Symantec Customers, and when it bills
Customers’ credit cards.

 

(iv)  Invoices; Confirmations.  Digital River shall use the name “Shop Symantec”
and the appropriate Digital River address when it sends invoices and
confirmations to Symantec Customers.

 

(v)  Nonaffiliation.  If at any point during the term of this Agreement, Digital
River publishes, either orally or written, any promotion of Symantec Products or
services, Digital River shall use a disclaimer that states that Digital River is
not an affiliate of Symantec in such promotion.  At no time will Digital River
hold itself out to be an affiliate of Symantec, either orally or in writing.

 

(vi)  Other.  Digital River may use the name “Shop Symantec” for other purposes
for which it requests and receives written permission to do so.  Digital River
does not have a license to use the Symantec name, or any variation thereof, for
any purposes not listed above.

 

b.  Digital River Name.  Digital River shall not display its name or any of its
trademarks or other identifying marks at any location on the Storefront except
as directed by Symantec to provide notice that Digital River is a contracted
vendor and on the order processing page prior to receiving Customers’ credit
card information for purposes of notifying Customers that the applicable credit
card charge will be made by Digital River.

 

6.  Symantec’s Trademarks, Trade Names and Copyrights.

 

During the term of this Agreement, Digital River is authorized by Symantec to
use the trademark

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

32

--------------------------------------------------------------------------------


 

“Symantec,” the Symantec logos for Symantec Products and the designations
“Symantec Order Desk” and “Shop Symantec” in connection with Digital River’s
services under this Agreement.  Digital River’s use of such trademark, logos,
and designations will be in accordance with Symantec’s policies in effect from
time to time, including but not limited to trademark usage and cooperative
advertising policies.  Digital River shall not alter, erase, deface or overprint
any trademark, copyright, trade name, or other proprietary right notice on
anything provided by Symantec.  Digital River acknowledges that Symantec owns
and retains all copyrights and other proprietary rights in all Symantec
Products, and agrees that it will not at any time during or after this Agreement
assert or claim any interest in or do anything that may adversely affect the
validity or enforceability of any trademark, trade name, copyright or logo
belonging to or licensed to Symantec (including, without limitation, any act, or
assistance to any act, which may infringe or lead to the infringement of any
copyright in Symantec Products).  All rights not expressly granted herein are
reserved by Symantec.  Nothing in the Agreement or in the performance thereof,
or that might otherwise be implied by law, shall operate to grant Digital River
any right, title, or interest in Symantec’s trademarks and logos.  Digital
River’s use of Symantec’s trademarks and logos shall inure solely to the benefit
of Symantec.  Digital River hereby assigns all rights it may acquire by
operation of law or otherwise in Symantec’s trademarks and logos, including all
goodwill associated therewith.  Digital River will not alter, reverse engineer,
decompile, disassemble or rent the Symantec Products or otherwise attempt to
learn the source code, structure, or algorithms underlying the Symantec
Products.  Digital River will not sell, lend or transfer any user manual or
printed documentation or other materials included with Symantec Products
separately from the distribution of Symantec Products.

 

7.  Digital River’s Trademarks, Trade Names and Copyrights.

 

During the term of this Agreement, Symantec is authorized by Digital River to
use Digital River’s trademarks and logos in connection with Symantec’s
advertisement and promotion of the Storefront.  Symantec’s use of such trademark
and logos will be in accordance with Digital River’s policies in effect from
time to time, including, but not limited to, trademark usage and cooperative
advertising policies.  Symantec will not at any time during or after this
Agreement assert or claim any interest in or do anything that may adversely
affect the validity or enforceability of any trademark, trade name, copyright or
logo belonging to Digital River.  All rights not expressly granted herein are
reserved by Digital River.  Nothing in the Agreement or in the performance
thereof, or that might otherwise be implied by law, shall operate to grant
Symantec any right, title, or interest in Digital River’s trademarks and logos. 
Symantec’s use of Digital River’s trademarks and logos shall inure solely to the
benefit of Digital River.  Symantec hereby assigns all rights it may acquire by
operation of law or otherwise in Digital River’s trademarks and logos, including
all goodwill associated therewith.

 

8.  Ownership of Storefront URLs and Domain Names.

 

Symantec shall designate and own the URLs that are to be used for the
Storefront, any Sub-sites, Sites and Market Partner Sites.  These ownership
rights extend to all domain names and URLs required to functionally operate the
Storefront site, any Sub-sites, Sites and Market Partner Sites, including, but
not limited to, Storefront URLs and Key server URLs.  Symantec grants Digital
River limited rights to the URLs to the extent that access to the URLs is
necessary in order for Digital River to meet its obligations hereunder.

 

9.  Reporting; Records; Inspection; Purchase Orders.

 

a. Notification.  Digital River will notify Symantec in writing of any claim or
proceeding involving Symantec Products within ten (10) days after Digital River
learns of such claim or proceeding.  This notification requirement shall not
include claims relating to service or credit card charges.  Digital River will
report promptly to Symantec all claimed or suspected product defects.  Digital
River will also notify Symantec in writing not more than thirty (30) days after
any change in the control of Digital River or any transfer of more than
twenty-five percent (25%) of Digital River’s voting control or a transfer of

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

33

--------------------------------------------------------------------------------


 

substantially all its assets.

 

b. Reporting.  Digital River must provide Symantec with the reports and access
to reporting information set forth below.  All reports provided by Digital River
must have the capability of being sorted or totaled on every field.

 

(i)  Online Reporting Tool.  Digital River shall provide Symantec access on a 24
X 7 X 365 basis to its online reporting tool that will provide Symantec the
ability to obtain all sales and marketing data relating to the Symantec Products
as fully updated by Digital River each 24 hours.  The data made available by
such online reporting tool shall at a minimum include all Customer Information
gathered by Digital River in the course of performing its obligations hereunder,
other than credit card numbers of other financially sensitive information, and
the following sales data for each product sold:  Customer name, Customer billing
and email addresses, product sold, SKU, quantity, price, country code and
promotional code/campaign ID. Such online reporting tool will provide
authenticated access to authorized Symantec employees on a worldwide basis. 
Within 30 days after the initial launch of the Storefront by Digital River,
Digital River shall add a feature to the online reporting tool that will permit
Symantec to obtain sales and marketing data relating to Try/Buy software.

 

(ii)  Site Reporting.  Digital River shall provide Symantec the site reports
detailed in Exhibit I, as may be amended by Symantec from time to time upon
reasonable notice to Digital River, either through the online reporting tool
described in the foregoing subsection, or by electronic transmission if not
available through the online reporting tool.  If Symantec makes a request for a
new report or a change to an existing report, the Parties will prepare and
mutually agree upon an SOW with respect thereto.

 

(iii)  EDI Sell-Through and Returns Reporting.  Digital River shall (a) provide
to Symantec electronically on a daily basis the EDI sell-through reports
containing the information set forth in Section 1 of Exhibit K hereto and
(b) provide to Symantec electronically on a weekly basis the product returns
reports containing the information set forth in Section 2 of Exhibit K hereto,
as such Exhibit K may be amended by Symantec from time to time upon the mutual
written agreement of the Parties. The Parties agree that the daily EDI
information feed provided for in Section 9(b)(iii) of the Agreement shall be
based on a three-day lag period (i.e., the EDI sell-through information
submitted on a given day shall relate to Storefront sales three days prior) and
be presented in accordance with the EDI template provided by Symantec.  In
addition, with respect to any Symantec Products sold through the Sub-sites that
have List Prices in currencies other than the U.S. Dollar, the price reflected
in the EDI information feed to be paid to Symantec by Digital River for such
Symantec Products shall be noted in U.S. Dollars.  Digital River shall determine
the amount owed to Symantec in U.S. Dollars for each such Symantec Product by
using a published exchange rate for the date of the sale of such product by DR
to the Customer in order to convert the amount owed in the applicable List Price
currency for such product to a total in U.S. Dollars.

 

(iv)  Penetration Report.  Digital River shall provide Symantec with a
penetration report (“Penetration Report”) by the tenth (10th ) day of each month
for the prior month sales which contains the information prescribed in the
template provided by Symantec.  The price reflected on such Penetration Report
as the amount to be paid by Digital River to Symantec for any Symantec Products
sold through the Sub-Sites that have List Prices in currencies other than the
U.S. Dollar shall be calculated in the same manner as required for the daily EDI
reports.

 

c.  Records and Audits.  Digital River will maintain its records relating to
distribution of Symantec Products for at least three (3) years after their
creation, and will permit Symantec or its representative to examine such records
upon reasonable notice during reasonable business hours.  Symantec or any such
representative shall agree to hold information obtained in such examination in
confidence and shall only reveal to Symantec such information as is necessary to
verify Digital River’s compliance or noncompliance with this Agreement.  Digital
River will promptly pay any payments found due by such an examination, plus
interest, and if any examination discloses a shortfall in any payments due
Symantec in a calendar

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

34

--------------------------------------------------------------------------------


 

quarter of more than five percent (5%), Digital River will pay the reasonable
fee of the auditors for that examination.

 

d.  Audit of Packaged Product Inventory.  Symantec or its representative shall
have the right to inspect the packaged Symantec Products inventory held by
Digital River upon reasonable notice at all reasonable times.

 

e.  Purchase Orders.

 

(i)  Purchase Order Procedures for all Symantec Products.  Digital River shall
submit purchase orders to Symantec Order Services at the address listed in
Section 5 of Exhibit K hereto for packaged Symantec Products, which purchase
orders shall indicate for each product the product name and SKU, quantity
ordered and List Price. The terms and conditions of this Agreement and the
Symantec confirmation will apply to each order accepted by Symantec hereunder. 
Should there be conflicts in terms between Symantec’s confirmations and this
Agreement, the terms of this Agreement shall control.  The provisions of Digital
River’s form of purchase order or business forms will not apply to any order
notwithstanding Symantec’s acknowledgment or acceptance of such order.

 

 (ii)  Additional Purchase Order Policies for Packaged Symantec Products.  All
of Digital River’s orders for packaged Symantec Products shall be in shipping
carton quantities (or integral multiples thereof) and shall be subject to
acceptance in writing by Symantec at its principal place(s) of business and
shall not be binding until the earlier of such acceptance or shipment, and, in
the case of acceptance by shipment, only as to the portion of the order actually
shipped.  Symantec reserves the right to cancel any orders placed by Digital
River and accepted by Symantec as set forth above, or to refuse or delay
shipment thereof, as it so desires if Digital River (a) fails to make any
payment as provided in this Agreement or under the terms of payment set forth in
any invoice or otherwise agreed to by Symantec and Digital River, (b) fails to
meet reasonable credit or financial requirements established by Symantec,
including any limitations on allowable credit, (c) otherwise fails to comply
with the terms and conditions of this Agreement or (d) in Symantec’s opinion,
has an excess inventory of packaged Symantec Products.  Symantec also reserves
the right to cancel any orders for Symantec Products deleted from Exhibit A to
this Agreement pursuant to Section 2.d.(iii) without liability of any kind to
Digital River or to any other person.  No such cancellation, refusal or delay
will be deemed a termination (unless Symantec so advises Digital River) or
breach of this Agreement by Symantec.

 

(iii) Acceptance of North America Purchase Orders by Digital River for Purchase
on the Storefront.  Digital River agrees to accept purchase orders from small
business and Enterprise Customers on the Storefront that purchase more than Five
Hundred Dollars ($500.00) if the purchase order is in the form set forth in
Exhibit T (the “Customer Purchase Order”).  Digital River hereby * associated
with accepting the Customer Purchase Orders, including but not limited to *. 
Digital River shall settle the Symantec’s invoices and pay Symantec in full,
notwithstanding any default on the part of End Users to pay Digital River. 
Digital River will ensure that the Customer Purchase Order process remains
available in accordance with the Service Level Requirements set forth in
Exhibit F.  Digital River shall ensure that the End User experience with the
Customer Purchase Order is as follows:

 

•                  Customer decides to purchase a Symantec Product

•                  Shopping cart page displays “Pay on Purchase Order”

•                  Customer completes the Customer Purchaser Order and submits
it to Digital River electronically

•                  Digital River communicates approval or denial of credit
within no more than forty-eight (48) hours

•                  If approved, Customer will have the ability to download the
Symantec Product(s), have physical versions shipped,  or license certificate
generated once they complete the process.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

35

--------------------------------------------------------------------------------


 

10.  Packaged Symantec Products.

 

a.  Consignment of Packaged Symantec Products; Title.  Digital River shall hold
all packaged Symantec Products ordered and received from Symantec under this
Agreement on a consignment basis.  Title to all Symantec Products held on
consignment is reserved by Symantec until the sale of the Symantec Products by
Digital River to End Users.  At the moment of sale of Symantec Products to End
Users, title shall pass from Symantec to Digital River, and then immediately
from Digital River to the End User.  Until such time as title passes to the End
User, Digital River shall have no right to pledge, mortgage, or otherwise
encumber Symantec Products.  Digital River agrees to cooperate with Symantec in
effecting protections afforded consignment sellers under the Uniform Commercial
Code, including the execution of UCC-1 financing statements.  Symantec shall be
responsible for the preparation of such financing statements for Digital River’s
review and signature, and for the filing of such financing statements and
payment of filing costs.  No security interest shall be granted in the proceeds
from the sale of the consigned Symantec Products.

 

b.  Inventory.  Digital River will maintain warehousing facilities and an
inventory of packaged Symantec Products sufficient to serve adequately the needs
of the Storefront Customers on a reasonably timely basis.  Digital River will
maintain a minimum of four weeks of packaged product inventory and a maximum of
six weeks of packaged product inventory based on Symantec’s forecast for the
Storefront for the applicable quarter.

 

c.  Storage and Segregation of Symantec Products.  Without the prior written
consent of Symantec, Digital River shall not store any Symantec Products held on
consignment at any location other than at the Digital River contracted or owned
facility to which Symantec ships such Symantec Products.  Digital River shall
clearly label Symantec Products as products and property owned by Symantec and
held by Digital River on consignment.  Digital River shall not use any Symantec
Product inventory purchased or held by Digital River under any agreement between
the Parties other than this Agreement to fulfill Customer purchases made through
the Storefront.

 

d.  Shrinkage; Insurance.  Digital River shall be responsible for any shrinkage
due to loss or damage to any Symantec Products while on consignment.  For
purposes of calculating any Digital River liability due to shrinkage, the value
of such consigned goods shall be based upon Symantec’s cost of manufacturing the
applicable products that were lost or damaged.  Without limiting the foregoing,
Digital River agrees to use commercially reasonable efforts to protect and
preserve the Symantec Products while on consignment and to use all reasonable
precautions with its staff and facilities to prevent unauthorized access to,
removal of, or interference with, the Symantec Products.  Digital River further
agrees to maintain all-risk property insurance in an adequate amount to fully
insure all Symantec Products while on consignment, wherever located, and will
cause Symantec to be named as an additional insured on such policy throughout
the term of this Agreement.  Such insurance shall indicate that the coverage
with respect to Symantec will be primary without right of contribution of any
other insurance carried by Symantec.

 

e.  Shipment.  All packaged Symantec Products purchased directly from Symantec
will be shipped by Symantec F.O.B., Symantec’s point of delivery.  Shipments
will be made to Digital River’s identified warehouse facilities or freight
forwarder.  Symantec will be responsible for paying all shipping, freight and
insurance charges.

 

f.  Risk of Loss.  Title to Symantec Products ordered by Digital River is
reserved by Symantec until sale by Digital River to End Users.  However, all
risk of loss or damage will pass to Digital River, or to such financing
institution or other parties as may have been designated to Symantec by Digital
River, upon delivery by Symantec to Digital River.  Symantec will bear the risk
of loss or damage in transit.

 

g.  Partial Delivery.  Unless Digital River clearly advises Symantec to the
contrary in writing, Symantec may make partial shipments on account of Digital
River’s orders, to be separately invoiced and paid for when due.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

36

--------------------------------------------------------------------------------


 

h.  Delivery Schedule; Delays.  Symantec will use reasonable efforts to meet
Digital River’s requested delivery schedules for packaged Symantec Products, but
Symantec reserves the right to refuse, cancel or delay shipment to Digital River
as it so desires.  Should orders for Symantec Products exceed Symantec’s
available inventory, Symantec will allocate its available inventory and make
deliveries on a basis Symantec deems equitable, in its sole discretion, and
without liability to Digital River on account of the method of allocation chosen
or its implementation.  In any event, Symantec shall not be liable for any
damages, direct, consequential, special or otherwise, to Digital River or to any
other person for failure to deliver or for any delay or error in delivery of
Symantec Products for any reason whatsoever.

 

i. Account Receivables in Trust.  Until such time as payment is received by
Symantec, Digital River shall hold the account receivables from the sale of any
packaged Symantec Products to End Users in trust for Symantec.  Digital River
shall have no right, title, or interest in, and shall not pledge, mortgage, or
otherwise encumber such accounts receivables.

 

j. Field Destruction.  Digital River and Symantec entered into a separate
written agreement dated Logistics RMA Destruction Supplier Review Checklist
agreement on July 22, 2002 (the “Field Destruction Agreement”), so that Digital
River may destroy obsolete inventory in the field subject to the terms and
conditions of such Field Destruction Agreement, this Agreement, and pursuant to
the executed Certification, attached hereto as Exhibit V (the “Certification”). 
The terms and conditions of all specific, executed Certifications and the Field
Destruction Agreements are incorporated herein by reference.  Digital River
agrees to assume sole responsibility for managing the audit and destruction of
obsolete product for packaged Symantec Products at Digital River’s sole expense,
all as pursuant to the terms of this Agreement, the Certification and the Field
Destruction Agreement.  Digital River will contract with a third party, which
third party selection and contract terms and conditions must be approved by
Symantec, for audit and destruction services to be performed in compliance with
Symantec’s requirements, a copy of which requirements will be attached to such
Field Destruction Agreement as an Attachment A and incorporated by reference
herein.  Symantec and Digital River will accept the third party’s count as
final, however Symantec reserves the right, in its sole discretion, to audit any
count hereunder.  Digital River and third party will comply with the RMA
procedures provided by Symantec, as may be modified from time to time
unilaterally by Symantec.

 

11.  Pricing and License Fees; Payments; Payment Terms; Taxes, Tariffs.

 

a.  Digital River Pricing to End Users.  Although Symantec may provide and
change from time to time a suggested retail price (“ERP”) for the Symantec
Products, Digital River shall be free to set and offer End Users any price
(license fee) for the Symantec Products.

 

(i) Pricing When Symantec Does Direct Sale on Sites For Partners Under
Section 3(b)(xii).  From time to time, Symantec may agree to a direct sale to
the Partners under the terms of the Front End Agreement for a particular Site
and then only engage Digital River to provide hosting and design services for
the Site.  If such an arrangement is indicated in the Back End Agreement, the
price for the Symantec Products will be set by Symantec directly for the
Partner’s End Users and the terms for payment and pricing are between the
Partner’s End Users (or if purchased by the Partner, then the Partner) and
Symantec only.  Symantec shall pay Digital River its ERP, per the terms of the
Agreement, if Symantec requires Digital River to deliver any boxed product in
the Back End Agreement.  If the direct sale is pursuant to a download site, then
Symantec shall pay Digital River its standard per transaction or per download
fee as indicated in the relevant Back End Agreement, which will clearly indicate
the transaction is a direct sale by Symantec arrangement.  All other terms of
Section 11 shall apply to such Sites unless otherwise specifically modified
herein.

 

b.  Payments by Symantec to Digital River.  Digital River’s sole compensation
for its services under this Agreement will be its margin obtained through its
resale of Symantec Products and the fees expressly agreed by the Parties herein
or in one or more separate SOWs.  Digital River shall invoice

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

37

--------------------------------------------------------------------------------


 

Symantec on a monthly basis for any fees owing by Symantec to Digital River
hereunder.  Invoices shall be mailed to Symantec Accounts Payable at the address
set forth in Section 21 hereof, and shall be due and payable thirty (30) days
after receipt by Symantec.

 

c.  Payments by Digital River to Symantec.

 

(i) Symantec Pricing to Digital River.  From time to time, Symantec shall
provide Digital River with price lists setting forth the undiscounted prices
from Symantec to Digital River for the Symantec Products (“List Price(s)”).  The
current price lists for the Symantec Products as of the Amended Date is set
forth as Exhibit A to this Agreement.  Symantec’s Revenue Accounting department
and E-commerce Marketing team will maintain and update the Symantec Products in
terms of both product lines offered, their SKUs listing and any pricing changes,
and forward this updated list to Digital River for the purpose of calculating
the price adjustment for the actual final price that Digital River pays to
Symantec, in accordance with the Partner Efficiency Sharing Model, as indicated
below.  Unless otherwise noted and provided as separate lists in Exhibit A, the
List Price and the ERPs are the same.

 

The actual final price that Digital River pays Symantec for each Symantec
Product that is a consumer product shall be based upon the Partner Efficiency
Sharing Model set forth below, which is determined, based upon the volume of
sales made by Digital River.  Starting from the Amended Date, the calculation
for the first two monthly remittances from Digital River to Symantec of each
quarter will be based upon the previous established rate of * percent (*%).  At
the conclusion of the third month from the Amended Date, Symantec and Digital
River will calculate the rate to be applied for the quarter concluded.
Thereafter, at the end of each quarter, the Parties will agree on an estimated
“Revenue @ ERP” for the upcoming quarter which shall be no less than the prior
quarter’s actual “Revenue @ ERP”.   After the conclusion of each quarter, a true
up against the actual “Revenue @ ERP shall be performed per the schedule set
forth below.  The amount due for consumer Symantec Products will be determined
as follows:  (i) the actual total dollar value of the consumer Symantec Products
sold for the quarter (which amount shall be derived from the “penetration
report” generated by Digital River) (the “Net Discounted Sales”) will be
multiplied by four (4) to annualize the amount, then (ii) locate that total
amount in the column “Revenue @ ERP” on the Partner Efficiency Sharing Model
below and (iii) find the applicable * indicated at such level of “Revenue @ ERP”
in the Partner Efficiency Sharing Model. The applicable percentage discount will
be applied to the Net Discounted Sales for such consumer Symantec Products to
determine the discount to the List Price that Digital River shall pay Symantec
for the Symantec Products.  The Parties agree to communicate the actual amount
due to Symantec on the fourth day of the next quarter.

 

A finalized activity report will be sent to Symantec on the tenth (10th) of each
month.  Digital River shall pay Symantec the amount due by no later than the
twentieth (20th) of each month.  There are no other annual catch up adjustments
or rebates based upon other quarterly activity that will be applied in
determining the final price that Digital River shall pay Symantec for the
Symantec Products.  Subject to the foregoing requirement, Symantec reserves the
right to from time to time increase or decrease its List Prices to Digital River
and the ERPs for the Symantec Products, which changes shall be effected by
Symantec’s delivery to Digital River of an updated price list.  The Partner
Efficiency Sharing Model will be revisited by the Parties and may be adjusted by
a mutually signed amendment on the second anniversary of the Amended Date.

 

The final price that Digital River pays for each Enterprise Symantec Product
shall be equal to *% of * for such Enterprise Symantec Product.  This percentage
will be revisited by the Parties and may be adjusted by a mutually signed
amendment on the first anniversary of the Amended Date.

 

The final price that Digital River pays for consumer and small business for APAC
shall be equal to * percent (*%) of * for such Symantec Product excluding
Symantec Product sold through Australia and New Zealand English Language Stores
being hosted on Digital River’s V3 Platform, which will be paid at * percent
(*%).  Such percentage that is applied to List Price will be varied based on
Digital

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

38

--------------------------------------------------------------------------------


 

River’s roadmap and schedule for shipping into APAC countries. Digital River
represents that it will make best efforts to ship to APAC in accordance with the
roadmap it delivered to Symantec.   Should the schedule, which is attached as
Exhibit U be changed or not fulfilled, Symantec reserves the right to reduce the
percentage accordingly upon written notice to Digital River.  This percentage
will be revisited by the Parties and may be adjusted by a mutually signed
amendment on the first anniversary of the Amended Date.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

39

--------------------------------------------------------------------------------


 

[g108471ke03image002.gif]

 

Partner Efficiency-Sharing Model.

*

*

 

*

 

%

*

 

*

 

*%

*

*

*

 

(ii) Invoicing.  For all ESD products, Symantec shall invoice Digital River for
Purchase First products sold to End Users, and for Try/Buy products downloaded
and subsequently purchased by End Users.  For packaged Symantec Products,
Symantec shall invoice Digital River for stock shipped and sold to End Users
(even if payment has not been collected from any End User) and for shrinkage as
outlined in Section 10(d)of the Agreement.

 

For the Symantec Products sold through the Sub-sites that have List Prices in
currencies other than the U.S. Dollar, Symantec will invoice Digital River in
U.S. Dollars based on the currency conversion calculated by Digital River as
required by Section 9(iii) of the Agreement and transmitted through the EDI
report for processing by Symantec.  Symantec understands that Digital River’s
internal processes are structured such that Digital River automatically sends
payment to Symantec based on the monthly Penetration Report processed by Digital
River.  To the extent there are any discrepancies in the amount owed to Symantec
based on the daily EDI reporting and the monthly Penetration Report, the Parties
shall cooperate to reconcile such discrepancies in order to determine the amount
actually owed by Digital River to Symantec based on the number of Symantec
Product units actually sold and the applicable List Prices.

 

(iii)  Digital River Payment Terms.  On the 20th day of each month, Digital
River shall (x) settle all Symantec invoices for the previous month’s sales and
shrinkage by wire transfer and (y) send remittance advice to Symantec Accounts
Receivable at the address set forth on Section 4 of Exhibit K, which remittance
advice shall detail the payments made to Symantec by purchase order number.  All
payments due from Digital River shall be made in United States dollars (or such
other currency as agreed by both Parties) by wire transfer to the applicable
banking facilities set forth on Section 3 of Exhibit K, or such other banking
facility designated in writing by Symantec.  Symantec shall pay the applicable
wire transfer fees incurred in connection with Digital River’s transmission of
payments hereunder.  Symantec reserves the right, upon written notice to Digital
River, to declare all sums immediately due and payable in the event of a breach
by Digital River of any of its obligations to Symantec as outlined in
Section 19(b)(i) or (b)(ii).

 

Digital River is hereby authorized to do a “Fed Wire” or  “Pure Swift Transfer”
only of any funds due and owing to Symantec, directly into Symantec’s bank
account.  This does not authorize Digital River to do any other electronic
deposits of any type.  Digital River shall keep all information relating to
Symantec’s bank accounts and other related financial information (the
“Confidential Banking Information”) completely confidential and shall not
disclose any Confidential Banking Information to any party without Symantec’s
prior written consent.  Digital River shall be solely liable for any losses that
Symantec incurs as a result of mistakes, misappropriations of funds or
unauthorized disclosure of Confidential Banking Information and shall separately
obtain its own indemnity from any third parties which may also be responsible,
as

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

40

--------------------------------------------------------------------------------


 

applicable.   Digital River shall correct the problem or mistake and compensate
Symantec within no less than twenty-four (24) hours of becoming aware of the
problem or mistake.  Any failure to comply with these provisions shall be deemed
an immediate and material breach of this Agreement.”

 

d.  Failure to Pay.  Any payment or part of a payment owing by either Party that
is not paid when due, shall, after written notice by the other, bear interest at
the rate of 1.5% per month from its due date until paid.  Failure of either
Party to pay any non-disputed fees or other charges when due shall constitute,
after the other Party receives written notice and has had ten (10) days to cure
non-payment, sufficient cause for the other Party to immediately suspend its
performance hereunder and/or to terminate this Agreement in accordance with
Section 19(b)(i).  Digital River’s obligation to pay Symantec hereunder shall
not be affected by Digital River’s *.

 

e. Taxes, Tariffs, Fees.  The Symantec Product List Prices do not include any
national, state or local sales, use, value added or other taxes, customs duties,
or similar tariffs and fees which Symantec may be required to pay or collect
upon the sale or delivery of Symantec Products or upon collection of the sales
price (a “Tax”).  The definition of Tax does not include any income or similar
taxes payable by Symantec as a result of revenues received by Symantec pursuant
to this Agreement.  Should any Tax or levy be made, Digital River shall pay such
Tax or levy and indemnify Symantec for any claim for such Tax or levy demanded. 
Digital River represents and warrants to Symantec that all Symantec Products
acquired hereunder are for redistribution in the ordinary course of Digital
River’s business, and Digital River shall provide Symantec with appropriate
resale certificate and other documentation satisfactory to the applicable taxing
authorities to substantiate any claim of exemption from any such taxes or fees.

 

f. Credit Risk.  Digital River shall take * related to the End Users, including
but not limited to *.  Digital River shall settle Symantec’s invoices
notwithstanding any default on the part of End Users to pay Digital River.

 

g. Returned Products.  Digital River shall be authorized to conduct field
destruction for products returned by End Users that are not suitable for
resale.  Symantec shall provide Digital River with a credit equal to the
applicable List Price for each return received in accordance with the applicable
EULA and reported to Symantec in accordance with Section 9(b)(iii). Digital
River will require a letter of destruction from all End Users who request a
refund in accordance with Symantec’s refund policy.  Upon Symantec’s request,
Digital River will provide Symantec with all letters of destruction as proof of
refund.  Symantec shall reimburse Digital River for the return costs to the
extent the total gross units of Symantec Product returned in a given quarter
exceeds * percent (*%) of gross total number of units of Symantec Product
returned for such quarter, as calculated on a monthly basis and average for the
quarter.   In such case, Digital River shall invoice Symantec for such amounts
as set forth in Section 11(b) of this Agreement.  The amount of the
return/refund request processing fee will be subject to review by the Parties on
a quarterly basis.

 

h.  Maximum Customer Service Expense.  As provided in this subsection, Symantec
shall reimburse  Digital River to the extent its total Customer Service Expense
in a given month exceeds * percent (*%) of Net Sales for such month, as
calculated on a monthly basis and average for the quarter. “Net Sales”, for
purposes of this subsection, shall mean Digital River’s actual gross receipts
from distribution of the Symantec Products in the Territory, less returns and
related tax and shipping costs.  Digital River’s “Customer Service Expense” for
a given month shall be calculated as:  (i) Digital River’s Internal Customer
Service Costs, plus (ii) the actual charges from third party providers used by
Digital River to meet its Customer service obligations under this Agreement,
provided that Symantec has previously approved in writing the arrangements
(including rates charged) made between Digital River and any such third party
provider, plus (iii) the actual cost to Digital River for use by Symantec
Product Customers of the toll free and toll share telephone numbers for Customer
support, if applicable, less (iv) the portion of the total Customer Service
Expense relating to downtime of the Storefront, latency or intermittent order
processing issues on the Storefront less returns, or corruption of Try/Buy or
ESD products (calculated by adding the Internal Customer Service Costs and
actual third party provider charges

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

41

--------------------------------------------------------------------------------


 

for all calls and emails received relating to those types of issues).  “Internal
Customer Service Costs” shall be the sum of the following amounts:  (i) * ($*)
cents per minute for each Customer service phone call received in Digital
River’s North America Customer service center (currently in Eden Prairie,
Minnesota), (ii) * ($*) per e-mail support request received and answered in
Digital River’s North America Customer service center and (iii) * ($*) per email
support request received and answered in Customer support sites outside of the
United States, or $* total for all such email supports requests answered,
whichever amount is greater.  No later than the tenth day of each month, Digital
River will invoice Symantec for any amounts that may be due hereunder as set
forth in Section 11(b) hereof, and will concurrently provide Symantec with
detailed reporting indicating the calculation of the Customer Support Expense. 
In the event of any disputes relating to the amounts owed by Symantec to Digital
River hereunder, the Parties will mutually resolve such disputes.

 

12. Disclaimer of Warranty; Limited Liability.

 

a.  Disclaimer of Warranty.  SYMANTEC MAKES NO WARRANTIES OR REPRESENTATIONS AS
TO PERFORMANCE OF SYMANTEC PRODUCTS OR AS TO SERVICE TO DIGITAL RIVER OR TO ANY
OTHER PERSON, EXCEPT AS SET FORTH IN SYMANTEC’S LIMITED WARRANTY ACCOMPANYING
DELIVERY OF SYMANTEC PRODUCTS.  SYMANTEC RESERVES THE RIGHT TO CHANGE THE
WARRANTY AND SERVICE POLICY SET FORTH IN SUCH LIMITED WARRANTY OR ELSEWHERE, AT
ANY TIME, WITHOUT FURTHER NOTICE AND WITHOUT LIABILITY TO DIGITAL RIVER OR TO
ANY OTHER PERSON.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL IMPLIED
WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXCLUDED.

 

b.  Limited Liability. EXCEPT FOR *, THE LIABILITY OF EACH PARTY, IF ANY, FOR
DAMAGES SHALL BE LIMITED TO THE * UNDER THIS AGREEMENT BY * FROM SALES OF THE
SYMANTEC PRODUCTS, WHICH AMOUNT SHALL BE CALCULATED AS THE * RECEIVED BY DIGITAL
RIVER IN CONNECTION WITH ITS DISTRIBUTION OF THE SYMANTEC PRODUCTS, LESS THE *
FOR THE SYMANTEC PRODUCTS, *.  IN NO EVENT SHALL EITHER PARTY HAVE ANY LIABILITY
TO THE OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES OF ANY KIND INCLUDING ANY LOST PROFITS OR LOST DATA, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE PARTIES ACKNOWLEDGE
THAT NOTHING IN THIS SECTION SHALL LIMIT A PARTY’S OBLIGATION TO PAY AMOUNTS DUE
AND OWING TO THE OTHER PARTY UNDER THIS AGREEMENT.

 

c.  No Warranty by Digital River.  Digital River will make no warranty,
guarantee or representation, whether written or oral, on Symantec’s behalf.

 

13.  Indemnification of Symantec.  Digital River shall indemnify Symantec and
hold it harmless from any costs, claims, liabilities, losses, expenses or
damages, or any other liability, to the extent it arises from (i) the
negligence, fault, or unlawful acts of Digital River, its employees or agents,
(ii) any unauthorized use by Digital River, its employees or agents of any
trademarks, copyrights or patents relating to Symantec Products or BOBs, or
Customer Information (iii) any unauthorized warranty or representation made by
Digital River, its employees or agents relating to Symantec Products or BOBs,
(iv) any improper or unauthorized replication, packaging, marketing,
distribution or installation of any Symantec Products or BOBs, (v) the
combination, operation or use of the Symantec Products by Digital River with any
hardware, software, products, data or other materials, other than the Wrapper
Technology, that are not specified or provided by Symantec (other than such
hardware, software, products, data or other materials reasonably required to use
the Symantec Products for their respective normal commercial use), (vi) the
alteration or modification by Digital River of the Symantec Products, or
(vii) any breaches of any warranties provided under Section 3(m).  Symantec
shall notify Digital River in writing of any such claim promptly after

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

42

--------------------------------------------------------------------------------


 

Symantec first learns of it, and shall cooperate fully with Digital River in
connection with the defense thereof and shall grant Digital River control of any
such claim.  Symantec shall have the right to participate with its own counsel
at Symantec’s expense.

 

14.   Indemnification of Digital River.

 

a.  Patent or Copyright Infringement.  Symantec agrees that, if notified
promptly in writing of, and given sole control of the defense and all related
settlement negotiations, it will defend Digital River against any damages
awarded by a court based on an allegation that a Symantec Product supplied
hereunder infringes a U.S. patent or copyright.  Digital River shall cooperate
fully with Symantec in Symantec’s defense of any such claims.  Symantec will pay
any resulting costs, damages and reasonable attorney’s fees finally awarded by a
court with respect to any such claims.  Digital River shall have the right to
participate in any such claims with its own counsel at Digital River’s expense.

 

b.  Product Claims.  Symantec agrees that, if notified promptly in writing of,
and given sole control of the defense and all related settlement negotiations,
it will defend Digital River against any damages awarded by a court based on a
product liability claim regarding Symantec Products.  Digital River shall
cooperate fully with Symantec in Symantec’s defense of any such claims. 
Symantec will pay any resulting costs, damages and reasonable attorney’s fees
finally awarded by a court with respect to any such claims.  Digital River shall
have the right to participate in any such claims with its own counsel at Digital
River’s expense.

 

c.  Exceptions.  Notwithstanding the foregoing section, Symantec shall not be
liable to Digital River for any claim arising from or based upon the actions
listed in Section 13(i) through (vi), if taken by Digital River.

 

d.  Limitation.  Symantec shall have no obligation to Digital River with respect
to infringement of patents or copyrights beyond that stated in this Section 14.

 

15. Confidentiality.  Each Party acknowledges that in the course of performing
its obligations hereunder  it will receive information that is confidential and
proprietary to the other Party.  Each Party agrees not to, during or subsequent
to the term of this Agreement, directly or indirectly (a) use any of the
disclosing Party’s Confidential Information for the benefit of anyone other than
the disclosing Party, or other than for a Party to perform an obligation under
this Agreement, or (b) disclose any of the disclosing Party’s Confidential
Information to anyone other than an employee or consultant of the receiving
Party who is obligated by written contract to protect the confidentiality
thereof and requires such information to perform hereunder, or an employee of 
the disclosing Party.  Consultants include either Party’s attorneys,
accountants, programmers, and other persons who render professional services to
either Party.  Each Party will use commercially reasonable efforts to carry out
the foregoing obligations. “Confidential Information” includes without
limitation all information related to the services described in this Agreement,
each Party’s know-how, all information regarding each Party not known to the
general public, and confidential information disclosed to either Party by third
parties (whether acquired or developed by either Party during either Party’s
performance under this Agreement or disclosed by either Party’s employees or
consultants).  Confidential Information does not include information that (a) is
known to the receiving Party at the time of disclosure by the disclosing Party,
(b) has become publicly known through no wrongful act of a Party, (c) has been
rightfully received by either Party from a third party who is authorized to make
such disclosure, or (d) has been independently developed by either Party other
than pursuant to this Agreement.  Without each Party’s prior written approval
one Party will not directly or indirectly disclose to anyone the  terms and
conditions of this Agreement.  In the event that either Party is required by any
governmental entity or legal process to disclose information that is subject to
this Section 15, the Party that is subject to the duty of disclosure shall
provide the other Party with reasonable notice (given the constraints placed
upon the Party under the duty to disclose) to enable either Party to take
actions necessary to attempt to prevent such disclosure.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

43

--------------------------------------------------------------------------------


 

16.  Investment and Maintenance Costs.  Except as stated herein or in an SOW,
Symantec will not be liable to Digital River for (a) any investment costs for
the set up of the Storefront, Sub-site, Site or Marketing Partner Site by
Digital River or (b) any ongoing maintenance costs for the operation of, or
upgrades to, the Storefront, Sub-site, Site or Marketing Partner Site by Digital
River.

 

17.  Waiver.  The waiver by a Party of any default by the other Party shall not
waive subsequent defaults by the other Party of the same or different kind.

 

18.  Assignment.  Digital River is appointed an authorized Symantec electronic
reseller through the Storefront for Symantec Products because of Digital River’s
commitments in this Agreement, and further because of Symantec’s confidence in
Digital River, which confidence is personal in nature.  This Agreement shall not
be assignable by either company, without the prior written consent of the
other.  The provisions hereof shall be binding upon and inure to the benefit of
the Parties, their successors and permitted assigns.

 

19.  Duration and Termination of Agreement.

 

a.  Term.  The term of this Agreement shall be from the Amended Date until three
years from the Amended Date (the “Term”).  Thereafter, the Term of the Agreement
may be mutually extended by an amendment signed by both Parties.  Nothing
contained herein shall be interpreted as requiring either Party to renew or
extend this Agreement.  Notwithstanding the foregoing, this Agreement may be
terminated prior to the expiration of its stated term as set forth below.

 

b.  Termination For Cause.  The Parties may terminate this Agreement for cause
at any time during its term for the reasons set forth below

 

(i)  Either Party may terminate this Agreement if the other Party fails to make
payment of any undisputed amount due hereunder when due, and such failure to pay
continues unremedied for a period of ten (10) days after a Party notifies the
other Party in writing of such non-payment.   The Parties shall reconcile all
disputed amounts in writing within thirty (30) days of notice and shall promptly
pay any outstanding reconciled amounts.

 

(ii)  Either Party may terminate this Agreement if the other Party fails to
perform any material obligation, warranty, duty or responsibility or is in
default with respect to any material term or condition undertaken by such Party
under this Agreement and such failure or default continues unremedied for a
period of thirty (30) days after the breaching Party is notified in writing of
such default.  Notwithstanding the foregoing, in the event that a Party has
given notice of failure or default to the other Party under this section three
or more times, the non-breaching Party in all three of those cases may terminate
this Agreement immediately upon any subsequent failure by the other Party to
perform any material obligation, warranty, duty or responsibility under this
Agreement or its default with respect to any material term or condition
undertaken under this Agreement.

 

(iii) Symantec may terminate this Agreement if Digital River is merged,
consolidated, sells all or substantially all of its assets, or implements or
suffers any substantial change in control, except as agreed to by Symantec under
Section 18 of this Agreement.

 

c.  Termination At Will.  Symantec has no right to terminate this Agreement
without cause but Digital River does agree that Symantec may remove or terminate
distinct segments or areas of obligations of Digital River set forth in this
Agreement upon written notice without cause at any time after the Amended Date. 
In such case of a termination of any segment or area of obligations of Digital
River, then Digital River agrees to comply with Section 19 (e) below as to such
terminated segment or obligation.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

44

--------------------------------------------------------------------------------


 

d.  Automatic Termination.  This Agreement terminates automatically, with no
further act or action of either Party, if Digital River ceases to do business or
otherwise terminates its business operations, or if a receiver is appointed for
Digital River or its property, Digital River makes an assignment for the benefit
of its creditors, any proceedings are commenced by, for or against Digital River
under any bankruptcy, insolvency or debtor’s relief law, or Digital River is
liquidated or dissolved.

 

e.  Effect of Termination.  Upon expiration or any termination of this
Agreement, except as set forth in Exhibit J and what may be agreed to after the
Effective Date in an amendment to this Agreement, (1) Digital River’s license to
use any Symantec trademark or trade name hereunder shall terminate, and Digital
River shall cease holding itself out as an authorized electronic reseller for
Symantec Products through the Storefront; (2) Digital River shall return to
Symantec all Symantec property, including, but not limited to, proprietary and
confidential material, demonstration copies of Symantec Products, and selling
aids provided by Symantec, Customer Information, databases and code created for
Symantec as a work for hire; (3) for a period of  three (3) years after the date
of termination, Digital River shall make available to Symantec for inspection
and copying all books and records of Digital River that pertain to Digital
River’s performance of and compliance with its obligations and representations
under this Agreement, (4) Digital River will reasonably assist Symantec in
taking over Digital River’s End User accounts handled during the term of the
Agreement, including providing Symantec with the most current Customer
Information, databases and code created for Symantec as a work for hire, (5) the
due dates of all outstanding invoices to Digital River for Symantec Products
automatically will be accelerated so they become due and payable by immediate
wire transfer on the effective date of termination or expiration, even if longer
terms had been provided previously; provided, however, that Digital River may
reserve payment to Symantec for an amount equal to the reasonably estimated
value of returns for the 90-day period following the effective date of
termination and following such 90-day period, Digital River shall pay all
remaining amounts owing to Symantec, and (6) upon termination of this Agreement,
Digital River agrees to fully cooperate in the transition of the maintenance and
hosting obligations of any existing Sites, including the Storefront,  to such
third party vendor, as well as the Customer Information, databases and code
created for Symantec as a work for hire, as directed by Symantec in writing. 
Until such transition is complete, Digital River agrees to continue to comply
with the terms and obligations of this Agreement, as amended to date, and each
relevant Back End Agreement for such Sites, Marketing Partner Sites, as well as
the Storefront.   Digital River is obligated to not shut down any Site or the
Storefront and to allow it to remain operational in the normal course of
business, without charge to Symantec, provided however, the Site must have
active traffic for this obligation to continue.  In addition to the above
termination requirements, Digital River shall carry out the termination
procedures detailed in Exhibit K upon termination of this Agreement.

 

f. No Damages For Termination.  NEITHER SYMANTEC NOR DIGITAL RIVER WILL BE
LIABLE TO THE OTHER FOR DAMAGES OF ANY KIND ON ACCOUNT OF THE TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.  EXCEPT AS SET FORTH IN
SECTION 19.C., DIGITAL RIVER WAIVES ANY RIGHT IT MAY HAVE TO RECEIVE ANY
COMPENSATION OR REPARATIONS ON TERMINATION OR EXPIRATION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS.  Except as expressly set forth herein, neither
Symantec nor Digital River will be liable to the other on account of termination
or expiration of this Agreement for reimbursement or damages for loss of
goodwill, prospective profits, anticipated orders, any incidental or
consequential damages or on account of any expenditures, investments,
translations, localizations, leases or commitments made by either Symantec or
Digital River or for any other reason whatsoever based upon or growing out of
such termination or expiration.  Digital River acknowledges and agrees that
(1) Digital River has no expectation and has received no assurances that its
business relationship with Symantec will continue beyond the stated Term of this
Agreement or its earlier termination in accordance with this Section 19, that
any investment by Digital River in the promotion of Symantec Products will be
recovered or recouped, or that Digital River will obtain any anticipated amount
of profits by virtue of this Agreement or otherwise any vested, proprietary or
other right in the promotion of Symantec Products or in any goodwill created by
its efforts hereunder.  THE PARTIES ACKNOWLEDGE

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

45

--------------------------------------------------------------------------------


 

THAT THIS SECTION 19(f) HAS BEEN INCLUDED AS A MATERIAL INDUCEMENT FOR SYMANTEC
TO ENTER INTO THIS AGREEMENT AND THAT SYMANTEC WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT BUT FOR THE LIMITATIONS OF LIABILITY AS SET FORTH HEREIN.

 

NEITHER SYMANTEC NOR DIGITAL RIVER SHALL BE LIABLE TO THE OTHER FOR DAMAGES OF
ANY KIND, INCLUDING INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, ON ACCOUNT OF
THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 

g.  Survival.  Symantec’s rights to receive and Digital River’s obligations to
pay Symantec all amounts due hereunder, as well as all indemnity and
confidentiality obligations, and the Parties’ obligations under Sections  9.c.
(for the stated three-year period), 11 (limited to any payment obligations
accrued prior to termination of this Agreement), 12, 13, 14, 15, 16, 19.e., (for
the stated transition period), 19.f., 24, (for the stated one-year period), 27
and 28 shall survive termination of this Agreement.

 

20.  Symantec Company or Product Acquisitions.  Digital River understands and
agrees that during the term of this Agreement, Symantec may acquire rights to
additional products through company or product acquisitions.  In the event that
Symantec acquires any company (or the products of any company) which has in
force a support services, reseller, or distribution agreement with Digital
River, Digital River agrees that if Symantec elects to add such products to the
Symantec Product list in accordance with the terms set forth herein, this
Agreement shall automatically, without further action, govern such other
agreement with regard to such products.  Digital River shall have the right to
review the addition of products and services acquired through company or product
acquisitions to insure alignment with operational and cost target outlined in
this agreement.  Any identified issues requiring a change in systems or costs
will be addressed in a mutually agreed upon SOW.

 

21. Notices.  All notices and demands hereunder shall be given in English by
facsimile and confirmed by certified or international mail mailed the same date,
and will be deemed given upon the earlier of actual receipt or one day after
sending of a confirmed facsimile to the addresses for the respective Parties set
forth below, as they may be changed by proper notice from time to time.

 

To Symantec:

Symantec Corporation

20330 Stevens Creek Boulevard

Cupertino, CA  95014

UNITED STATES

Attn:  Terry Sullivan, Vice President Online Sales

Fax:  (408) 517-8122

 

With a copy to:

 

Symantec Corporation

555 International Way,

Springfield, OR 97477

Attn:  Karen Miller, Director of eCommerce

Fax:  (541) 335-5435

 

With a copy of any legal notice to General Counsel at the Cupertino, CA address
set forth above.

 

To Digital River:

Digital River, Inc.

9625 West 76th Street

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

46

--------------------------------------------------------------------------------


 

Eden Prairie, MN 55344

Attn:  President

Fax:  952-253-8877

 

22.  Relationship of the Parties.  Digital River’s relationship with Symantec
during the term of this Agreement will be that of an independent contractor. 
Digital River will not  have, and will not represent that it has, any power,
right or authority to bind Symantec, or to assume or create any obligation or
responsibility, express or implied, on behalf of Symantec or in Symantec’s name,
except as expressly provided herein.  Nothing stated in this Agreement shall be
construed as constituting Digital River and Symantec as partners or as creating
the relationships of employer/employee, franchisor/franchisee, or
principal/agent between the Parties.

 

23.  Other Agreements.  This Agreement relates only to Digital River’s
appointment as an independent, nonexclusive electronic reseller of Symantec
Products through the Storefront as set forth in Section 2 hereof, and shall not
supercede any other agreements between Symantec and Digital River, including but
not limited to the Restated Authorized Electronic Distributor Agreement dated
June 30, 1998, as amended and the Direct Marketing Outsourcing Agreement with an
Effective Date of August 19, 2002.

 

24.  No Solicitation.  During the term of this Agreement and for one year after
its termination or expiration, neither Party will recruit, solicit, assist
others in recruiting or soliciting, or refer to others concerning employment,
any person who is then an employee of the other Party or any of its subsidiaries
or induce or attempt to induce any such employee to terminate his employment
with the other company or any of its subsidiaries.

 

25.  Section Headings, Language Interpretation and Exhibits.  The
section headings contained herein are for reference only and shall not be
considered substantive parts of this Agreement.  The use of the singular or
plural form shall include the other form and the use of the masculine, feminine
or neuter gender shall include the other genders.  All exhibits and attachments
referenced in this Agreement are incorporated herein by this reference.

 

26.  Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof, and supersedes in their
entirety any and all written or oral agreements previously existing between the
Parties with respect to such subject matter.  Digital River acknowledges that it
is not entering into this Agreement on the basis of any representations not
expressly contained herein.  Any modifications of this Agreement or Exhibits
must be in writing and signed by both Parties hereto except as otherwise
expressly set forth herein.  Any such modification shall be binding upon
Symantec only if and when signed by one of its duly authorized officers.

 

27.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, except for that body of law
pertaining to conflicts of law.  Venue for any legal action shall be solely in
the state and federal courts of Santa Clara County, California.  Both Parties
expressly consent to the jurisdiction indicated herein.

 

28.  Attorney’s Fees.  In the event any litigation is brought by either Party in
connection with this Agreement, the prevailing Party in such litigation shall be
entitled to recover from the other Party all the costs, reasonable attorney’s
fees and other expenses incurred by such prevailing Party in the litigation.

 

29.  Severability.  In the event any of the provisions of this Agreement shall
be held by a court or other tribunal of competent jurisdiction to be
unenforceable, the remaining portions of this Agreement shall remain in full
force and effect.

 

30.  Equitable Relief.  Digital River acknowledges that any breach of its
obligations under this Agreement with respect to the proprietary rights or
confidential information of Symantec will cause Symantec

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

47

--------------------------------------------------------------------------------


 

irreparable injury for which there are inadequate remedies at law, and therefore
Symantec will be entitled to equitable relief in addition to all other remedies
provided by this Agreement or available at law.

 

31.                               Press Release.  Upon the full execution of
this Agreement and receipt by Symantec of the signature pages from Digital
River, and after the Amended Date, the Parties shall release a mutually agreed
upon press release regarding the arrangements established by this Agreement. 
Digital River shall not release any press release relating to Symantec or this
relationship, without the prior written approval of a Symantec executive
officer.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

48

--------------------------------------------------------------------------------


 

32.                                 Execution of Agreement.

 

a.  Effective Date.  This Agreement shall become effective only after it has
been signed by Digital River and signed and  accepted by Symantec at its
principal place of business.  The effective date of the Agreement shall be same
date as the original Agreement effective date of December 20, 2000 (the
“Effective Date”).

 

b.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which when so executed shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Greg Meyers

 

Signature:

/s/ Joel A. Ronning

 

 

 

 

 

Printed Name:

Greg Meyers

 

Printed Name:

Joel A. Ronning

 

 

 

 

 

Title:

Chief Financial Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

 

 

Signature:

/s/ Greg Meyers

 

 

 

 

 

 

 

 

Printed Name:

Greg Meyers

 

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

49

--------------------------------------------------------------------------------


 

EXHIBITS ATTACHED:

 

Exhibit A:   Symantec Products and List Prices

Exhibit B:   Digital River’s Customer Support Metrics and Staffing Requirements

Exhibit C:   Symantec Storefront Content Updating Procedures

Exhibit D:  Symantec’s Currency Policies

Exhibit E:  Payment Options

Exhibit F:  Digital River’s Service Level

Exhibit G:  Export Control Measures

Exhibit H:  Security Requirements

Exhibit I:  Site Reporting Requirements

Exhibit J:  Termination Procedures

Exhibit K:  Symantec Sell Through Reporting Procedures and Policies

Exhibit L:   Shop Symantec Storefront Initiation Form

Exhibit M:  Shop Symantec Site Initiation Form

Exhibit N:  Site Testing Standards and Criteria

Exhibit O: Shipping Charges and Sub-site Shipping Locations

Exhibit P: Customer Message for Caribbean and Spain Subsite

Exhibit Q: Specifications for * Wrapper Integration

Exhibit R: Specifications for Commerce Flow # 111323a

Exhibit S: Specifications for Commerce Flow # 111323b

Exhibit T: Purchase Order Format

Exhibit U: Digital River’s Roadmap and Schedule for Shipping into APAC

Exhibit V: Field Destruction Certificate

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A

SYMANTEC PRODUCTS AND LIST PRICES

 

The Symantec Products consist of Consumer Symantec Products, attached hereto as
Exhibit A-1, Enterprise Symantec Products and attached hereto as Exhibit A-2.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

51

--------------------------------------------------------------------------------


 

EXHIBIT B

DIGITAL RIVER’S CUSTOMER SUPPORT METRICS AND STAFFING REQUIREMENTS

 

Digital River shall use commercially reasonable efforts to increase and decrease
Customer support agents in the event of unexpected attrition, high volume sales,
voicemail messages and order increases.

 

Digital River may utilize a combination of in-house and outsourced call center
support to provide maximum flexibility.  An example of outsource support is the
contracting of independent Customer support, such as Sykes Enterprises or
ClientLogic.  Examples of in-house support include:  escalation of Customer
issues and training of new Customer support agents.

 

Specific support requirements are:

 

1.               A monthly average of * percent (*%) of all Customer service
telephone calls must be answered within * of entering the queue.

 

2.               Response on a global-wide basis to Customer email inquiries
within * (*) hours of receipt by the email inbox, as indicated by the email
header.

 

3.  * percent (*%) of orders must be processed on the * they are submitted, and
orders must be shipped pursuant to Section 3.e. of the Agreement.

 

4.               * percent (*%) of all returns requests must be answered within
*.

 

5.               * percent (*%) of all returns requests must be processed and
submitted by Digital River (to a third party when applicable) for a refund
within * of receipt of a letter of destruction from the End User.

 

6. Customer telephone call abandonment rates must be *% or less on average per
month.

 

7. The average close ratio on orders when Customers telephone to place an order
must be *% or higher as applicable.

 

8.  Customer support agents must capture and record *% of all Promotion Codes,
and *% of other Wrap Up Codes.

 

9.  * percent (*%) of orders received from Customers telephoning to place an
order must result in additional sales of Symantec Products through up-sells and
cross-sells as applicable.

 

10.         Customer support agents must respond to issues requiring research
within *.  Any additional actions required by Customer support agents to resolve
issues must be completed within *.

 

11.         Customer support agents must be experienced in telephone and e-mail
Customer support and fully trained on the Symantec Products and services, the
Storefront and Symantec’s knowledgebase system prior to responding to inquiries
regarding Symantec Products and services or being placed on Symantec telephone
queues.  Digital River shall designate a team of Customer support agents who
will be devoted to supporting only Symantec Products and services.  Agents must
be proven good performers and dedicated to fulfilling Symantec’s Customer
support requirements under the terms of this Agreement.  To ensure high quality
service, Digital River shall conduct regular call monitoring of all agents
providing Customer support under this Agreement (including any outsourcer(s)
conducting support on Digital River’s behalf) and shall evaluate and rank such
agents in accordance with performance.  Digital River shall provide Symantec
with the metrics and corrective actions used to measure and improve the
performance of agents at each of Digital River’s support locations that are

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

52

--------------------------------------------------------------------------------


 

employed by Digital River to carry out Digital River’s support obligations under
this Agreement.  Digital River shall provide means for Symantec to participate
in joint call monitoring of Customer support agents providing support hereunder
(including any outsourcer(s)).  If service level falls below the performance
levels set forth in this Exhibit B for * consecutive months, Digital River will
take whatever corrective actions necessary to resolve the situation within * (*)
weeks. Symantec shall provide all Symantec Product-related training and training
materials necessary to train Digital River Customer support agents on Symantec
Products and services and promotions.  Digital River shall train all agents on
Symantec Products and services, based on training materials supplied by
Symantec.  Digital River shall provide on-going training to all its agents on
normal Customer service and technical skills.

 

12.  Customer support agents must correctly transfers callers to appropriate
locations and telephone numbers.  Procedures regarding the transfer of telephone
calls are as follows:

 

a.  Customers Who Call Digital River For Technical Support.  Digital River will
provide its Customer support agents with instructions for when and how to
transfer telephone calls to Symantec’s technical support department.

 

b.  Customers Who Call Digital River For Order Status Not Placed Through Digital
River.  Digital River will provide its Customer support agents with instructions
on how to handle order inquiries that were not placed through Digital River. 
Such orders include purchases from other Symantec resellers and outsourcing
providers.  These Customers are to be given the same level of care as Customers
who order through Digital River, provided however, Digital River is not required
to resolve the problems of other resellers and outsourcing providers.  Symantec
agrees that it will use commercially reasonable efforts not to refer telephone
calls to Digital River without first determining that the Customer has in fact
placed an order through Digital River.  Symantec agrees that it will provide
Digital River with all reasonable assistance necessary to enable Digital River
to meet its obligations set forth herein.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

53

--------------------------------------------------------------------------------


 

EXHIBIT C

SYMANTEC STOREFRONT CONTENT UPDATING PROCEDURES

 

Digital River shall follow the procedures and schedules set forth below for all
Content updates that Digital River shall make to the Storefront and Sub-sites:

 

1.               Posting products.  Upon notification of a new Symantec Product
on the Symantec Product list, Digital River shall post new Symantec Products on
the Storefront in accordance with the process and schedule set forth in
Section 3(b)(x)(a) of the Agreement.

 

2.               Changes to the Navigation Bar and Links.  Digital River will
make changes to the navigation bar and links on the Storefront within five
business days of receiving such request from Symantec.

 

3.               Featured Partner Spots and Banners.  Digital River shall make
changes to featured partner spots and banners in accordance with the procedures
set forth in Sections 3(b)(iv) and 3(b)(v) of the Agreement.

 

4.               Marketing Campaigns.  Symantec will manage all Symantec Product
marketing campaigns through Digital River’s online remote management tool,
including pulling populations, text, html, etc.  Once a marketing campaign has
been designed through the remote management tool, it will be set in a staging
environment for approval from Symantec’s regional managers and Digital River. 
After approval is designated, Digital River shall post or email such campaign
within 48 hours.

 

5.               Bug Fixes.  Digital River shall fix bugs on the Storefront
within the following time frames:  (a) ”Critical” bugs will be addressed on the
highest priority and must be fixed as soon as possible after Digital River
receives notice from Symantec or otherwise becomes aware of such bug, whichever
is first, (b) ”Serious” bugs must be fixed within 24 hours after Digital River
receives notice from Symantec or otherwise becomes aware of such bug, whichever
is first and (c) ”Minor” bugs must be fixed within a reasonable timeframe (given
the nature of the bug) after Digital River receives notice from Symantec or
otherwise becomes aware of such bug, whichever is first.  For purposes of this
Exhibit, (x) a “Critical” bug is an issue that disallows the normal operation of
the Storefront, is an unacceptable Customer experience, or causes latency on the
Storefront as evidenced by an alert generated by Keynote, (y) a “Serious” bug is
one that disallows the normal operation of the Storefront but a work-around is
available to keep the Storefront functioning properly and (z) a “Minor” bug is
any problem on the Storefront other than one falling within the Critical or
Serious categories.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

54

--------------------------------------------------------------------------------


 

EXHIBIT D

SYMANTEC’S CURRENCY POLICIES

 

Digital River’s commitment to use multiple currencies is outlined below:

 

1.                           Display and Processing of Base Price in Other
Currencies:   Sub-sites (other than Shop United States) shall allow the user to
change the currency in which the price is displayed.  When a price is displayed
in other currencies, the displayed price is a pre-calculated static value using
the exchange rate applied to the base price.  Display prices are static and
established when a product goes up for sale on any Sub-site.  Updates of display
prices for currency fluctuations are done using the same process used for
physical products.  An order is calculated and processed in the currency chosen
by the Customer.  Digital River shall bear all currency fluctuation risks with
respect to payments made by End Users in currencies other than US Dollars. 
Digital River shall cooperate with Symantec in making modifications to the
manner in which currency and pricing information is displayed on the Storefront
in the event Symantec changes its policy with respect thereto.

 

2.                           Default Currency:  Each Sub-site will have a
default currency for display and processing.  The default currency, as well as
other currencies offered on a Sub-site, may be changed upon mutual agreement
between a Symantec and Digital River.  The Parties acknowledge that they intend
to transition to making local currency the default currency offered on each
Sub-site as soon as reasonably possibly and upon mutually agreed upon terms set
forth in an SOW or a written amendment to this Agreement.

 

3.                           Sub-site Currency:

 

The following are the default currencies in which Symantec Product prices will
appear to Customers on each Sub-Site (each, a “Default Currency”), and the
alternative currency options (“Currency Options”) that Customers may elect to
use instead of the Default Currency for purchases on such Sub-Site.

 

a.

 

Shop United States

 

 

 

 

 

 

Default Currency:

US Dollar

 

 

Currency Options:

None

 

 

 

 

b.

 

Shop América Latina

 

 

 

 

 

 

Default Currency:

US Dollar

 

 

Currency Options:

Venezuelan Bolivar, Mexican Peso, US Dollar, Euro

 

 

 

 

c.

 

Shop Brasil

 

 

 

 

 

 

 

Default Currency:

Brasilian Real

 

 

Currency Options:

US Dollar

 

 

 

 

d.

 

Shop Deutschland

 

 

 

 

 

 

Default Currency:

Euro

 

 

Currency Options:

Franken

 

 

 

 

e.

 

Shop Italia

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

55

--------------------------------------------------------------------------------


 

 

 

Default Currency:

Euro

 

 

Currency Options:

None

 

 

 

 

f.

 

Shop Asia/Pacific

 

 

 

 

 

 

Default Currency:

Australian Dollar

 

 

Currency Options:

New Zealand Dollar, Singapore Dollar, Hong Kong Dollar

 

 

 

 

g.

 

Shop Benelux

 

 

 

 

 

 

 

Default Currency:

Euro

 

 

Currency Options:

None

 

 

 

 

h.

 

Shop United Kingdom

 

 

 

 

 

 

Default Currency:

British Pound

 

 

Currency Options:

Euro

 

 

 

 

i.

 

Shop Canada: English

 

 

 

 

 

 

Default Currency:

Canadian Dollar

 

 

Currency Options:

US Dollar

 

 

 

 

j.

 

Shop Canada: Francais

 

 

 

 

 

 

Default Currency:

Canadian Dollar

 

 

Currency Options:

US Dollar

 

 

 

 

k.

 

Shop France

 

 

 

 

 

 

Default Currency:

Euro

 

 

Currency Options:

None

 

 

 

 

l.

 

Shop Nordic

 

 

 

 

 

 

Default Currency:

Euro

 

 

Currency Options:

Swedish Krone, Danish Krone, Norwegian Krone

 

 

 

 

m.

 

Middle East & Africa

 

 

 

 

 

 

Default Currency:

South African Rand

 

 

Currency Options:

US Dollar

 

Notwithstanding the foregoing, in the event any of the currencies on the above
list are completely replaced by the Euro, such currency shall also be deemed to
be replaced by the Euro for purposes of this Section 3 of Exhibit D to the
Agreement.”

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

56

--------------------------------------------------------------------------------


 

EXHIBIT E

PAYMENT OPTIONS

 

The following payment options are the minimum options that must be available for
the purchase of Symantec Products.  Additional payment options may vary by
region.  Specific payment requirements by country or region are to be determined
and developed on an ongoing basis and will be mutually agreed to by the Parties.

 

1.               Credit Card.  Digital River shall have a system for payments to
be made by Visa, MasterCard, and/or American Express (AMEX) credit card at a
minimum.

 

2.               Direct Debit Cards.  Digital River shall have a system for
payments to be made by direct debit from Customers’ bank accounts via Visa,
MasterCard, Switch and SOLO debit cards for packaged product purchases by
Customers in EMEA.  The Parties shall further address this payment option in an
SOW prior to the time Digital River begins offering packaged products to
Customers in EMEA.

 

3.               Other Payment Options.  The Parties agree that in the future,
subject to adding the appropriate details by a mutually signed amendment,
Digital River shall have a system for online banking purchases as an option for
payment by End Users, along with other new concepts in payment options.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

57

--------------------------------------------------------------------------------


 

EXHIBIT F

DIGITAL RIVER’S SERVICE LEVEL

 

1.  Up Time.

 

(a)  Minimum Up Time.  Digital River shall eliminate any Downtime (as defined in
Section 1(b) of this Exhibit) or intermittent order processing issues within its
control, and shall provide a minimum of * percent (*%) up time (including
scheduled routine maintenance) each month for all server-based services.

 

 (b)  Calculation of Up Time.  Up time (“Up Time”) is to be measured by the
total number of minutes during a calendar month in which all systems operated by
Digital River required for the completion of Customer transactions, order status
requests and information browsing are completely available, divided by the total
number of minutes during the calendar month.  Routine maintenance, minor
maintenance and major maintenance time shall be included when calculating total
Up Time.

 

The following formula shall be used to calculate Up Time:

 

Up Time = (Total minutes per calendar month – Total minutes Downtime per
calendar month)
(Total minutes per calendar month)

 

Total minutes per calendar month includes minutes for scheduled maintenance. 
“Downtime” shall mean (i) any lapse in network availability, calculated from the
time Digital River first detects an incidence of a service interruption and
ending when the service is restored, provided the outage occurred within the
Digital River facility and (ii) any lapse in order processing availability,
calculated as follows by Keynote Systems, Inc. (“Keynote”), or a similar web
performance management company mutually agreed upon by the Parties.  The process
used to calculate lapses in order processing availability will be as follows. 
Every 15 minutes, Keynote will test the entry point page to one Sub-site, one
category product page, and one order entry page on the Storefront.   If any of
the three points fails to load within 60 seconds, an email will be sent to
Symantec and a designated Digital River representative.  If Symantec receives
more than two Keynote alerts within a thirty-minute period, such thirty minutes
will be considered Downtime and included when calculating Up Time in accordance
with the above formula.  Digital River will have the ability to dispute the
Keynote alert outage by providing evidence that the outage was not within
Digital River’s facility.

 

(c)  Payments by Digital River for Failure to Maintain Minimum Up Time.  In any
month in which Digital River fails to maintain Up Time of * percent (*%), then
Digital River shall pay to Symantec an amount as liquidated damages (and not as
a penalty) equal to the average amount remitted to Symantec for net sales during
the same time periods (i.e., day of the week, time of the day, duration of
outage) in the four weeks prior to the Downtime.

 

(d) Analysis of Failure to Maintain Minimum Up Time; Remedy Plan.  If Digital
River fails to maintain the minimum Up Time required herein, then Digital River
shall within ten (10) days of notice from Symantec perform a root cause analysis
to identify the cause of such failure, provide Symantec with a remedy plan and
implement such plan in an agreed upon time frame.

 

2.  Maintenance.

 

(a) Routine Maintenance.  All routine maintenance will be performed online and
require zero downtime.  All routine maintenance will be scheduled to be as least
intrusive to sales as possible.   Digital River shall notify Symantec of its
general maintenance schedule.

 

(b) Minor Maintenance.  Any minor maintenance will be performed during the
lowest traffic time

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

58

--------------------------------------------------------------------------------


 

available, usually between the hours of 1:00 a.m. and 5:00 a.m. Central Time on
a weekend and require less than two hours of downtime.  Digital River shall
provide written notification to Symantec at least 24 hours in advance of such
maintenance.

 

(c) Major Maintenance.  Any major maintenance or upgrades that will impact sales
opportunities will be discussed with Symantec and the Parties shall mutually
agree to a time that will have the least impact on sales.

 

(d) Unscheduled Downtime.  In the event of a system failure, Digital River will
“fail-over” to a redundant system within 15 minutes, and shall bring up the
entire infrastructure and the Storefront from a cold boot in a maximum of one
hour.   In the event of such a system failure, Digital River will notify
Symantec of the unscheduled downtime and the status of the event via a telephone
conversation.  Digital River will escalate the issue within Symantec until live
human contact is made.

 

(e) Catastrophic Failure.  In the event of multiple catastrophic system
failures, Digital River shall find a working solution or switch to a backup
server in a maximum of four hours.  In the event of such a catastrophic system
failure, Digital River will notify Symantec of the unscheduled downtime and the
status of the event via a telephone conversation.  Digital River will escalate
the issue within Symantec until live human contact is made.

 

3.  Backup / Recovery Plan.

 

(a)  Data.

 

(i) Digital River shall maintain all data on two separate physical arrays and
two separate servers.

 

(ii) If any non-database data is lost then it shall be copied back from the
backup server and its disk arrays. The backup server shall be updated
automatically with the new non-database data from the primary server every
morning. The primary server and backup server shall have standby databases that
are updated immediately when a new archive log is produced.

 

(iii) A nightly backup to tape shall be performed by a robotic tape drive with
four DLT 7000s.  Digital River uses a standard rotation that involves nightly
incremental and weekly full backups of all non-database data.  All Oracle
databases are hot backed up nightly. The tape drive can restore data with all
four drives in parallel.

 

(iv) Digital River shall maintain a fire proof room in its facility that holds
backup tapes.  Backup tapes shall be rotated to an offsite tape storage facility
every week.

 

(v) Non-database data that is no longer in use will be removed and stored for 6
months to a year.

 

(vi) Digital River shall test database restores daily.

 

(b) Recovery Plan.  If a full system restore is required, Digital River will
switch from the primary server to the backup server. The backup server will act
as the primary server until the original primary server is restored.  The
transition back to the original state will be scheduled at a time least likely
to affect sales of Symantec Products, as mutually agreed by the Parties. 
Restoration of the original primary server will be done from tape. The internal
boot and swap drives in the primary server and the backup server are mirrored
and may be replaced hot.

 

(c) Audit Trails.  Digital River shall maintain weekly access logs on its
servers and shall maintain all access logs on backup for at least three years
after the termination of this Agreement.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

59

--------------------------------------------------------------------------------


 

4.  Disaster Recovery Plan.

 

(a) Internet Service Providers.  Digital River shall maintain at least two
Internet Service Providers (“ISPs”) with BGP routing with multiple paths into
the building. If any of the ISPs have difficulties, traffic shall automatically
be rerouted to another carrier.

 

(b) Fire.  Digital River’s Data Center shall contain an automated fire
suppression system that will not affect any of the equipment or systems but will
immediately extinguish a fire. The Data Center shall also contains individual
fire extinguishers that are safe to the systems and equipment.

 

(c) Bandwidth.  In addition to the two ISPs and the automatic fail over between
ISPs, Digital River shall maintain two identical routers and two firewall
servers.  The back-up router and Firewall shall be pre-configured and able to be
brought online immediately.

 

(d) Power.  Digital River’s Data Center shall have multiple sources of power
including heavy-duty utility feed, extensive battery backup and a diesel
generator.  All systems shall be supported by an automatic transfer switch that
will switch all power requirements to battery and start the generator in the
event of a power failure.  The generator shall have sufficient capacity to power
not only the Data Center, but also the entire Digital River facility, allowing
Digital River to continue to meet its obligations hereunder (including Customer
service and development) until power is restored.  Digital River shall not have
any single point of failure with electrical power.

 

(e) Server Failure.   Digital River’s commerce system shall be completely
redundant.  Digital River shall keeps two complete commerce systems (primary and
a backup) online at all times.  If for any reason any of the primary servers
fail, then a completely redundant backup server will be brought online.

 

5.  System Monitors.

 

(a) Traffic.  Digital River shall utilize a monitoring program to track its
bandwidth and the status of individual data lines.  In addition, Digital River
shall capture the latency to server pages 24X7 and on a per client basis,
connections to the database, and paths of Customers through the system, user
drop off and all the other data required for reporting.

 

(b) Performance.  Digital River shall use two primary tools for monitoring
performance:  (i) a  crawler that tests URLs for response, database server
pages for latency, and success of downloads and (ii) the Oracle Enterprise
Manager to monitor its database performance.

 

6.  Infrastructure Support.

 

(a) Organization.  Digital River shall maintain a dedicated staff of at least
eight support engineers, including an Oracle Certified DBA, a Sun Solaris
Engineer and a Sun Ultra Enterprise Engineer (authorized for Sun’s complete line
of systems, software and networking).  Digital River shall also maintain
cross-trained people from the development teams who carry pagers and react to
system problems. Digital River’s Development team members shall also be on call
for 24X7 solutions that require programming or other developmental support.

 

(b) Escalation Plan.

 

(i) Problem Reporting.

 

(1) Digital River shall maintain monitoring tools that report all problems and
contact Digital River’s 24X7 support engineers simultaneously via email and
pagers.  Digital River’s onsite staff shall be notified when an error is
discovered.  Such staff shall respond on a priority basis.  Digital River shall

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

60

--------------------------------------------------------------------------------


 

maintain continuous “on-call” and “on-call backup” administrators, and Digital
River’s staff and senior management shall monitor their progress.

 

(2) After making the appropriate corrective action, the administrator shall
complete a detailed problem log that is permanently stored in the database.

 

(ii) Resolving Problem Reports.

 

(1) Digital River’s monitoring programs shall allow for proactive response to
avoid problems and alert Digital River’s system administration team, Digital
River’s entire  “on call” system administration team and senior management.

 

(2) In the event of a Customer-detected problem, Digital River’s Customer
service department shall have instant access to Digital River’s System
Administration Team.  A problem can often be fixed within minutes of a Customer
being exposed to it.  Customer Service team members shall also trained to
monitor basic system functions throughout their shift, and report any issues to
the “on-call” system administrator.

 

(3) Once the Digital River administrator is contacted, such individual(s) shall
immediately take steps to implement the appropriate solution.  Any problem that
causes or can cause a greater than 20 minute down time shall immediately
escalated to senior management.

 

(4) If maintenance is required, it shall be scheduled for during the lowest
traffic time available, usually between 1:00am to 5:00am on a weekend.  Digital
River shall use its best efforts to perform maintenance without affecting
Customers.

 

(5) Digital River shall provide all downtime reports and/or incident reports to
Symantec.  Digital River will permit Symantec to be involved in any part of the
alert process upon its request.

 

7.  Security 

 

(a) Personal and Financial Information.

 

(i) Transmission.  All critical information shall be encrypted using SSL in the
http interface and DES encryption, using the TCP / IP API interfaces.

 

(ii) Storage.  Data shall not be accessible directly from the web server or
directly from the database.  All data must all go through proper page or API
requests, which are abstracted from the data, Firewall, Unix, Oracle database
and web server security block access to any data.  In addition, fraud and hacker
level tampering at the URL level shall be protected with behavior analysis
programs, URL misdirection techniques, URL spoofing techniques and page to
page integrity verification.

 

(b) System Integrity.

 

(i) Physical.  The Data Center shall utilize state of the art card-key access
systems and motion detection equipment.  All visitors shall be escorted by an
authorized Digital River employee at all times.  Facility breach alarms shall
automatically generate local police notification.

 

(ii) Operational

 

(1) Digital River shall use two proprietary heuristic security systems that will
identify and block attempts to abuse the system.  The first is the credit card
fraud detection system, which uses hundreds of indicators (e.g., seeing the same
credit card under different user names, users who have repeated attempts

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

61

--------------------------------------------------------------------------------


 

with different names and credit card numbers, etc.).  The second program
eliminates physically accessing the locations of the software on the computer,
which program spoofs the location of the download so that even if someone
captured the download location they could not use it as it does not physically
exist.  No downloads or any data shall be directly accessible via URLs.

 

(2) Administrative access shall be controlled by a security login system, which
assigns valid day, time of day and functional access.  Such system shall also
tracks and documents every access to the system.

 

(3) Digital River shall utilizes industry-leading software and industry standard
Unix and Database techniques.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

62

--------------------------------------------------------------------------------


 

EXHIBIT G

EXPORT CONTROL MEASURES

 

Digital River shall use commercially reasonable measures to ensure that it does
not deliver Symantec Products to End Users located in jurisdictions which the
export of Symantec Products would be prohibited under United States or other
applicable laws, including, without limitations, the measures specified below.

 

Digital River shall:

 

1.               Compare ESD End User’s billing address information (to account
for international markets) and packaged product End User’s shipping address
information (to account for international markets) with a list of countries that
Symantec is allowed to export to.  If the billing address or shipping address is
located at a country Symantec is not allowed to export Symantec Products,
Digital River will not allow the transaction or Symantec Product purchase to
proceed.

 

2.               Use an integrated system to:

 

a.  Verify End User or purchaser information and geographic location using a
sophisticated combination of geolocation technology and artificial intelligence
to validate information provided by the End User or purchaser for compliance
with applicable export control laws.

 

b. Compare relevant order information against databases of Denied Persons,
Specially Designated Nationals, Restricted Countries and numerous other U.S.
Government lists, and analyze transactions against those on the lists.

 

4.               Conduct a secondary check on the transaction history of an End
User’s IP address to identify any inconsistencies in ship-to or bill-to
requests.

 

Digital River hereby certifies that it will not sell any Symantec Product that
is controlled for export purposes, and, in particular those goods identified as
“dual use” items under the EU legislation, to any military entity or to any
other entity for any military purpose, nor will it sell any Symantec Product for
use in connection with chemical, biological or nuclear weapons or missiles
capable of delivering such weapons.  Digital River understands and agrees that
Symantec Product containing encryption may require action on its behalf prior to
sale into certain countries and to persons or entities within those countries. 
It is Digital River’s responsibility to comply with all applicable
international, national, state, regional and local laws, regulations and any
export licenses (when notified by Symantec from time to time) in performing its
duties hereunder and in any of its dealings with respect to Symantec Products.

 

As the exporter of record, Digital River agrees to take any and all actions
necessary to comply with applicable United States and European Union (in
particular as implemented in Ireland) export laws and regulations in its
performance of any Agreement with Symantec, including making determinations of
final destination of Symantec Product(s) licensed to End Users in the Digital
River’s authorized sales territory (“Territory”) that may be intended for
re-export or transfer to a location outside of the Territory.  Digital River
agrees that any export or re-export of Symantec Product by Digital River shall
be done in accordance with the United States Export Administration Regulations,
European Regulations (including Council Regulation EC No 1334/2000 of 22
June 2000) and Irish Department of Enterprise Trade and Employment regulations
including reporting compliance.  Diversion contrary to U.S. and Irish law is
prohibited.  Symantec Product is currently prohibited for export or re-export to
Cuba, North Korea, Iran, Iraq, Libya, Syria and Sudan or to any country subject
to relevant EU trade sanctions.  In addition, Symantec Product is prohibited for
export or re-export to any person or entity on the U.S. Department of Commerce
Denied Persons, Entities and Unverified Lists, the U.S. Department of State’s
Debarred List, or on the U.S. Department of Treasury’s lists of Specially
Designated Nationals, Specially Designated Narcotics Traffickers or Specially
Designated Terrorists.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

63

--------------------------------------------------------------------------------


 

EXHIBIT H

SECURITY REQUIREMENTS

 

 

[g108471ke05image002.jpg]

 

 

Security Requirements for Vendors Providing Services on Behalf of Symantec

 

 

Revised May 30, 2003

Version 1.4.5

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

64

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. Network-Level Requirements

 

 

 

2. Operating System-Level Requirements

 

 

 

3. Application-Level Requirements

 

 

 

4. Use of Encryption

 

 

 

5. Audit Requirements [a05-10847_1ex10d18.htm#ComplianceVerification_134008]

 

 

 

 

Revision History:

 

Date

 

Author

 

Description

17/11/00

 

Tim Mather

 

• Updated format
• Updated BS 7799 reference (now ISO Recommendation 17799)
• Updated phone number for Tim Mather

1/1/01

 

Tim Mather

 

• Updated logos
• Andersen Consulting now Accenture

3/13//01

 

Tim Mather

 

• Added section on use of encryption

9/22/01

 

Tim Mather

 

• Revisions to requirements in all sections

8/11/02

 

Tim Mather

 

• Link for NIST’s NIAP evaluated products.

2/9/03

 

Tim Mather

 

• Updated hyperlink for ICSA Labs

3/24/03

 

Tim Mather

 

• Updated Symantec product names

5/9/03

 

Tim Mather

 

• Title change to document

5/30/03

 

Tim Mather

 

• Update requirements 1.3 and 2.2: “or” instead of “and”

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

65

--------------------------------------------------------------------------------


 

Introduction

 

These security requirements pertain to non-Symantec organizations, which will be
providing services to, or on behalf of, Symantec.  This might include product
information that is relied upon by our Customers, electronic delivery of
products or Certified Definitions for viruses, or the collection of registration
information.

 

There are five (5) sets of requirements for providing services to, or on behalf
of, Symantec.  Those requirements are:

 

1.              Network-Level Requirements: Vendor shall have a security program
that comprehensively addresses network-level requirements similar to that
detailed in the European Computer Manufacturers Association (ECMA) Standard 271,
Extended Commercially Oriented Functionality Class for Security Evaluation
(E - COFC), dealing with issues such as access control, accountability and
audit.  (See http://www.ecma.ch/.)

 

1.1.           International Computer Security Association (ICSA) Labs(1) or
Trust Technology Assessment Program (TTAP)(2) certified firewall shall be used
to protect servers hosting Symantec information.  This requirement shall be
implemented as a condition of service before going live.

 

1.2.           A network-based intrusion detection system (IDS; e.g., Symantec’s
ManHunt or a freeware product such as Snort) shall monitor the segment(s) on
which servers hosting Symantec information are logically located.  This
requirement shall be implemented within six (6) months of contract signing date.

 

1.3.           Vulnerability assessment and/or penetration testing, using
commercial products (e.g., Symantec’s Symantec Vulnerability Assessment) or
freeware (e.g., Nessus), of the segment(s) on which servers hosting Symantec
information are logically located shall be conducted at least twice a year.

 

2.              Operating System-Level Requirements: Vendor shall have a
security program that comprehensively addresses operating system-level
requirements, similar to that detailed in the European Computer Manufacturers
Association (ECMA) Standard 205, Commercially Oriented Functionality Class for
Security Evaluation (COFC), dealing with issues such as identification and
authentication, access control, accountability and audit, and password
requirements.  (See http://www.ecma.ch/.)

 

2.1.           A host-based intrusion detection system (IDS) shall monitor the
server(s) on which Symantec information is hosted (e.g., Symantec’s Host
Intrusion Detection System or a freeware product such as Logsurfer).  This
requirement shall be implemented within six (6) months of contract signing date.

 

2.2.           Vulnerability assessment and/or penetration testing, using
commercial products (e.g., Symantec’s Enterprise Security Manager) or freeware
(e.g., Cerberus’ Internet Scanner), of the servers(s) on which Symantec
information is hosted shall be conducted at least twice a year.

 

2.3.           Operating system(s) for servers used shall “hardened” prior to
use, according a recognized “best practices” configuration.  Operating system(s)
for servers shall not be operated with an “out of the box” configuration.  This
requirement shall be implemented as a condition of service before going live.

 

2.3.1.       Several organizations and vendors have documentation, checklists,
or tools designed to facilitate this security configuration process, and are
generally recognized as “best practices”.  For example,

 

2.3.1.1.       Microsoft Windows NT 4.0 Server: Trusted Systems Services /
National Security Agency’s “Windows NT Security Guidelines”.

 

2.3.1.2.       Microsoft Windows 2000 Server: National Security Agency’s
“Windows 2000 Security Recommendation Guides”.

 

2.3.1.3.       Solaris: Sun’s Solaris Security Toolkit

 

2.4.           Vendor shall have a comprehensive anti-virus software deployment,
preferably in a three tiered deployment (i.e., at the gateway, server, and
client-level), and preferably using Symantec products.

 

--------------------------------------------------------------------------------

(1)  http://www.icsalabs.com/html/communities/firewalls/newsite/cert.shtml

(2)  http://niap.nist.gov/cc-scheme/ValidatedProducts.html - firewalls

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

66

--------------------------------------------------------------------------------


 

2.5.           Service provider shall have a documented patch management
program.

 

3.              Application-Level Requirements

 

3.1.           Vulnerability assessment and/or penetration testing, using
commercial products or freeware, of the installed application(s) providing
Symantec information shall be conducted at least twice a year.

 

3.2.           Service provider shall have a documented patch management
program, and shall adhere to application vendor’s recommendations for “best
practices”.

 

4.              Use of Encryption

 

4.1.           Encryption shall be used under the circumstances listed below.

 

4.1.1.       If personal information is collected from a Customer, then session
encryption shall be used to protect the privacy of that information during
collection.  For example, if a Customer fills-in a Web-based form with personal
information, then Secure Sockets Layer (SSL, version 3.0) shall be used to
protect that session.

 

4.1.1.1.       Use of SSL shall be with “strong encryption” (i.e., 128-bit)
using a “step-up” technology (i.e., 40-bit browsers are stepped up to 128-bits),
such as a Secure Site Pro certificate (Global Server ID) from VeriSign, or a
SuperCert from Thawte.

 

4.1.1.2.       Use of SSL version 2.0 is not permitted because of known security
weaknesses.

 

4.1.2.       Personal information collected from a Customer, or a Symantec
employee, shall be stored encrypted, using “strong encryption” (i.e., > 112-bit
symmetric).

 

4.1.3.       If Symantec personnel logon to a server (e.g., to upload content,
or to perform any administrative function), then that logon shall utilize
session encryption to protect authentication information (e.g., username +
password).  This session encryption may be SSL or Secure Shell (SSH).  Use of
insecure means for logon (i.e., username + password transmitted in the clear) is
not permitted.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

67

--------------------------------------------------------------------------------


 

5.              Compliance Verification Requirements

 

5.1.           Service provider shall undergo an annual audit by a “nationally
recognized” information security firm, as mutually agreed upon by Symantec and
the vendor prior to conduct of the audit., to certify compliance with all
requirements.  Initial audit shall be completed within one (1) year of contract
signing date.

 

5.1.1.1.       Audit methodology shall be:

 

5.1.1.1.1.        British Standard (BS) 7799, “Code of practice for information
security management” (now ISO Recommendation 17799), or

 

5.1.1.1.2.        SAS(3) 70 Type II – if it’s control objectives match BS 7799
controls, or

 

5.1.1.1.3.        AICPA SysTrust

 

5.1.1.2.       Full copy of audit report shall be provided by the “nationally
recognized” information security firm to Symantec within two weeks of
completion.

 

5.2.           Small contracts

 

5.2.1.       Vendors whose contracts are less than USD $50,000.00 annually with
Symantec may chose instead to be audited directly by Symantec Security Services
to fulfill audit compliance and verification of all security requirements.

 

Questions concerning these requirements should be directed to your Symantec
Account Manager, Karen Miller, Symantec’s Director of E-commerce Marketing at
(541) 335-5769 or kmiller@symantec.com

 

--------------------------------------------------------------------------------

(3)  American Institute of Certified Public Accounts (AICPA;
http://www.aicpa.org/) Statement on Accounting Standards (SAS).

 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

68

--------------------------------------------------------------------------------


 

EXHIBIT I

SITE REPORTING REQUIREMENTS

 

The following reports shall be made available through Digital River’s online
remote management tool, or if not available through the remote management tool,
sent electronically to Symantec no later than every Tuesday by 12:00 p.m.
Pacific Standard Time for the previous week’s information, and no later than the
10th calendar day of each month for the prior month’s information.  Digital
River’s report generator shall have the capability to provide all reports in
formats that are grouped and/or able to be sorted by region and/or country.

 

1.               Customer Support Metrics. This report outlines the Customer
support metric goal, actual Customer support performance, and the variance
between the actual performance and the metric goal.  This information must be
provided for the entire Storefront and divided between Sub-sites within the
Storefront and countries.  The following information is required to be reported:

 

a.               Total number of Issues.

 

b.              Total number of telephone calls.

 

c.               Total number of e-mail messages.

 

d.              Total number of Issues by sub-site.

 

e.               Total number of Issues by Wrap Up Codes.

 

f.                 Volume of telephone call transfers to Symantec and/or other
retailers.

 

h.              Total number of abandoned telephone calls, and average time to
abandonment.

 

i.                  Average length of telephone calls.

 

j.                  Average queue time of telephone calls.

 

2.               Order Processing and Shipping Metrics.  This report outlines
the order processing and shipping metrics, and actual performance.  This
information must be provided for all Sub-sites within the Storefront.  This
report must also be compiled into a summary report for the entire Storefront.  
The following information is required to be reported:

 

a.               Ratios of orders booked to orders shipped.

 

b.              Breakdown of orders booked according to the reasons why they
were not processed.

 

3.               Download Reports.  This report outlines the download of
Symantec Products.  The following information is required to be reported (except
as limited by the Wrapper Technology):

 

a.               Types of downloads broken down between Purchase First, Try/Buy
and Try Before you Buy.

 

b.              Total number of Symantec Products downloaded successfully and
unsuccessfully.

 

c.               Total number of attempts to download Symantec Products
(“Attempts”).  An “Attempt” is defined as any request that is registered
server-side to initiate a download.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

69

--------------------------------------------------------------------------------


 

d.              Total number of successful downloads (“Successful Download”).  A
“Successful Download” is defined as a complete download of an item as indicated
on a server log.

 

e.               Total number of abandoned downloads.

 

f.                 Success Percentage, which is defined as a percentage of
download Attempts that result in Successful Downloads.

 

4.               Sales Reports.  This report outlines the sales of Symantec
Products to End Users.  Orders electronically placed through the Internet from
within Symantec Products must be recorded and reported.  The following
information is required to be reported:

 

a.               Symantec Product SKUs.

 

b.              Symantec Product titles.

 

c.               Units of Symantec Products sold and revenues that resulted from
sales.

 

d.              Dates, including the month and quarter, End Users purchased
Symantec Products.

 

e.               Sub-sites where End Users purchased Symantec Products.

 

f.                 Media type.

 

g.              Purchase option elected by the End User, e.g., Try/Buy, ESD
purchase or packaged product purchase.

 

5.               Inventory Levels.  This report indicates the number of units of
inventory of each Symantec Product that are held by Digital River, separated out
by each SKU.  Such report shall include the Symantec Product name, SKU, number
of units actually held in inventory, and the number of units that would
represent four weeks and six weeks of inventory based on Symantec’s forecast for
the Storefront for the applicable quarter.

 

6.               Report Formats.  Digital River shall provide Symantec with a
separate sales report and a returns report for each Market Partner in electronic
format no later than the 30th calendar day of each month for the prior month’s
sales and returns.  These two files shall contain the information described
below, and should be sent to ESDSALES@symantec.com in standard ASCII format
(comma delimited, i.e., quotes around the text).  Symantec shall also have
access to all reports on a weekly basis and reserves the right to request
reports more than once a month.

 

Sales report required information and format for Affiliates and Commission
Junction, Inc.

 

•            status of order (paid and shipped),

•            dollar amount of total sale per transaction,

•            the website the purchaser cam from and campaign ID used,

•            the order identification number,

•            transaction tracking number, and

•            the date and time of order.

 

Sales report required information and format for Market Partners:

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

70

--------------------------------------------------------------------------------


 

•            Indicate the Storefront Name and Campaign URL, and the reporting
period

•            For all units sold, include:  Symantec SKU (“part number”), name of
Symantec Product, number of units sold, distribution cost, total distribution
revenue, which countries in the Territory the Symantec Products were sold into
and the transaction date.  Reports should be summarized by Storefront and
Campaign URL; Symantec SKU; and number of units sold should be separated from
any returns.

•            Include a calculation of the total amounts due Symantec from
Digital River for products sold by Digital River during the reporting period,
with subtotals for each Storefront.

•            A monthly hardcopy sales report with a check, or alternatively, as
indicated below, an authorized wire transfer for amounts due from Digital River
is due to market partner no later than the 20th calendar day of each month.

 

The report and check (if applicable) should be sent to market partners address
listed on the Storefront Initiation Form:

 

7.               Partner Site Reporting Requirements.  In addition to the
current reporting and records requirements of Section 9 and Exhibit I of the
Agreement, as amended, the following provisions shall be added to the Agreement
under Exhibit I to govern certain reporting requirements by Digital River to
both Symantec and such third party Partners concerning the various Site
arrangements for Symantec Partner relationships, which were added under the
Agreement by this Sixth Amendment.  All other non-conflicting reporting
requirements by Digital River concerning this reporting and related matters
shall remain unchanged by this Sixth Amendment.  The new provisions added to
Exhibit I are as follows:

 

Partner Site Reports.  Except as specifically set forth in any particular Back
End Agreement, and in addition to all other non-conflicting reporting
requirements, as set forth in the Agreement and this Exhibit I, as amended to
date, Digital River reporting shall comply with the terms:

 

(a) Download Sites.  Digital River shall record all downloads of Symantec
Products.  Digital River shall report all such downloads to Symantec on any
Download Site, per Download Site.  The reports for Download Sites shall include:
(i) the number of units of Symantec Product downloaded, by product name,
(ii) the coupon number, if applicable, redeemed, (iii) the date of each
download, (iv) the type of product version, as in Macintosh or PC version, and
(v) any other Site statistics, such as traffic in a traffic analysis report per
the Back End Agreement requirements.  Digital River shall provide Symantec with
both a separate penetration report by the tenth (10th ) day of each month for
the prior month sales and a separate “Partner” report in electronic format no
later than the fifteenth (15th) calendar day of each month for the prior month’s
downloads, except as otherwise agreed to in the separate Back End Agreements. 
The Partner report may need to contain only a subset of the foregoing or some
additional information and Digital River agrees to comply with such other
special requirements, as may be agreed to and set forth in the relevant Back End
Agreement for such Partner.  The Partner report, which will be customized, if
applicable, per the terms of the Back End Agreement, should be sent to the
Partner, only after approval by Symantec, but no later than the twentieth (20th)
calendar day after the end of each calendar quarter except as otherwise agreed
in separate Back End Agreements, at the Partner’s reporting address listed in
the Back End Agreement for such Partner.  Symantec shall also have access to all
reports on a weekly basis and reserves the right to request reports more often
than once a month. 

 

(b)  Store Sites.  Digital River shall provide Symantec with a penetration
report by the tenth (10th ) day of each month for the prior month sales, as well
as a Partner report quarterly by the fifteenth (15th) day of the month for the
prior quarter, both as a separate sales report and a separate report for each
Partner in electronic format no later than the fifteenth (15th) calendar day of
each month for the prior month’s sales and returns, except as otherwise agreed
in separate Back End Agreements, and comply with such other special
requirements, as may be agreed to and set forth in the relevant Back End
Agreements.  The Partner report will be a subset of the information in the
Symantec report, and typically should only contain the

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

71

--------------------------------------------------------------------------------


 

total number of units, by Symantec Product, of the Symantec Product sold and the
detailed revenue share calculation, but which report shall be customized, as
applicable per the Back End Agreement.  The Partner report (after approval by
Symantec), and check if applicable, is due to the Partner no later than the
twentieth (20th) calendar day after the end of each calendar quarter and should
be sent to the Partner’s address listed in the Back End Agreement for such
Partner.  Symantec shall also have access to all reports on a weekly basis and
reserves the right to request reports more often than once a month.

 

(c) Requirements for Report to Symantec.  Unless and until such future on-line
reporting method provided by Digital River is available in such format which
shall be detailed in a writing and approved as being satisfactory in writing and
signed by an authorized signatory of Symantec, the sales report to Symantec
shall include the following information and be in the following format:

 

(i) Indicate the Site by Partner name and URL, and the reporting period;

 

(ii) For all units of Symantec Product sold, include:  Symantec SKU (“part
number”), name of the Symantec Product, number of units sold, unit sales price
charged to the End User, total distribution revenue, which countries in the
Territory the Symantec Products were sold into and the transaction date.

 

(iii) Reports should be summarized by Site and URL; Symantec SKU; and number of
units sold should be separated from any returns;

 

(iv) A revenue share calculation for each Partner, which includes that
particular Partner’s formula and revenue share percentage, as indicated in the
Back End Agreement;

 

(v) Include a calculation of the total amounts due to Symantec from Digital
River for Symantec Products sold by Digital River during the reporting period,
with subtotals for each Site; and

 

(vi) Reporting should be separately by territory, which consists of the (i) the
Americas, which consists of North America and South America, (ii) AsiaPac which
is the Asian and Pacific rim countries and (iii) EMEA, which consists of Europe,
Middle East and Africa.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

72

--------------------------------------------------------------------------------


 

EXHIBIT J

TERMINATION PROCEDURES

 

Digital River shall carry out the following termination procedures upon
termination or expiration of this Agreement:

 

For a period of two months after the termination or expiration of this Agreement
(the “Transition Period”), Digital River shall perform all its obligations and
services under this Agreement, including but not limited to continuing to take
orders for Symantec Products.  Symantec reserves the right, in its sole
discretion, to reduce the duration of the Transition Period or Digital River’s
obligations during the Transition Period, and will notify Digital River of any
such changes.  Any Transition Period extensions are to be mutually agreed to by
both Parties.

 

During the Transition Period, Digital River shall also use best efforts to
assist Symantec in transferring its Storefront responsibilities to Symantec or a
third party authorized by Symantec.  Such assistance shall include, but not
limited to, the following requirements, which shall be performed by Digital
River at * to Symantec:

 

1.               Customer Information and Databases.  Digital River shall ensure
that all Customer data, including Customer names, Key server data, licensing
information on individual Customer records, and telephone numbers, are provided
to Symantec in the file format to be mutually agreed upon by the Parties. 
Digital River will update Symantec, on a weekly basis, as to any Customer data
changes it becomes aware of as a result of Customer support calls, even if such
changes are received after the Storefront has been transitioned to Symantec. 
Digital River’s notification obligations shall not extend for more than a period
of one month after the Transition Period expires.

 

2.               URLs.  At termination, Digital River will ensure that any links
to the Symantec Storefront or related sites hosted by Digital River are
appropriately redirected to new mutually agreed upon URLs or IP addresses. 
Digital River will assist Symantec in redirecting all links, including the
forwarding of any Storefront e-mail services, to Symantec or a new Storefront
location to be decided at termination.

 

3.               Transition Notifications.  During the Transition Period,
Digital River will provide required notifications on the Symantec Storefront
regarding the transition plan from Digital River to Symantec or another party. 
Any transition notifications must be approved by Symantec.  Transition
notifications include messages regarding Storefront downtime.

 

4.               Marketing Programs.  Upon notice of termination, Symantec shall
have the discretion to decide whether to immediately terminate any current or
planned marketing arrangements.

 

5.               Support/Fulfillment.  Digital River shall not claim any
exclusive rights when contracting with third party vendors for Customer support
or order fulfillment during the term of this Agreement.  After the Agreement’s
termination, Symantec will have all rights to retain the same vendors obtained
by Digital River during the term of this Agreement.  If Symantec decides to
retain such vendors, it will establish separate service agreements with such
vendors.  Further, Digital River shall not enter into any contracts with vendors
which would bind Symantec to Digital River obligations under such contracts when
the Agreement expires or terminates.  Symantec has all rights not to obtain such
vendors upon the Agreement’s termination or expiration, and may select other
vendors that were not retained by Digital River.

 

6.               Telephone Call Support. Digital River will ensure that Symantec
possesses the latest telephone scripts and procedures during the Transition
Period.  During the Transition Period, Digital River will alter Customer support
protocols only based on mutually agreed upon alterations.  Such alterations may
include implementing automatic forwarding of calls, or performing manual
transfers to a location or telephone

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

73

--------------------------------------------------------------------------------


 

number(s) specified by Symantec.  At the end of the Transition Period, all
telephone calls to Digital River personnel, relating to Symantec Products and
services, including Customer support calls, shall be automatically transferred
or forwarded to Symantec, at Symantec’s expense.

 

7.               Storefront Content.  Digital River will provide all graphics
and text (HTML) files to Symantec used on the Storefront during the term of this
Agreement.  Digital River shall transfer a source database to Symantec in a
format mutually agreed to by the Parties during the Transition Period.   During
the Transition Period, Symantec shall have rights to request up to three
(3) transfers of all Storefront Content.

 

8.               Redirection of Telephone Numbers.  The toll free and toll share
numbers referenced in Section 3.b(vi)(a) and 3.b(vi)(b) shall be redirected to
telephone numbers selected by Symantec. Any cost of such redirect shall be paid
by Symantec.

 

9.               Processing of Try/Buy Keys.  During the Transition Period and
for 30 days thereafter, Digital River shall continue to provide purchase
transaction services for Try/Buy Symantec Products that were that were
downloaded or ordered by Customers prior to the Agreement termination date.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

74

--------------------------------------------------------------------------------


 

EXHIBIT K

SYMANTEC SELL THROUGH REPORTING

PROCEDURES AND POLICIES

 

1.  EDI Sell-Through Reporting Requirements

 

Americas (including LAM)

 

EMEA

 

Asia Pac

•

Daily

 

•

Daily

 

•

Daily

•

Via EDI

 

•

Via EDI

 

•

Via EDI

•

Fields:

 

•

Fields:

 

•

Fields:

 

Customer name

Customer address (bill to)

Customer Address (ship to)

Customer email address

Product

P/N

Qty

Price (matching price list)

Country code

 

 

Customer name

Customer address (bill to)

Customer Address (ship to)

Customer email address

Product

P/N

Qty

Price (matching price list)

Promo Code (Symc. ID which drives correct price for promotions)

Country code

 

 

Customer name

Customer address (bill to)

Customer Address (ship to)

Customer email address

Product

P/N

Qty

Price (matching price list)

Country code

 

2.  Product Returns Reporting Requirements

 

Americas (including LAM)

 

EMEA

 

Asia Pac

•

Daily via EDI

 

•

Daily via EDI

 

•

Daily via EDI

•

Fields:

 

•

Fields:

 

•

Fields:

 

Customer Name

Customer Address (bill to)

Customer email address

Product description

P/N

Qty

Price

Country code

Promo code/campaign ID

 

 

Customer Name

Customer Address (bill to)

Customer email address

Product description

P/N

Qty

Price

Country code

Promo code/campaign ID

 

 

Customer Name

Customer Address (bill to)

Customer email address

Product description

P/N

Qty

Price

Country code

Promo code/campaign ID

 

 

3.  Wire Transfer Information

 

Americas (including LAM)

 

EMEA

 

 

Asia Pac

*

 

 

*

 

 

*

 

 

4.  Accounts Receivable

 

Americas (including LAM)

 

EMEA

 

Asia Pac

Symantec Corporation

 

Symantec Limited

 

Symantec Singapore

 

75

--------------------------------------------------------------------------------


 

International Way, Springfield, Oregon 97477

Attn:  Credit and Collections Supervisor

 

Schipholweg 103
2316 XC Leiden
Netherlands
Attn:  Credit and Collections Supervisor

 

3 Phillip Street

#19-00

Commerce Point

Singapore 048693

Attn:  Credit and Collections Supervisor

 

5.    Symantec Order Services:

 

Symantec Corporation

International Way, Springfield, Oregon 97477

 

Attention:  Order Services

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

76

--------------------------------------------------------------------------------


 

Exhibit L

Shop Symantec Storefront Initiation Form

 

(Parts I and II to be completed by Symantec)

 

Business Development Representative Submitting Form (Complete this line in
Part I, all of Part II, then submit to Store Coordinator):

 

PART I

 

 

 

Name

 

Title

Date

 

 

 

Symantec Storefront Coordinator Approval:

 

 

 

 

 

Signature

 

Name/ Title

Date

 

 

 

 

 

Phone

Fax

 

Email

 

 

 

PART II

 

 

 

 

 

Market Partner Name:

 

 

 

 

Requirements (explain promo):

 

 

 

 

 

Type of Promo:

 

URL(s) only

 

Promo Page A

 

Promo Page B

 

 

 

Requirements of promo:

 

 

 

 

 

 

 

 

Number of Campaign URLs required:

 

 

 

 

Date URL Needed:

 

 

 

 

Partner URLs Customer is Coming From:

 

 

 

 

Telesales Promo:

 

  Email Promo:

 

 

 

 

 

Type of Campaign URL’s (check one):

 

  Pricing Control

 

Tracking

 

 

 

Referring URL (short ULR for print media):

   o

Yes

o

No

 

 

 

Sample of requested short URL: (software.Symantec.com/partnername/cid#):

 

 

 

Launch Date:

 

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

77

--------------------------------------------------------------------------------


 

Term of Promo (expiration date):

 

 

 

 

 

Revenue Share:

o   Yes   oNo (check one)

 

 

If Yes, Digital River, shall, within twenty (20) days of the end of the calendar
month, pay an amount equal to the Revenue Share Percentage, indicated below, of
the Net Revenue received by Symantec resulting from the End Users of this
Symantec Partner, who click through hypertext links on the Storefront and
complete the purchase of the Symantec Products from the Storefront only and not
from any other site or method (the “Click-Through Sales”).  “Net Revenue” shall
mean the purchase price paid by Digital River (distribution cost)  for the
Symantec Products sold through the Storefront as a result of Click-Through Sales
due to Symantec, less returns, taxes, shipping and handling charges, and a flat
* percent (*%) of such purchase price to take into account the End User rebate
redemption.

 

Revenue Share Percentage:             %

 

Products Partner Company Should Receive Revenue Share on: (which products)

 

Market Partner Contact information:

 

Reporting Address:

 

Reporting Requirements (explain & provide example):

 

Payment Address (if different than reporting address):

 

PART III: (to be completed by Digital River):

 

Setting up the promo:

 

Campaign Specific URLs:

 

URL 1:

 

 

URL 2:

 

 

URL 3:

 

 

URL 4:

 

 

URL 5:

 

 

 

Referring (short) URL:

 

 

 

Date URL(s) sent to Symantec:

 

 

 

Digital River: Please return copy of completed Storefront Initiation Form to the
Symantec Storefront Coordinator via facsimile or email before launch. Mail copy
with original signature.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

78

--------------------------------------------------------------------------------


 

I hereby confirm and acknowledge the terms set forth in this Exhibit B for this
particular project and will proceed subject to, and in accordance with, the
terms and conditions of the Agreement between the parties, to which this
Exhibit B is incorporated by reference.

 

 

 

Signature

 

Name/ Title

Date

 

 

 

 

 

 

 

Phone

Fax

 

Email

 

 

Wrapping up the promo:

 

Digital River: Please return copy of completed Storefront Initiation Form to the
Symantec Storefront Coordinator via facsimile or email before launch.

 

Confirmation of expiration sent by fulfillment to Symantec three days prior to
expiration: (date)                                 sent
by:                                

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

79

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Shop Symantec Site Initiation Form

 

Instructions:  The Symantec Business Development Representative submitting this
Shop Symantec Site Form (the “Form” or also defined as the “Back End
Agreement”), must complete Part I (other than the approval section), all of
Part II, and Exhibit M-1 information, as well as attach required Specifications
as Exhibit M-1. Then submit the completed Form to Symantec’s E-commerce Site
Coordinator.  The Symantec E-commerce Site Coordinator then signs off in Part I,
indicating all necessary information has been provided and presents it to
Digital River.  Digital River completes the blanks in Part III and signs this
Form.  This Back End Agreement becomes part of the Agreement.  The Symantec
E-commerce Site Coordinator is responsible for tracking and delivering one
(1) original, fully executed copy of this Form to Symantec Legal Department, to
be stamped as accepted by the Legal Department, and filed as part of the
Agreement. Any capitalized terms used herein and not otherwise defined in this
Back End Agreement shall have the respective meanings set forth in the
Authorized Symantec Electronic Reseller for Shop Agreement by and between
Symantec and Digital River, dated December 20, 2000, as amended to-date (the
“Agreement”).

 

PART I:  Partner Information, Symantec Business Development Representative’s
Information and Symantec’s E-commerce Site Coordinator Approval.

 

1.  Partner Information:

 

 

Partner’s Corporate Name :       

 

 

Partner’s Contact Persons Names:      

 

 

Headquarter’s Address:     

 

 

Phone:

 

 

 

 

Fax:

 

 

Email:

 

 

 

 

2.  Name of Business Development Representative owning the Partner
relationship:       

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

80

--------------------------------------------------------------------------------


 

Title :       

 

 

Date Submitted :       

 

 

Contact Information:      

 

 

3.  Symantec E-commerce Site Coordinator Approval:

 

 

I hereby verify that all the necessary information has been provided on this
Form and all deviations from the standard approach have been discussed with and
approved by Digital River.

 

 

 

 

 

Signature of approval from Symantec E-commerce Site Coordinator

 

 

Name/ Title:      

 

 

Date :      

 

 

Phone:

 

 

 

 

Fax:

 

 

Email:

 

 

 

 

PART II: Description of Promotion and Category of Partner Relationship.

 

 

1.  Type of Site (check one):

 

 

a. o  Download Site

 

b. o  Generic Store (only Symantec Marks) with a separate Site Identification

 

c. o  Co-branded Store (Both Symantec and Partner Marks)

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

81

--------------------------------------------------------------------------------


 

2.  Type of Sales Transaction Involved (check one):

 

 

a.  o  Direct Sale by Symantec If checked, Digital River shall create, launch
and host the Site in return for the “per transaction or per download fee” to be
paid to Digital River, as indicated in Part III, item 2.  Under a Direct Sale,
check here if boxed Symantec Product is required to be delivered under this
Direct Sale wherein Digital River shall be paid ERP o and explain under what
circumstances Digital River will provide boxed Symantec Product to the Customer:

 

 

b.  o  Standard resale transaction under the terms of the Agreement with Digital
River.  In this situation, Digital River pays Symantec ERP and sets the pricing
on the Site.

 

 

3.  Site Specifications and Requirements.   The Site is to be built in
accordance with the Specifications attached hereto as Exhibit M-1, which are
hereby incorporated by reference, with the look and feel indicated in the
Specifications and the Site shall meet all the requirements and functionality
indicated in the Specifications, as well as the following additional special
requirements and functionality not otherwise indicated in the attached
Specification:

 

 

The attached Specifications which were approved by the Partner on:        (Date
final approval from Partner received).

 

 

4.  Anticipated Time Period Site to be Active.  The Site is anticipated to be
active by the Partner per the terms of the Front End Agreement between Symantec
and the Partner until:         (date), which is subject to change by written
notice to Digital River by Symantec.

 

 

5. Sales Promotion.  Describe the sales promotion of the Partner and indicate
all additional requirements and special services required as part of the promo
and the Site, such as any instant rebates or electronic coupons:        

 

 

6.  Number of Site URLs required:        

 

 

7.  Date URLs Needed:        

 

 

8.  Allowed URLs (as designated by Partner as the URLs Where End User may be
directed from, such as the

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

82

--------------------------------------------------------------------------------


 

Partner’s homepage, coupons, email promos, etc):        

 

 

Does Partner require access to the Site be restricted to only End Users coming
from Allowed URLs: o Yes o  No

 

If yes, the Authentication Page requirements and verbiage are as
follows:        

 

 

 

9.  Telesales Promo (describe):        

 

 

10.  Email Campaign Promo:        

 

 

11. Referring URL (short URL for print media, For example:
software.Symantec.com/partnername/cid#):

 

o Yes  o  No

 

 

12.  Launch Date for Symantec, i.e. delivery of fully functional, activated
Site:        

 

 

13.  Revenue Share:  o Yes o No (check one)

 

 

If Yes, Digital River, shall, within twenty (20) days of the end of the calendar
quarter, pay an amount equal to the Revenue Share Percentage, indicated below,
of the Net Revenue received by Symantec resulting from the End Users of this
Symantec Partner, who click through hypertext links on the Site and complete the
purchase of the Symantec Products from the Site only and not from any other site
or method (the “Click-Through Sales”).  “Net Revenue” shall mean the ERP ( i.e.
the purchase price paid by Digital River) for the Symantec Products sold through
the Site as a result of Click-Through Sales due to Symantec, less returns,
taxes, shipping and handling charges, and a flat ten percent (10%) of ERP take
into account the End User rebate redemption.

 

a.  Revenue Share Percentage:        %

 

 

b.  The Symantec Products that Partner will receive a Revenue Share on:        

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

83

--------------------------------------------------------------------------------


 

14.  Reporting Requirements:

 

 

a.                     Report Due Date to Symantec:        

 

 

b.         Report Due Date to Partner:        

 

 

c.  All reports must be sent to Symantec first for review and only after
Symantec has signed off, will Digital River deliver the report to the Partner at
the following Partner designated reporting address:        

 

 

d. Additional Reporting Requirements other than what is indicated in the
Agreement.  Explain the exact components that differ from the terms of the
Agreement, if any, and also provide example:        

 

 

15. Effective Date for this Back End Agreement:       (date) 

 

 

PART III:   This Part is to be completed by Digital River and signed and
returned to the Symantec E-commerce Site Coordinator.

 

 

1.  Basic Site Information.   The Site has been set up with the following Site
address, with the following URLs:

 

 

a.               Site Address:

 

b.              URLs:

 

c.               URL 1:

 

d.              URL 2:

 

e.               URL 3:

 

f.                 URL 4:

 

g.              URL 5:

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

84

--------------------------------------------------------------------------------


 

h.              Referring (short) URL:

 

i.                  Date URL(s) were sent or will be sent to Symantec:

 

j.                  If so required, verification that only the Allowed URLs have
access: o Yes o No (check one)

 

 

2.  Direct Sale Per Transaction Fee:  If Part II, Item 2.a is checked, Digital
River hereby agrees to a total fee per transaction as indicated for the Site if
this Site is a “direct sale” from Symantec to the Partner or Partner’s End Users
and not a traditional resale transaction:

 

 

3.  Signing and Returning the Form:

 

 

Instructions to Digital River: Please return an original signed copy of
completed Site Initiation Form to the Symantec Site Coordinator via facsimile
and mail one copy with original signature within one week of receiving this
request.

 

I hereby confirm and acknowledge the terms set forth in this Form or Back End
Agreement for this particular Site and will proceed subject to, and in
accordance with, the terms and conditions of this Back End Agreement and the
terms of the Agreement, to which this Form is incorporated by reference.

 

 

 

 

 

Signature of Authorized person at Digital River.

 

 

Name/ Title:

 

 

Date:

 

 

Phone:

 

Fax:

 

Email:

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

85

--------------------------------------------------------------------------------


 

4.  For Future Use, Upon Completion of Site/Promo.  When the promo is completed
and the Site is taken down with only a redirect message being launched, Digital
River will complete the following on its copy of the fully signed Form and
provide the completed Form to The Symantec E-commerce Site Coordinator no less
than three (3) days prior to expiration of the Promo:

 

a.                     Partner Name:        

 

b.                     Effective Date of Form under which this Site is
initiated:        (date)

 

c.                     The actual Promo has completed and no further sales
activity is possible as of:        (date)

 

d.                     The Site will be completely disabled and a redirect
message will be launched as of:       (date); and shall continue
until:                   (date)

 

 

 

 

 

Signature of Authorized person at Digital River.

 

 

Name/ Title:

 

 

Date:

 

 

Phone:

 

Fax:

 

Email:

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

86

--------------------------------------------------------------------------------


 

Exhibit M-1

 

The attached Specifications apply to the Partner Site (name of Partner and date
of Form)       and shall become part of the Agreement, and are incorporated
herein by reference.

 

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

87

--------------------------------------------------------------------------------


 

EXHIBIT N

 

SITE TESTING STANDARDS AND CRITERIA

 

The Site shall be tested to ensure it is in complete compliance with all the
requirements set forth in the Agreement, the Back End Agreement, and the
Specifications, in accordance with the following standards and requirements
(hereafter referred to as “QA”), which standards and requirements may be
amended, from time to time, upon mutual agreement by the parties.

 

1.             The Site design and functionality shall be fully tested in QA by
Digital River before its own final testing and provided then to Symantec to
review and provide feedback on prior to completion of the QA process.  All
feedback provided by Symantec and the Partner, through Symantec, shall be
implemented.

 

2.             The Site and all aspects of any promotion shall then be tested by
Digital River to ensure it is in full compliance in terms of design, look and
feel and functionality with the relevant final Specifications and the terms and
descriptions set forth in the Back End Agreement.

 

3.             After QA has been signed off by Digital River and Symantec in
steps one and two, then secured access to the Site shall be provided to
Symantec, and only as indicated by Symantec, to the Partner, for testing by
Symantec and the Partner.  This access shall be pursuant to a URL to the server
of Digital River, known as the QA server.  No one other than Symantec and the
Partner shall be able to access the Site at this point in time.

 

4.             Digital River shall also provide testing access to the Site to
both Symantec, and the Partner pursuant to Symantec’s instructions, via any
promotional process as a test run, such as an e-mail address, coupon or other
testing harness that provides authorization access to the secure Site.

 

5.             Digital River agrees that no less than ten (10) business days
shall be allowed for the participation of Symantec and the Partner in the above
outlined QA process for the purposes of allowing Symantec and the Partner to
test the Site, as indicated above, and to allow at least three (3) business days
for Digital River to make any final changes, Corrections and again QA to the
Site.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

88

--------------------------------------------------------------------------------


 

EXHIBIT O

 

APPROVED SHIPPING COSTS

 

Agent

 

Location

 

Continent

 

Ship Code

 

Currency

 

Ship Price

 

Max Ship
Weight

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

65.95

 

1 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

65.95

 

2 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

105.95

 

5 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

125.95

 

10 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

207.95

 

30 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

301.95

 

50 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

384.95

 

70 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

478.95

 

90 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

578.95

 

110 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

683.95

 

130 lbs

 

FedEx

 

Africa

 

3 - Africa

 

198

 

US Dollar

 

789.95

 

150 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

21.95

 

1 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

7.45

 

1 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

39.95

 

2 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

9.95

 

2 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

41.95

 

5 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

17.45

 

5 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

71.95

 

10 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

25.95

 

10 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

71.95

 

30 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

89

--------------------------------------------------------------------------------


 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

68.95

 

30 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

101.95

 

50 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

109.95

 

50 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

139.95

 

70 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

150.95

 

70 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

179.95

 

90 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

195.95

 

90 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

218.95

 

110 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

237.95

 

110 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

255.95

 

130 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

279.95

 

130 lbs

 

FedEx

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

292.95

 

150 lbs

 

USPS

 

Alaska and Hawaii

 

1 - North America

 

198

 

US Dollar

 

322.95

 

150 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

38.95

 

1 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

41.95

 

2 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

90

--------------------------------------------------------------------------------


 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

54.95

 

5 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

60.95

 

10 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

113.95

 

30 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

164.95

 

50 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

214.95

 

70 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

264.95

 

90 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

250.95

 

110 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

365.95

 

130 lbs

 

FedEx

 

Australia and New Zealand

 

5 - Australia

 

198

 

US Dollar

 

421.95

 

150 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

27.95

 

1 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

17.95

 

1 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

27.95

 

2 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

18.45

 

2 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

28.95

 

5 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

23.45

 

5 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

37.95

 

10 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

31.95

 

10 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

59.95

 

30 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

64.95

 

30 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

91

--------------------------------------------------------------------------------


 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

79.95

 

50 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

98.95

 

50 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

95.95

 

70 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

132.95

 

70 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

110.95

 

90 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

165.95

 

90 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

121.95

 

110 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

199.95

 

110 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

142.95

 

130 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

232.95

 

130 lbs

 

Purolator

 

Canada

 

1 - North America

 

198

 

US Dollar

 

267.95

 

150 lbs

 

FedEx

 

Canada

 

1 - North America

 

198

 

US Dollar

 

164.95

 

150 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

39.95

 

1 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

42.95

 

2 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

61.95

 

5 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

65.95

 

10 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

95.95

 

30 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

132.95

 

50 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

169.95

 

70 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

210.95

 

90 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

239.95

 

110 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

285.95

 

130 lbs

 

FedEx

 

Europe

 

4 - Europe

 

198

 

US Dollar

 

325.95

 

150 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

92

--------------------------------------------------------------------------------


 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

38.95

 

1 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

41.95

 

2 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

54.95

 

5 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

60.95

 

10 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

92.95

 

30 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

124.95

 

50 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

158.95

 

70 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

195.95

 

90 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

232.95

 

110 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

273.95

 

130 lbs

 

FedEx

 

Japan and Asia

 

6 - Asia

 

198

 

US Dollar

 

315.95

 

150 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

7.45

 

1 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

7.45

 

1 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

15.95

 

1 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

9.45

 

2 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

8.95

 

2 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

17.45

 

2 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

14.95

 

5 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

9.95

 

5 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

20.95

 

5 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

19.95

 

10 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

27.45

 

10 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

10.95

 

10 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

93

--------------------------------------------------------------------------------


 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

47.95

 

30 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

46.95

 

30 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

17.45

 

30 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

66.95

 

50 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

24.95

 

50 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

75.95

 

50 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

87.95

 

70 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

28.95

 

70 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

103.95

 

70 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

114.95

 

90 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

134.95

 

90 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

53.95

 

90 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

162.95

 

110 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

63.95

 

110 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

137.95

 

110 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

189.95

 

130 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

72.95

 

130 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

160.95

 

130 lbs

 

FedEx

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

186.95

 

150 lbs

 

USPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

219.95

 

150 lbs

 

UPS

 

Lower 48 States

 

1 - North America

 

198

 

US Dollar

 

81.95

 

150 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

33.95

 

1 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

94

--------------------------------------------------------------------------------


 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

37.95

 

2 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

54.95

 

5 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

60.95

 

10 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

92.95

 

30 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

117.95

 

50 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

152.95

 

70 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

186.95

 

90 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

215.95

 

110 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

254.95

 

130 lbs

 

FedEx

 

Mexico and Caribbean

 

2 - South America

 

198

 

US Dollar

 

293.95

 

150 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

40.95

 

1 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

43.95

 

2 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

63.95

 

5 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

79.95

 

10 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

95

--------------------------------------------------------------------------------


 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

149.95

 

30 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

219.95

 

50 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

279.95

 

70 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

349.95

 

90 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

409.95

 

110 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

479.95

 

130 lbs

 

FedEx

 

Middle East

 

6 - Asia

 

198

 

US Dollar

 

549.95

 

150 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

45.95

 

1 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

49.95

 

2 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

95.95

 

5 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

115.95

 

10 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

180.95

 

30 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

250.95

 

50 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

321.95

 

70 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

366.95

 

90 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

409.95

 

110 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

459.95

 

130 lbs

 

FedEx

 

South America

 

2 - South America

 

198

 

US Dollar

 

529.95

 

150 lbs

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

96

--------------------------------------------------------------------------------


 

Sub-site

 

Shipping Locations for Packaged Symantec Products

United States

 

United States

Canada

 

Canada

Puerto Rico and Caribbean

 

See table below

United Kingdome

 

United Kingdom, Ireland

Germany

 

Germany, Switzerland, Austria

France

 

France

Benelux

 

Belgium, Netherlands, Luxembourg

Italy

 

Italy

Spain

 

Spain

Latin America

 

See table below

 

 

 

 

 

Shipping Locations for Packaged Symantec Products Purchased
through the Puerto Rico and the Caribbean Sub-site

 

 

Anegada (British virgin Islands)

 

 

Anguilla

 

 

Antigua and Barbuda

 

 

Aruba

 

 

Bahamas

 

 

Barbados

 

 

Belize

 

 

Bermuda

 

 

Bonaire

 

 

Bonaire (Netherlands Antilles)

 

 

Cayman Islands

 

 

Curacao

 

 

Curacao (Netherlands Antilles)

 

 

Dominica

 

 

Dominican Republic

 

 

French Guiana

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

97

--------------------------------------------------------------------------------


 

 

 

Shipping Locations for Packaged Symantec Products Purchased
through the Puerto Rico and the Caribbean Sub-site

 

 

Grenada

 

 

Guadeloupe

 

 

Guyana

 

 

Haiti

 

 

Jamaica

 

 

Martinique

 

 

Montserrat

 

 

Puerto Rico

 

 

Saba (Netherlands Antilles)

 

 

Saint Eustatius (Netherlands Antilles)

 

 

St. Croix (US Virgin Islands)

 

 

St. John (US Virgin Islands)

 

 

St. Kitts and Nevis

 

 

St. Lucia

 

 

St. Maarten (Netherlands Antilles)

 

 

St. Martin

 

 

St. Thomas (US Virgin Islands)

 

 

St. Vincent and the Grenadines

 

 

Suriname

 

 

Tortola (British Virgin Islands)

 

 

Trinidad and Tobago

 

 

Turks & Caicos Islands

 

 

Virgin Gorda (British Virgin Islands)

 

 

St. Christopher

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

98

--------------------------------------------------------------------------------


 

 

 

Shipping Locations for Packaged Symantec Products Purchased
through the Latin America Sub-site

 

 

Argentina

 

 

Paraguay

 

 

Uruguay

 

 

Chile

 

 

Bolivia

 

 

Peru

 

 

Ecuador

 

 

Colombia

 

 

Venezuela

 

 

Puerto Rico

 

 

Dominican Republic

 

 

Panama

 

 

Costa Rica

 

 

Guatemala

 

 

El Salvador

 

 

Honduras

 

 

Nicaragua

 

 

Mexico

 

 

United States

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

99

--------------------------------------------------------------------------------


 

EXHIBIT P

 

Text of message to be provided to Customers prior to downloading Try/Buy
Symantec Products:

 

“Please fill out all fields below, and press submit. Our server will then send
you a confirmation email to verify your email address. Download instructions
will be contained in this email.

 

 

First Name:

 

Last Name:

 

Country:

 

Email:

 

 

Please note: By confirming your email address and downloading this file, you are
signing up to receive periodic follow up emails from us. Any emails we send you
will contain unsubscribe information, and you may opt-out of future emails at
any time.”

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

100

--------------------------------------------------------------------------------


 

[g108471ke09i001.gif]

EXHIBIT Q

 

SPECIFICATIONS FOR THE * WRAPPER INTEGRATION

 

Digital River will create code and processes that will fulfill the following
procedures with the * Wrapper:

 

Symantec will wrap its products with * wrapper technology and provide the
completed purchase first and trialware products to Digital River.  Digital River
will create and supply the product identification number (PID) to Symantec. Once
this is received Symantec can post the products for sale.

 

Pursuant to the * Technology, the * process is as follows:  *

 

Pursuant to the * Technology, the following * process is desired by Symantec: *

 

TBYB/Trialware process: *

 

The first phase of the * integration will begin with the Norton AntiVirus 2002
purchase first and trialware versions. It is the intention of Symantec to add
additional products and distribution types, such as OEM, to the * wrapper model
once * integration is complete on the Symantec side with *. Symantec will notify
Digital River of the release of further products or distribution types via
pricelist distribution.

 

Digital River will support the * wrapper code by using the *

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

101

--------------------------------------------------------------------------------


 

EXHIBIT R

 

Specifications for Commerce Flow #111323a

 


BUY BEFORE TRY (BBT) USE CASE AND COMMERCE FLOW.


 

*

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

102

--------------------------------------------------------------------------------


 

EXHIBIT S

 

Specifications for Commerce Flow #111323b

 


TRY BEFORE YOU BUY (TBYB) USE CASE AND COMMERCE FLOW.


 


ASSUMPTIONS:


 

*

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

103

--------------------------------------------------------------------------------


 

EXHIBIT T

 

Purchase Order Format

 

[g108471ke09i002.gif]

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

104

--------------------------------------------------------------------------------


 

Exhibit U

 

Digital River’s Roadmap and Schedule for Shipping Into APAC

 

Digital River shall provide local shipping to the following countries by *:

 

Taiwan, Hong Kong, Singapore, Australia, New Zealand

 

Digital River shall provide local shipping to the following countries by *:

 

China, Japan

 

Shipments must be made from the Asia Pacific region and not out of the US or
EMEA regions.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

105

--------------------------------------------------------------------------------


 

Exhibit V

 

Certification of Software Destruction

 

By signing below, Digital River agrees that they have taken the necessary steps
to delete and destroy the obsolete Symantec Products described in the table
below in full compliance with the required process outlined in that certain
Amended and Restated Authorized Symantec Electronic Reseller Agreement entered
into between Digital River, Incorporated (“Digital River”) and Symantec
Corporation with an Amended Date as of July 1, 2003 and such Field Destruction
Agreement relating to the following, dated July 22, 2002.

 

Digital River warrants and represents that the final quantities of product that
were destroyed by title are as follows:

 

Product Name

 

Version Number

 

Total Quantity Destroyed

 

Date Destroyed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Digital River certifies that the person signing below is a duly authorized
signatory with full authority.

 

Digital River Contact Information

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Signature:

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

106

--------------------------------------------------------------------------------


 

[g108471ke09i003.gif]

 

AMENDMENT TWO TO THE

AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER

FOR SHOP SYMANTEC AGREEMENT

 

This Second Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Two”) is made as of the
Amendment Two Effective Date, as defined in Section 1 below, and shall serve to
amend the Amended and Restated Authorized Symantec Electronic Reseller for Shop
Symantec Agreement, with an Amended Date of July 1, 2003, by and between
Symantec Corporation, Symantec Limited and Digital River, Inc. (the
“Agreement”).

 


RECITALS


 

A.  Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

 

B.  The parties have agreed to amend the Agreement as of the Amendment Two
Effective Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.  Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

 

“Amendment Two Effective Date” shall mean December 5, 2003.

 

“Co-branded Partner Store” means and replaces the definition of Co-Branded Store
as described and defined under Section 3(b)(xii)(a)(ii)(a) generally, consisting
of one or more interim pages linked between the Partner’s Site and the
Storefront.

 

 “Symantec Product Selector” means a Symantec Tool that helps End Users select
Symantec products based on their Internet security needs.

 

“Symantec Security Advisor” means a Symantec Tool that scans a personal computer
for existing Internet security applications, makes relevant product
recommendations if such applications are lacking, and then recommends
appropriate security applications to the End User for purchase.

 

“Symantec Security Alerts” means a Symantec Tool that provides End Users with
real time alerts on current Internet security threats.

 

“Symantec Security Check” means a Symantec Tool that assesses a personal
computer’s antivirus or firewall protection, and which is accessible to End
Users via a link from the Symantec Security Connection site or through such
other authorized links and which is solely hosted by Symantec and will never be
offered as a co-branded Site to Partners or any third party.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

“Symantec Security Connection” means that particular Symantec Site, web pages,
or web sites and all related links to Symantec Tools, all proprietary to
Symantec, and hosted and managed by Digital River, or such other third party
contractors as Symantec may select, according to such Symantec specifications,
which shall be accessible by Customers and shall display Symantec Security
Information that allows Customers to learn about, assess and protect their
personal computers against Internet threats, and may include links to various
Sites and itself may be co-branded with various Partners.

 

“Symantec Security Information” means the actual content, including but not
limited to, the complete look and feel, and any and all information or data,
including but not limited to, that of virus news and security tips which are
provided by the Symantec Security Alert or any other Symantec Tool(s),  and/or
which may also be accessible through links to any “Symantec.com” web-site, any
Site, any Co-branded Partner Store, and/or the Storefront as applicable, and/or
which may be provided by Symantec on the Symantec Security Connection or through
some other Symantec Tool.

 

“Symantec Tool(s)” means any one or more of any proprietary methods or tools
that Symantec creates or has created for it by a third party for the use of
Customers, which includes those tools defined in this Amendment Two as follows,
including but not limited to, Symantec Security Advisor, Symantec Product
Selector, Symantec Security Alerts, Symantec Security Check, Symantec Security
Connection, Symantec Upgrade Assistant, try before you buy download offerings,
and any other tools that Symantec creates or has created for it by a third party
for the use by Customers that Symantec later makes available through Digital
River, regardless of whether now existing or created in the future.

 

“Symantec Upgrade Assistant” means a Symantec Tool that helps an End User
determine what products will best meet the End User’s security needs.

 

2.               The following provisions shall be added as a new Section 3(n)
as follows:

 

“3(n)  Symantec Security Connection and other Proprietary Tools and Symantec
Security Information on the Storefront.  The Parties agree that the following
obligations and rights apply to the use of the Symantec Tools which precedes the
Amendment Two Effective Date and the terms set forth herein shall govern all
past uses and access by Digital River to the Symantec Tools, effective as of the
date Digital River first had access to the applicable Symantec Tool.  In
accordance with the terms of this Agreement, Symantec grants to Digital River,
and Digital River accepts from Symantec, a worldwide, limited, non-exclusive,
non-transferable license to provide access to and host for the Term of the
Agreement only, Sites containing the Symantec Security Information and various
Symantec Tools as part of the Symantec Security Connection and separately on the
Storefront, or if authorized through Shop Symantec Site Initiation Form or its
equivalent, solely in accordance with Symantec’s instructions and guidelines, as
provided to Digital River and updated by Symantec, from time to time; provided
that any work requested by Symantec requiring Digital River to change Symantec
content which is already hosted by Digital River, or to change pre-existing
Digital River code, and such changes would result in Digital River incurring
additional costs, then such work will be described in a separate Statement of
Work.  Notwithstanding the foregoing, Digital River acknowledges that only
Symantec can host the Symantec Security Check but that Digital River is hereby
authorized to provide a link thereto from the Storefront and through the
Symantec Security Connection and may be authorized in the future to do so from
such other Co-branded Partner Sites or Partner Sites, as specifically authorized
from time to time in writing by Symantec.  Digital River shall ensure that the
Storefront provides Customers access to and use, in an unaltered form (unless
otherwise specifically authorized by Symantec in writing), of (i) the Symantec
Security Connection Site, which shall contain the lay out and look and feel that
Symantec indicates and modifies, from time to time, and which may contain any
one, or a combination of, the Symantec Tools, and (ii) such other features,
programs or Symantec Tools as indicated and provided by Symantec, in such
combinations as Symantec may authorize, from time to time.  Digital River agrees
that it shall maintain a direct link to the Symantec Security Alerts or such
other names used, including but not limited to “Realtime Security Alerts”
located on any “Symantec.com” website or other Sites in order to ensure an
automatic update of the information on the

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

Storefront.  Digital River shall not make any changes to any of the Symantec
Security Information content or any links or the look and feel of any of the
Symantec Tools or the Symantec Security Connection Site without Symantec’s prior
written consent.  Digital River agrees its license to provide access and to host
certain Symantec Tools is expressly conditioned upon full compliance with the
restrictions and obligations set forth in this Agreement.  Digital River shall
not provide the use of the Symantec Tools and the related Symantec Security
Information to any third party, other than regular access to Customers, except
as expressly permitted herein.  Digital River agrees to host and if requested
pursuant to the processes outline in the Agreement, which involves either an SOW
or either Initiation Form attached as Exhibits L and M to the Agreement, create
customized, co-branded Symantec Security Connection sites or other featured tool
Sites for Symantec Partners, in accordance with the terms of
Section 3(b)(xii)(a).  Digital River acknowledges that all right, title and
interest in the Symantec Security Information, the various Symantec Tools, as
part of the Symantec Security Connection and separately on the Storefront, and
the Symantec Security Connection itself belong solely to Symantec and its
licensors, if any, and that the rights granted hereunder do not transfer any
such rights whatsoever to Digital River, other than the license grant rights set
forth herein.  All the same obligations set forth in the Agreement that relate
to protection and indemnity concerning Symantec’s intellectual property shall
apply equally to the Symantec Tools and various Sites.

 

3.               Exhibit E “PAYMENT OPTIONS” is hereby amended to include
Diner’s Club credit cards as a method of payment.   As a result, Section 1 of
Exhibit E is amended to read, in its entirety, as follows:

 

1.               Credit Card.  Digital River shall have a system for payments to
be made by Visa, MasterCard, Diner’s Club, and/or American Express (AMEX) credit
cards at a minimum.

 

4.               New Shipping Tables.   The Parties agree that the tables
attached hereto as Exhibit O shall replace in its entirety the Exhibit O
currently attached to the Agreement, as referenced in Sections 3(i)(i)(1.4) and
3(i)(iii) of the Agreement.  The prices reflected in Exhibit O are guaranteed
thru December 31, 2004.

 

5.               All other provisions of the Agreement, except as modified by
this Amendment Two, shall remain in full force and effect and are hereby
reaffirmed.

 

6.               This Amendment Two shall become effective only after it has
been signed by Digital River and Symantec.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

SYMANTEC CORPORATION

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT O

 

SYMANTEC 2004 SHIPPING AND HANDLING TABLE

 

UPS GROUND

 

Weight
LB

 

DOMESTIC

 

1

 

 

$

 

7.20

 

2

 

 

$

 

7.65

 

3

 

 

$

 

7.95

 

4

 

 

$

 

8.25

 

5

 

 

$

 

8.50

 

6

 

 

$

 

8.95

 

7

 

 

$

 

9.95

 

8

 

 

$

 

10.45

 

9

 

 

$

 

10.75

 

10

 

 

$

 

10.95

 

15

 

 

$

 

12.25

 

20

 

 

$

 

13.95

 

25

 

 

$

 

15.75

 

30

 

 

$

 

20.45

 

50

 

 

$

 

24.95

 

70

 

 

$

 

28.95

 

90

 

 

$

 

53.95

 

110

 

 

$

 

63.95

 

130

 

 

$

 

72.95

 

150

 

 

$

 

81.95

 

 

Purolator (Canada
Only

 

Weight
LB

 

PRICE

 

1

 

 

$

 

14.95

 

2

 

 

$

 

15.45

 

3

 

 

$

 

15.95

 

4

 

 

$

 

17.95

 

5

 

 

$

 

18.95

 

6

 

 

$

 

21.95

 

7

 

 

$

 

22.95

 

8

 

 

$

 

23.95

 

9

 

 

$

 

24.95

 

10

 

 

$

 

25.95

 

15

 

 

$

 

36.95

 

20

 

 

$

 

40.95

 

25

 

 

$

 

41.95

 

30

 

 

$

 

42.95

 

50

 

 

$

 

92.95

 

70

 

 

$

 

132.95

 

90

 

 

$

 

165.95

 

110

 

 

$

 

199.95

 

130

 

 

$

 

232.95

 

150

 

 

$

 

267.95

 

 


USPS PRIORITY MAIL

 

Weight LB

 

Lower 48 States

 

A & H

 

1

 

 

$

6.95

 

$

6.95

 

2

 

 

$

7.95

 

$

7.95

 

3

 

 

$

 9.95

 

$

9.95

 

4

 

 

$

11.75

 

$

11.75

 

5

 

 

$

11.95

 

$

11.95

 

6

 

 

$

15.45

 

$

17.95

 

7

 

 

$

16.45

 

$

19.95

 

8

 

 

$

16.95

 

$

21.95

 

9

 

 

$

17.45

 

$

22.45

 

10

 

 

$

19.95

 

$

22.95

 

15

 

 

$

26.95

 

$

36.95

 

20

 

 

$

33.95

 

$

46.95

 

25

 

 

$

40.95

 

$

49.95

 

30

 

 

$

42.95

 

$

52.95

 

50

 

 

$

76.95

 

$

109.95

 

70

 

 

$

103.95

 

$

150.95

 

90

 

 

$

134.95

 

$

195.95

 

110

 

 

$

162.95

 

$

237.95

 

130

 

 

$

189.95

 

$

279.95

 

150

 

 

$

219.95

 

$

322.95

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 


FEDEX

 

Weight
LB

 

Domestic

 

A & H

 

Canada

 

S.
America

 

Europe

 

Middle
East

 

Japan &
Asia

 

Africa

 

Mexico

 

Caribbean

 

Puerto
Rico

 

AUST -
NZ

 

1

 

$

13.95

 

$

19.85

 

$

19.95

 

$

26.95

 

$

30.95

 

$

35.95

 

$

25.95

 

$

45.95

 

$

19.45

 

$

19.45

 

$

19.45

 

$

25.95

 

2

 

$

14.95

 

$

21.45

 

$

20.95

 

$

31.95

 

$

34.95

 

$

43.95

 

$

26.95

 

$

52.95

 

$

22.95

 

$

22.95

 

$

22.95

 

$

26.95

 

3

 

$

16.95

 

$

22.85

 

$

22.95

 

$

36.95

 

$

38.95

 

$

49.95

 

$

30.95

 

$

58.95

 

$

26.45

 

$

26.45

 

$

26.45

 

$

29.95

 

4

 

$

17.95

 

$

25.45

 

$

24.95

 

$

42.95

 

$

43.95

 

$

54.95

 

$

32.50

 

$

69.95

 

$

29.95

 

$

29.95

 

$

29.95

 

$

33.95

 

5

 

$

18.95

 

$

25.95

 

$

25.95

 

$

46.95

 

$

45.95

 

$

60.95

 

$

36.95

 

$

70.95

 

$

33.45

 

$

33.45

 

$

33.45

 

$

34.95

 

6

 

$

20.45

 

$

29.95

 

$

27.95

 

$

58.95

 

$

46.95

 

$

62.95

 

$

43.95

 

$

82.95

 

$

36.95

 

$

36.95

 

$

36.95

 

$

41.95

 

7

 

$

21.95

 

$

30.45

 

$

28.45

 

$

59.95

 

$

47.95

 

$

66.95

 

$

45.95

 

$

88.95

 

$

40.45

 

$

40.45

 

$

40.45

 

$

42.95

 

8

 

$

22.95

 

$

30.95

 

$

28.95

 

$

60.95

 

$

50.45

 

$

70.95

 

$

47.95

 

$

89.95

 

$

43.95

 

$

43.95

 

$

43.95

 

$

44.95

 

9

 

$

24.45

 

$

31.45

 

$

29.45

 

$

61.45

 

$

54.95

 

$

74.95

 

$

50.45

 

$

90.95

 

$

47.45

 

$

47.45

 

$

47.45

 

$

45.45

 

10

 

$

25.95

 

$

31.95

 

$

29.95

 

$

61.95

 

$

56.95

 

$

78.95

 

$

50.95

 

$

91.95

 

$

47.95

 

$

49.45

 

$

43.95

 

$

45.95

 

15

 

$

30.95

 

$

46.95

 

$

43.95

 

$

120.95

 

$

65.95

 

$

82.95

 

$

62.95

 

$

140.95

 

$

60.45

 

$

61.45

 

$

54.45

 

$

80.95

 

20

 

$

34.95

 

$

48.95

 

$

46.95

 

$

123.95

 

$

89.95

 

$

136.95

 

$

93.95

 

$

170.95

 

$

83.45

 

$

83.45

 

$

61.95

 

$

87.95

 

25

 

$

38.95

 

$

50.95

 

$

47.95

 

$

124.95

 

$

90.95

 

$

154.95

 

$

98.45

 

$

172.95

 

$

86.95

 

$

86.95

 

$

68.45

 

$

88.45

 

30

 

$

43.55

 

$

51.95

 

$

48.95

 

$

125.95

 

$

92.95

 

$

174.95

 

$

98.95

 

$

174.95

 

$

88.95

 

$

88.95

 

$

74.95

 

$

88.95

 

50

 

$

61.95

 

$

103.95

 

$

117.95

 

$

365.95

 

$

192.95

 

$

240.95

 

$

184.95

 

$

378.45

 

$

129.45

 

$

199.45

 

$

107.95

 

$

241.95

 

70

 

$

81.95

 

$

143.95

 

$

141.95

 

$

468.95

 

$

252.45

 

$

319.95

 

$

241.95

 

$

488.95

 

$

155.95

 

$

258.95

 

$

149.95

 

$

319.95

 

90

 

$

106.25

 

$

186.95

 

$

164.95

 

$

556.95

 

$

311.95

 

$

398.45

 

$

298.95

 

$

603.95

 

$

176.95

 

$

313.45

 

$

192.95

 

$

398.95

 

110

 

$

127.45

 

$

228.95

 

$

193.95

 

$

632.95

 

$

375.45

 

$

476.95

 

$

359.95

 

$

725.45

 

$

204.95

 

$

372.95

 

$

235.95

 

$

476.95

 

130

 

$

149.95

 

$

268.95

 

$

228.95

 

$

714.95

 

$

441.95

 

$

555.95

 

$

423.95

 

$

854.95

 

$

240.95

 

$

437.95

 

$

277.45

 

$

555.95

 

150

 

$

172.95

 

$

308.95

 

$

263.45

 

$

799.95

 

$

506.45

 

$

635.45

 

$

484.95

 

$

983.95

 

$

276.95

 

$

502.95

 

$

319.95

 

$

635.95

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

[g108471ke09i004.gif]

 

AMENDMENT THREE
TO THE
AMENDED AND RESTATED AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

 

This Third Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Three”) is made as of the
Amendment Three Effective Date, as defined in Section 1 below, and shall serve
to amend the Amended and Authorized Symantec Electronic Reseller for Shop
Symantec Agreement, with an Amended Date of July 1, 2003, by and between
Symantec Corporation, Symantec Limited and Digital River, Inc. (the
“Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             The parties have agreed to amend the Agreement as of the
Amendment Three Effective Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

“Amendment Three Effective Date” shall mean March 31, 2004.

 

2.               Section 3(b)(xii)(a)(iv) is hereby amended as follows:

 

“Digital River shall utilize a number of resources across the organization to
provide the Dedicated Team and the resources identified include the following
identified professionals:

 

*

 

3.               All other provisions of the Agreement, except as modified by
this Amendment Three, shall remain in full force and effect and are hereby
reaffirmed.

 

4.               This Amendment Three shall become effective only after it has
been signed by Digital River and has been accepted by Symantec at its principal
place of business, and its effective date shall be the date on which it is
signed by Symantec.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment on
the date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

September 16, 2004

 

Date:

August 20, 2004

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

September 16, 2004

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

[g108471ke09i003.gif]

 

AMENDMENT FOUR

TO THE

AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER

FOR SHOP SYMANTEC AGREEMENT

 

This Fourth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Four”) is made as of the
Amendment Four Effective Date, as defined in Section 1 below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

 


RECITALS

 

A.  Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

 

B.  The parties have agreed to amend the Agreement as of the Amendment Four
Effective Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.                                       Capitalized terms used herein and not
otherwise defined below shall have the meanings set forth in the Agreement.

 

2.                                       Notwithstanding the Effective Date, as
defined below: (a) the pricing set forth below in Paragraph 3, as it relates to
Consumer Symantec Product, will be effective as of April 1, 2004; (b) the
pricing set forth below in Paragraph 3, as it relates to Enterprise Symantec
Product, will be effective as of July 1, 2004; and (c) the pricing set forth
below, as amended, in Paragraph 5, will be effective as of April 1, 2004.

 

3.               Section 11(c) is hereby amended as follows:

 

c.  Payments by Digital River to Symantec.

 

(i) Symantec Pricing to Digital River.  From time to time, Symantec shall
provide Digital River with price lists setting forth the undiscounted prices
from Symantec to Digital River for the Symantec Products (“List Price(s)”).  The
current price lists for the Symantec Products as of the Amended Date is set
forth as Exhibit A to this Agreement.  Symantec’s Revenue Accounting department
and E-commerce Marketing team will maintain and update the Symantec Products in
terms of both product lines offered, their SKUs listing and any pricing changes,
and forward this updated list to Digital River for the purpose of calculating
the price adjustment for the actual final price that Digital River pays to
Symantec, in accordance with the Partner Efficiency Sharing Model, as indicated
below.  Unless otherwise noted and provided as separate lists in Exhibit A, the
List Price and the ERPs are the same.

 

The revised Partner Efficiency Sharing Model below will not apply to any sales
from the “Call Center,” “Symantec Consumer Security Services,” “iStore,” and
“Double-Byte”

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

Stores – the Partner Efficiency Sharing Model in effect immediately prior to the
Amendment Four Effective Date will continue to apply to such sales.

 

The actual final price that Digital River pays Symantec for each Symantec
Product shall be based upon the Partner Efficiency Sharing Model set forth
below, which is determined based upon the volume of sales made by Digital
River.  The below Partner Efficiency Sharing Model, except as noted in the
immediately preceding paragraph, applies worldwide (to all geographic regions),
and will apply to all Symantec Consumer Product sales effective April 4, 2004
and to all Symantec Enterprise Product sales effective July 1, 2004 (the “New
Sharing Model Effective Dates”).  Starting from the New Sharing Model Effective
Dates, the calculation for the first two monthly remittances from Digital River
to Symantec of each quarter will be based upon the previous established rate of
* percent (*%).  At the end of each quarter, the Parties will agree on an
estimated “Revenue @ ERP” for the upcoming quarter, which shall be no less than
the prior quarter’s actual “Revenue @ ERP”.   After the conclusion of each
quarter, a true up against the actual “Revenue @ ERP shall be performed per the
schedule set forth below.  The amount due for consumer Symantec Products will be
determined as follows:  (i) the actual total dollar value of the consumer
Symantec Products sold for the quarter (which amount shall be derived from the
“penetration report” generated by Digital River) (the “Net Discounted Sales”)
will be multiplied by four (4) to annualize the amount, then (ii) locate that
total amount in the column “Revenue @ ERP” on the Partner Efficiency Sharing
Model below and (iii) find the applicable * indicated at such level of “Revenue
@ ERP” in the Partner Efficiency Sharing Model. The applicable percentage
discount will be applied to the Net Discounted Sales for such consumer Symantec
Products to determine the discount to the List Price that Digital River shall
pay Symantec for the Symantec Products.  The Parties agree to communicate the
actual amount due to Symantec on the fourth day of the next quarter.

 

A finalized activity report will be sent to Symantec on the tenth (10th) of each
month.  Digital River shall pay Symantec the amount due by no later than the
twentieth (20th) of each month.  There are no other annual catch up adjustments
or rebates based upon other quarterly activity that will be applied in
determining the final price that Digital River shall pay Symantec for the
Symantec Products.  Subject to the foregoing requirement, Symantec reserves the
right to from time to time increase or decrease its List Prices to Digital River
and the ERPs for the Symantec Products, which changes shall be effected by
Symantec’s delivery to Digital River of an updated price list.  The Partner
Efficiency Sharing Model will be revisited by the Parties and may be adjusted by
a mutually signed amendment.

 

4.                                       The “Partner Efficiency Sharing Model”
in the Agreement, Section 11(c),  is hereby deleted in its entirety and replaced
with the following Partner Efficiency Sharing Model:

 

Partner Efficiency-Sharing Model.

 

*

*

 

*

 

*%

*

 

 

*

 

*%

 

*

*

 

5.                                       The following provision, which is the
fourth provision from the end of Section 3(b)(xii)(a)(iv), and which was added
to the Agreement pursuant to Amendment One, is hereby amended as follows:

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

Each Dedicated Team Member shall be available at a special discounted Consulting
Rate of * Dollars ($*) per hour for a specific number of hours each month.  The
number of hours available at the special discounted Consulting Rate is
calculated * in that same month, Symantec shall pay the regular Consulting Rate
per hour for the services of that Dedicated Team Member.

 

5.               All other provisions of the Agreement, except as modified by
this Amendment Four, shall remain in full force and effect and are hereby
reaffirmed.

 

6.               This Amendment Four shall become effective only after it has
been signed by Digital River and has been accepted by Symantec at its principal
place of business, and its effective date shall be the date on which it is
signed by Symantec.

 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment on
the date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Art Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Art Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

Sr. VP, General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

October 1, 2004

 

Date:

September 22, 2004

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Art Courville

 

 

 

 

 

 

Printed Name:

Art Courville

 

 

 

 

 

 

Title:

Sr. VP, General Counsel

 

 

 

 

 

 

Date:

October 1, 2004

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

[g108471ke11i001.gif]

 

AMENDMENT FIVE
TO THE
AMENDED AND RESTATED AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

 

This Fifth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Five”) is made as of the
Amendment Five Effective Date, as defined in Section 1 below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             The parties have agreed to amend the Agreement as of the
Amendment Five Effective Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.  The Amendment Five
Effective Date is September 15, 2004; provided that the Effective Date of
Section 11(g) (as added below) will be June 8, 2004.

 

2.               Section 11(g) ”Returned Products” is hereby amended to include
the following at the beginning of the section:

 

Symantec’s return policy, which may be revised in Symantec’s sole discretion, is
that Symantec will provide a full refund, which includes a refund of taxes,
shipping and handling, for any product refund.  As a result, Digital River will
include such taxes, shipping and handling, if applicable, in its refunds for
product returns and Symantec will credit Digital River:  (a) the exact amounts
verified as paid for the Symantec Product(s) as well as the associated shipping
and handling in question; (b) for all confirmed authentic Symantec Product(s);
(c) which Symantec Product(s) was verified as purchased on the store. 
Symantec’s policy regarding Symantec Product returned more than sixty (60) days
from its purchase is attached hereto and made a part of the Agreement as
Exhibit W. Digital River will invoice Symantec separately, on a quarterly basis,
for the shipping and handling referenced above.

 

3.               Section 7 “Digital River’s Trademarks, Trade Names, and
Copyrights,” is hereby amended to include the following language at the end of
the section:

 

Notwithstanding anything to the contrary in Section 5(b), Digital River
authorizes Symantec to use Digital River’s trademarks and logos on certain
Symantec Sub-sites in various jurisdictions in order to notify Symantec’s
customers that Digital River hosts certain Symantec Sub-sites, and

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

that Digital River provides e-commerce services to Symantec.  Digital River will
include the following language on the Taiwan, Hong Kong (in traditional
Chinese), Korean, APAC (in English)  Sub-sites and other sub-sites as required
as directed by Symantec:

 

Welcome to Authorized Symantec Store!  This website and e-commerce services are
provided by Digital River, a Symantec Authorized E-Commerce Reseller.  In this
website, you can purchase world leading “Norton” brand products to protect your
computer.

 

The above-referenced language will be placed in the navigation bar on the left
side.  Symantec may change any aspect of the above-referenced language (content,
location, appearance, or other) in its sole discretion.  Digital River will not
alter the above-referenced language in any manner without prior written
permission from Symantec.

 

4.               All other provisions of the Agreement, except as modified by
this Amendment Five, shall remain in full force and effect and are hereby
reaffirmed.

 

5.               This Amendment Five shall become effective only after it has
been signed by Digital River and has been accepted by Symantec at its principal
place of business.

 

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment on
the date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Terry Sullivan

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Terry Sullivan

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

VP Global Online Sales

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

September 27, 2004

 

Date:

September 21, 2004

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

October 7, 2004

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

Exhibit W

 

Symantec Policy:
Refunds Requested More than Sixty Days from Purchase

 

1.               Refunds Requested More than Sixty Days from Purchase.

 

a.                              Policy.  Symantec’s policy is to refuse refunds
when a refund is requested more than sixty (60) days from purchase. 
Nonetheless, Symantec understands that exceptions should be considered in some
circumstances.  Digital River must always initially deny refund requests that
are made after sixty (60) days of purchase; however, in the event of customer
escalation, exceptions can be made for the following reasons:

 

i.            Processing error by Digital River;

 

ii.         Faxed LOD “not received” by Digital River;

 

iii.      Duplicate order with Digital River (Purchases made with other
resellers do not qualify);

 

iv.     Other Symantec Support Partner Recovery Case involving a Digital River
order.

 

b.                             Other Exceptions.  Other exceptions will be
considered upon request, as necessary.  Requests must be communicated to the
Digital River Symantec Account Liaison, who will request further approvals from
Symantec’s Global Online Sales Customer Support Manager.

 

c.                              Refunds Requested More than Ninety Days from
Purchase.  Refunds requested more than ninety (90) days from purchase are not to
be processed without prior approvals from Symantec’s Global Online Sales
Customer Support Manager.

 

2.               SMB/License/Maintenance/Appliance Refund Requests.

 

a.                              Policy.  Symantec’s policy is to refuse refunds
when a refund is requested returned more than sixty (60) days from purchase. 
Nonetheless, Symantec understands that exceptions should be considered in some
circumstances.  Digital River must always initially deny
SMB/License/Maintenance/Appliance refund requests that are made after sixty (60)
days of purchase; however, in the event of customer escalation, exceptions can
be made for the following reasons:

 

(1)     Processing error by Digital River, including customer not being told
during phone order that the order is non-refundable;

 

(2)     Customer ordered wrong product, and wishes to get refund and reorder the
correct product;

 

(3)     Duplicate order with Digital River (Purchases made with other resellers
do not qualify);

 

(4)     Other Symantec Support Partner Recovery Case involving a Digital River
order.

 

3.               Installation Hard/Soft Count Reset Requests.  Digital River is
to approve and process all Hard/Soft Count Reset requests made by customers
until further instruction from Symantec.  Digital River Agents are to notify the
Digital River Symantec Account Liaison with customer information if an account
is suspect to abuse - more than three (3) reset requests will be considered by
DR as suspected abuse.  The Digital River Symantec Account Liaison will provide
suspected abuse cases and reset statistics to Symantec’s Global Online Sales
Customer Support Manager.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

[g108471ke11i002.gif]

 

AMENDMENT SIX

TO THE AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER


FOR SHOP SYMANTEC AGREEMENT


 

This Sixth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Six”) is made as of the
Amendment Six Effective Date, as defined in Section 1 below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             Symantec and Digital River desire that certain Sites as
contemplated under the Agreement be implemented and or hosted on the element 5
Platform (as defined below), under the terms and conditions of the Agreement. 
The parties have agreed to amend the Agreement as of the Amendment Six Effective
Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

2.               The Agreement is hereby amended to incorporate the following
defined terms, as well as their definitions, from Statement of Work #1 by and
between Symantec and Digital River: (a) ”Digital River Core Technology;” (b) ”EE
System;” (c) ”The Digital River Application;” and (d) ”Atlantic (e-Commerce)
Platform.”  The Agreement is also hereby amended to include the following
defined term:  “Virus Alert Tool,” which means a Symantec created proprietary
alert that provides Users with real time information on current Internet
security threats.

 

3.               Section 3 “Obligations of Digital River” is hereby amended to
include the following at the end of the section:

 

The technologies and platforms used by Digital River to perform its obligations
under this Agreement, including but not limited to the Digital River Core
Technology, EE System, The Digital River Application, and the Atlantic
(e-Commerce) Platform, may include, as necessary, in all respects, those
technologies and platforms obtained by Digital River through its acquisition of
element 5, Inc., (the “element 5 Platform”) and the use of all such previous
element 5 technologies and/or platforms by Symantec will be governed by this
Agreement.  Notwithstanding the foregoing, the parties agree that Symantec’s use
of the element 5 Platform will be limited solely to Symantec providing the
Symantec Virus Alert Tool to certain of its customers and/or partners.  Digital
River acknowledges and agrees that any content provided through the Symantec
Virus Alert Tool (the “VAT Content”) via the element 5 Platform must be
digitally signed prior to the provision of such VAT Content to any Symantec
customers and/or partners.  It is Symantec’s responsibility to ensure that all
VAT Content is digitally signed by

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

Symantec prior to its being sent to Digital River.  If Digital River receives
VAT Content that is not digitally signed, then it will return such content to
Symantec and inform Symantec that it was not digitally signed.

 

4.               Exhibit F, section 1 (a) of the Agreement is hereby amended to
read as follows:

 

a.               Minimum Up Time.  Digital River shall eliminate any Downtime
(as defined in Section 1(b) of this Exhibit) or intermittent order processing
issues within its control, and shall provide a minimum of:

i.                  * percent (*%)  Up Time each month on the Atlantic
(e-Commerce) Platform.

ii.               * percent (*%)  Up Time each month on the element 5 Platform.

 

These Up Times include scheduled routine maintenance each month for all
server-based services.

 

SOLEY WITH REGARD TO THE ELEMENT 5 PLATFORM, EXCEPT AS SET FORTH ABOVE IN
SECTION 1(A) OF THIS EXHIBIT F, DIGITAL RIVER MAKES NO WARRANTIES OR
REPRESENTATIONS AS TO PERFORMANCE OF THE ELEMENT 5 PLATFORM OR AS TO SERVICE TO
SYMANTEC OR ANY OTHER PERSON.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXCLUDED.

 

Digital River and Symantec acknowledge and agree that the above disclaimer will
only remain in effect for twelve (12) months following the Amendment Six
Effective Date.  Nothing herein will be deemed a disclaimer of the applicability
of the security requirements in Exhibit H to the Agreement (the “Security
Requirements”); provided that the Security Requirements will not apply to
Symantec’s limited use of the element 5 Platform as described above.

 

5.               Exhibit F, section 1 (c) of the Agreement is hereby amended to
read as follows:

 

Payments by Digital River for Failure to Maintain Minimum Up Time.  In any month
in which Digital River fails to maintain Up Time of * percent (*%) on the
Atlantic Platform or * percent (*%) on the element 5 Platform, then Digital
River shall pay to Symantec an amount as liquidated damages (and not as a
penalty) equal to the average amount remitted to Symantec for net sales during
the same time periods (i.e., day of the week, time of the day, duration of
outage) in the four weeks prior to the Downtime.

 

6.               Symantec and Digital River acknowledge and reaffirm that the
hosting and implementation of any additional Sites on the element 5 Platform
shall be subject to and shall follow any procedures set forth in the Agreement
with respect to Site Initiation, including but not limited to Section 3(b)(xii)
and Exhibit M.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

7.               All other provisions of the Agreement, except as modified by
this Amendment Six, shall remain in full force and effect and are hereby
reaffirmed.

 

8.               This Amendment Six is considered effective as of December 1,
2004 (the “Amendment Six Effective Date”).

 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment on the
date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Art Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Art Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

March 30, 2005

 

Date:

March 29, 2005

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Art Courville

 

 

 

 

 

 

Printed Name:

Art Courville

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel

 

 

 

 

 

 

Date:

March 30, 2005

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

[g108471ke11i001.gif]

 

AMENDMENT SEVEN

TO THE AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER

FOR SHOP SYMANTEC AGREEMENT

 

This Seventh Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Seven”) is made
as of the Amendment Seven Effective Date, as defined below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             Symantec and Digital River mutually desire that Digital River
perform additional obligations as described in, and in accordance with, this
Amendment.

 

C.             Digital River has entered into one or more agreements with
certain companies (including by way of example, but not limitation, Google and
Overture) (collectively the “Providers”); that provide keyword search based
advertising (the “Paid Search Services”) and

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

2.               Section 3 “Obligations of Digital River” is hereby amended to
include the following at the end of the section:

 

Placement of Advertising with Providers

 

a.               General.  Digital River has entered into agreements the
Providers, pursuant to which Digital River will purchase the Paid Search
Services.  Digital River will use the Paid Search Services to promote the
distribution of Consumer Symantec Products, in return for which Symantec will
pay Digital River the Management Fee, as defined below in Section ”b,”
“Payments.”  Symantec acknowledges and agrees that the Providers are authorized
to make use of any and all materials provided by Symantec for such purposes, or
by Digital River at Symantec’s written request, in connection with the Paid
Search Services.  Symantec will have reasonable operational control of the Paid
Search Services, and Digital River will provide such services to Symantec at
Symantec’s direction.

 

b.              Paid Search Campaigns.  “Paid Search Campaign,” or “Campaign,”
means a discrete marketing effort focused on a specific market segment with the
goal of increasing sales of Consumer Symantec Products

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

from that segment.  The following parameters will apply to each Campaign on a
per Campaign basis (each individually a “Campaign Parameter” and collectively
the “Campaign Parameters”).  Symantec must provide its written approval, if
applicable, of a Campaign Parameter for each separate Campaign prior to the
commencement of that Campaign.  For the avoidance of doubt, the approval of a
Campaign Parameter for one Campaign does not translate to approval for that
Campaign Parameter for any subsequent Campaigns.  The Campaign Parameters are as
follows:

 

i.                  Keyword Bid Pricing: Digital River may make changes to
keyword bid pricing without Symantec’s prior approval.

ii.               Landing Pages:  Digital River will create, and Symantec will
pre-approve in writing, several landing pages.  Digital River will be free to
select from among the pre-approved landing pages in their sole discretion.

iii.            Keywords:  Symantec will pre-approve, in writing, a list of
keywords per campaign, and Digital River will be free to select from among that
list, in their sole discretion.

iv.           Search Engines:  Symantec will pre-approve, in writing, a list of
search engines, and Digital River will be free to select from among that list in
their sole discretion.

v.              Advertising Copy:  Symantec will pre-approve, in writing,
several different sets of advertising copy, and Digital River will be free to
select from among those sets in their sole discretion.

vi.           Landing Page URLs:  Symantec has registered all necessary URLs for
the landing pages associated with the Paid Search Services, and Digital River
may select which specific URL to utilize.

vii.        Paid Search Campaign Commencement and Completion Dates:  Symantec
and Digital River will mutually agree, in writing, on a Campaign calendar for
the next calendar month, which calendar will include the commencement and
completion dates for each Campaign scheduled for that month.

 

To clarify: other that as expressly set forth above, Symantec must approve, in
writing, any and all customer-facing efforts or materials of any kind prior to
their implementation.

 

c.               Payments.  As payment for the Paid Search Services, Symantec
shall pay Digital River a management fee in an amount equal to * percent (*%) of
the Net Revenue for all purchases of Consumer Symantec Products – and not for
any purchases of third party product sold together with the Consumer Symantec
Product as a bundle – through the Storefront, which purchases are directly
traceable to end users who click through to the Storefront as a direct result of
the Paid Search Services, and not as a result of any other web site or method
(the “Management Fee”).  Symantec will pay the Management Fee to Digital River
in addition to the margin paid by Symantec to Digital River pursuant to the
Partner Efficiency Model in the Agreement.  Symantec’s paying of the Management
Fee to Digital River, including Digital River’s reporting and true-up
obligations, will be identical to the manner – which is fully described in the
Agreement – in which Symantec pays Digital River amounts due Digital River under
the Partner Efficiency Model.  For the avoidance of doubt, other than the
Management Fee, and the margin paid according to the Partner Efficiency Model,
Symantec will * as a result of its use of the Paid Search Services.

 

d.              Territory.  The Territory for the Paid Search Services will be
worldwide.

 

e.               Reporting.  Digital River will make reports regarding the Paid
Search Services available to Symantec on a weekly and monthly basis (the “Paid
Search Reports”).  The Paid Search Reports will contain: (i) costs; (ii) sales
revenue; (iii) return on investment; and (iv) percentage of the global spend. 
The Paid Search Reports will be broken down by the following regions: (i) North
America, which will be further broken down into the United States and Canada;
(ii) EMEA, which will be further broken down into the UK, France, Germany,
Italy, the Netherlands, and Switzerland; (iii) Other EMEA; APAC; (iv) Japan; and
(v) Latin America.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

f.                 Termination.  Either party may, by providing the other party
with prior thirty (30) days written notice of termination, terminate the Paid
Search Services.  Any such termination shall not affect the parties’ rights and
obligations with respect to the Paid Search Services used prior to such
termination.

 

3.               All other provisions of the Agreement, except as modified by
this Amendment Seven, shall remain in full force and effect and are hereby
reaffirmed.

 


4.               THIS AMENDMENT SEVEN IS EFFECTIVE FEBRUARY 26, 2005 (THE
“AMENDMENT SEVEN EFFECTIVE DATE”).


 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment on the
date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

Senior Vice President and General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

April 14, 2005

 

Date:

April 5, 2005

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

April 14, 2005

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

[g108471ke11i003.gif]

 

AMENDMENT EIGHT

TO THE AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER

FOR SHOP SYMANTEC AGREEMENT

 

This Ninth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Eight”) is made as of the
Amendment Eight Effective Date, as defined below, and shall serve to amend the
Amended and Authorized Symantec Electronic Reseller for Shop Symantec Agreement,
with an Amended Date of July 1, 2003, by and between Symantec Corporation,
Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
End Users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             The parties have agreed to amend the Agreement as of the
Amendment Eight Effective Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

2.               Exhibit E “PAYMENT OPTIONS” is hereby amended to include both
PayPal and End User purchase Orders as a method of payment.   As a result,
Section 3 of Exhibit E is amended to read, in its entirety, as follows:

 

3.               Other Payment Options.

 

a.               Subject to the provisions of this Subsection, Digital River
shall establish and maintain a payment system to be provided by PayPal, Inc., or
its affiliates (“PayPal”).  The terms and conditions of any agreement between
Digital River and PayPal shall be as may be agreed upon by Digital River in its
sole discretion.  Subject to Section 3(e) below, any terms and conditions in the
Agreement regarding Digital River’s provision of Credit Cards and/or Direct
Debit Cards will also apply to Digital River’s provision of a PayPal payment
system.

 

b.              Digital River shall use commercially reasonable efforts to
establish and maintain a payment system consisting of End User purchase orders
which shall contain such terms and conditions as are satisfactory to Digital
River in its sole discretion and which are processed in a manner that is
satisfactory to Digital River in its sole discretion; provided that neither such
terms and conditions nor such process affect, in any fashion, Digital River’s
obligation to pay Symantec the amounts due under the Agreement.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

c.               Subject to the provisions of this Subsection, Digital River
shall establish and maintain a payment system to be provided by Western Union,
or its affiliates (“Western Union”).  The terms and conditions of any agreement
between Digital River and Western Union shall be as may be agreed upon by
Digital River in its sole discretion.  Subject to Section 3(e) below, any terms
and conditions in the Agreement regarding Digital River’s provision of Credit
Cards and/or Direct Debit Cards will also apply to Digital River’s provision of
a Western Union payment system.

 

d.              The Parties agree that in the future, subject to adding the
appropriate details by a mutually signed amendment, Digital River shall have a
system for online banking purchases as an option for payment by End Users, along
with other new concepts in payment options.

 

e.               If, through its provision of the PayPal or Western Union
payment systems, DR becomes aware of a commercially reasonable basis for
terminating such payment systems – such as, for example, offering such payment
systems is no longer technically feasible, or PayPal or Western Union increase
the rates to DR for its use of such payment systems – then DR will provide
Symantec with thirty (30) days written notice of its intention to terminate the
affected payment system.  Such notice will include a description, in reasonable
detail, of the commercially reasonable basis for DR’s proposed termination.  If
Symantec and DR cannot mutually agree on how to address this commercially
reasonable basis for termination within thirty (30) days of Symantec’s receipt
of such notice, then DR will be free to terminate the affected payment system.

 

f.                 For the avoidance of doubt, nothing in subparagraph (e) shall
prohibit DR from terminating its PayPal contract or Western Union payment
contract based upon a material breach of the applicable underlying contract with
DR by (as applicable) PayPal or Western Union.  Moreover, DR shall have no
liability if, through no breach by DR, either PayPal or Western Union cancels
its contract with DR or otherwise ceases to provide services to DR.  In the
event of such occurrence, DR shall give prompt notice to Symantec of the facts
and circumstances related to the applicable service interruption.

 

3.               All other provisions of the Agreement, except as modified by
this Amendment Eight, shall remain in full force and effect and are hereby
reaffirmed.

 


4.               THIS AMENDMENT EIGHT SHALL BECOME EFFECTIVE ONLY AFTER IT HAS
BEEN SIGNED BY DIGITAL RIVER AND HAS BEEN ACCEPTED BY SYMANTEC AT ITS PRINCIPAL
PLACE OF BUSINESS (THE “AMENDMENT EIGHT EFFECTIVE DATE”).

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Eight on the
date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

SVP and General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

April 1, 2005

 

Date:

April 1, 2005

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

April 1, 2005

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

[g108471ke11i004.gif]

 

AMENDMENT NINE

TO THE AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER


FOR SHOP SYMANTEC AGREEMENT


 

This Ninth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Nine”) is made as of the
Amendment Nine Effective Date, as defined in below, and shall serve to amend the
Amended and Authorized Symantec Electronic Reseller for Shop Symantec Agreement,
with an Amended Date of July 1, 2003, by and between Symantec Corporation,
Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             Symantec and Digital River have agreed to amend the Agreement as
of the Amendment Nine Effective Date per the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

2.               Exhibit O of the Agreement is hereby amended to replace the UPS
Shipping Charges solely for items weighing one (1), two (2), three (3), four
(4) or five (5) pounds with those UPS Shipping Charges attached hereto as
Exhibit O-1.

 

3.               All other provisions of the Agreement, except as modified by
this Amendment Nine, shall remain in full force and effect and are hereby
reaffirmed.  The terms and conditions set forth in the Agreement, which are not
specifically modified by this Amendment Nine, remain in full force and effect. 
The failure of either party to enforce at any time or for any period of time any
provision of the Agreement or the Amendment Nine shall not be construed as a
waiver of such provision or of the right of such party thereafter to enforce
such provision.  In the event of any conflict between the meaning of the terms
and conditions of the Agreement and this Amendment Nine, the terms and
conditions set forth in Amendment Nine shall govern.

 

4.               This Amendment Nine shall become effective only after it has
been signed by Digital River and has been accepted by Symantec at its principal
place of business (the “Amendment Nine Effective Date”).

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment on the
date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER, INC.

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

Senior Vice President & General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

March 15, 2005

 

Date:

February 19, 2005

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

March 15, 2005

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT O-1

 

UPS Ground

 

Lower 48

Weight LB

 

New 2005
Rate

1

 

$

7.65

2

 

$

8.25

3

 

$

8.85

4

 

$

9.10

5

 

$

9.35

 

USPS PRIORITY
MAIL

 

Lower 48

Weight LB

 

New 2005
Rate

1

 

$

6.95

2

 

$

7.95

3

 

$

9.95

4

 

$

11.75

5

 

$

11.95

 

USPS PRIORITY
MAIL

 

Alaska&
Hawaii

Weight LB

 

New 2005
Rate

1

 

$

6.95

2

 

$

8.45

3

 

$

11.25

4

 

$

13.10

5

 

$

14.95

 

Purolator (Canada Only)

Weight LB

 

New 2005
Rate

1

 

$

16.10

2

 

$

16.50

3

 

$

18.50

4

 

$

20.50

5

 

$

22.50

 

UPS 2nd Day

 

Lower 48

Weight LB

 

New 2005
Rate

1

 

$

12.45

2

 

$

13.50

3

 

$

14.70

4

 

$

15.95

5

 

$

17.30

 

UPS 2nd Day

 

Alaska&
Hawaii

Weight LB

 

New 2005
Rate

1

 

$

17.65

2

 

$

19.20

3

 

$

20.65

4

 

$

22.10

5

 

$

23.85

 

UPS 2nd Day

 

Puerto
Rico

Weight LB

 

New 2005
Rate

1

 

$

17.95

2

 

$

19.55

3

 

$

21.00

4

 

$

22.55

5

 

$

24.35

 

UPS OVERNIGHT

 

Lower 48

Weight LB

 

New 2005
Rate

1

 

$

15.10

2

 

$

16.10

3

 

$

18.05

4

 

$

18.95

5

 

$

19.95

 

UPS OVERNIGHT

 

Alaska&
Hawaii

Weight LB

 

New 2005
Rate

1

 

$

23.20

2

 

$

25.45

3

 

$

27.60

4

 

$

29.70

5

 

$

31.65

 

UPS
INTERNATIONAL

 

CANADA

Weight LB

 

New 2005
Rate

1

 

$

21.95

2

 

$

22.95

3

 

$

23.65

4

 

$

23.65

5

 

$

23.65

 

UPS
INTERNATIONAL

 

S. AMERICA

Weight LB

 

New 2005
Rate

1

 

32.95

2

 

33.95

3

 

37.45

4

 

38.95

5

 

39.95

 

UPS
INTERNATIONAL

 

EUROPE

Weight LB

 

New 2005
Rate

1

 

$

33.95

2

 

$

36.35

3

 

$

38.95

4

 

$

39.95

5

 

$

40.95

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

UPS
INTERNATIONAL

 

MIDDLE
EAST

Weight LB

 

New 2005
Rate

1

 

$

37.45

2

 

$

39.45

3

 

$

42.95

4

 

$

44.95

5

 

$

46.95

 

UPS
INTERNATIONAL

 

JAPAN &
ASIA

Weight LB

 

New 2005
Rate

1

 

$

30.50

2

 

$

30.95

3

 

$

31.45

4

 

$

32.50

5

 

$

36.95

 

UPS
INTERNATIONAL

 

AFRICA

Weight LB

 

New 2005
Rate

1

 

$

47.95

2

 

$

57.95

3

 

$

64.95

4

 

$

72.45

5

 

$

81.95

 

UPS
INTERNATIONAL

 

MEXICO

Weight LB

 

New 2005
Rate

1

 

$

24.95

2

 

$

26.95

3

 

$

29.95

4

 

$

30.95

5

 

$

31.95

 

UPS
INTERNATIONAL

 

CARIBBEAN

Weight LB

 

New 2005
Rate

1

 

$

32.95

2

 

$

33.45

3

 

$

33.95

4

 

$

34.95

5

 

$

37.45

 

UPS
INTERNATIONAL

 

PUERTO
RICO

Weight LB

 

New 2005
Rate

1

 

$

26.95

2

 

$

28.95

3

 

$

31.95

4

 

$

32.95

5

 

$

33.95

 

UPS
INTERNATIONAL

 

AUST - NZ

Weight LB

 

New 2005
Rate

1

 

$

32.95

2

 

$

33.25

3

 

$

33.45

4

 

$

33.95

5

 

$

34.95

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

[g108471ke11i002.gif]

 

AMENDMENT TEN

TO THE AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER


FOR SHOP SYMANTEC AGREEMENT


 

This Tenth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Ten”) is made as of the
Amendment Ten Effective Date, as defined below, and shall serve to amend the
Amended and Authorized Symantec Electronic Reseller for Shop Symantec Agreement,
with an Amended Date of July 1, 2003, by and between Symantec Corporation,
Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             Symantec and Digital River desire that Symantec use the Fireclick
Technology (as defined below), pursuant to the terms and conditions of the
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

2.               Section 3 “Obligations of Digital River” is hereby amended to
include the following at the end of the section:

 

The technologies and platforms used by Digital River to perform its obligations
under this Agreement, including but not limited to the Digital River Core
Technology, EE System, The Digital River Application, the Pacific (e-commerce)
platform, and the Atlantic (e-Commerce) Platform, may include, as necessary, in
all respects, those technologies, methodologies, development or other tools,
platforms or other intellectual property, written or otherwise, obtained by
Digital River through its acquisition of Fireclick, Inc., (the “Fireclick
Technology”) and the use of the Fireclick Technology by Symantec will be
governed by this Agreement.  The Fireclick Technology will be considered Digital
River Information, as defined in the Agreement.   Digital River hereby
authorizes Symantec to use the Fireclick Technology in a manner consistent with
the purposes of the Agreement.  The Fireclick Technology includes the Fireclick
warehouse module hosted application, as such is described in Exhibit A to this
Amendment Ten (the “Warehouse Module”).  As part of its use of the Warehouse
Module, Symantec is allowed to have unlimited users, unlimited phone and email
support, and unlimited training via online webinars, *.

 

Reporting regarding Symantec’s use of the Fireclick Technology will be available
for Symantec to view via the online reporting tool referenced in
Section 9(b)(i) of the

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

Agreement (the “Digital River Command Console” or “DRCC”), or any later
subsequent evolution, or replacement, of the DRCC, which will be provided by
Digital River to Symantec, *, for the Term of the Agreement.  Symantec may use
the Fireclick Technology not only on the Storefront, but also, in Symantec’s
sole discretion, on Symantec’s Nitro (Renewal Center) web site, and all Symantec
corporate web sites, including both Metro Symantec.com sites, as well as
non-Metro Symantec.com sites.

 

In the event of a Transfer of the Digital River Fireclick subsidiary, which
means the business operations and Fireclick Technology acquired by Digital River
through its acquisition of Fireclick, Inc. (the “Fireclick Sub”), to a third
party, Digital River will use commercially reasonable efforts to give Symantec
sixty (60) days written notice of the entry of a letter of intent or equivalent
document referencing an intent to make such a Transfer.  Notwithstanding the
foregoing, Digital River will not be obligated to provide Symantec with more
notice that it can provide given the restrictions inherent in such a Transfer,
including, but not limited to, confidentiality obligations and the adherence to
applicable laws.  “Transfer” means a transfer of Control to a third party, with
“Control” meaning an ownership interest of fifty percent (50%) or more. 
Spinning off the Fireclick Sub to create a standalone entity is not considered a
Transfer.  If Digital River Transfers the Fireclick Sub, neither Digital River
nor the entity acquiring the Fireclick Sub will be obligated to continue
providing Symantec access to the Fireclick Technology.

 

If Symantec’s use of the Fireclick Technology is terminated for any reason,
Digital River will: (a) within thirty days, at Symantec’s direction, remove any
tagging or coding on any Symantec Site included by Digital River in connection
with the Fireclick Technology; and (b) within thirty days, at Symantec’s
direction, remove Symantec from any features or databases relating to the
Fireclick Technology.

 

3.               Exhibits.  The Agreement is hereby amended to include a new
Exhibit X, “URL Structure Requirements,” as attached hereto.

 

4.               All other provisions of the Agreement, except as modified by
this Amendment Ten, shall remain in full force and effect and are hereby
reaffirmed.

 

5.               This Amendment Ten is considered effective on the last date for
the Symantec signature lines set forth below on this page (the “Amendment Ten
Effective Date”) provided that it has been signed by Digital River and has been
accepted by Symantec at its principal place of business.

 

IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment on the
date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

Signature:

/s/ Carter D. Hicks

 

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

Printed Name:

Carter D. Hicks

 

 

 

 

 

 

 

Title:

SVP and General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

Date:

April 1, 2005

 

Date:

April 1, 2005

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

April 1, 2005

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

Exhibit A to Amendment Ten

 

The Fireclick Warehouse Suite includes four components and XML feed technology
(the Basic Suite does not include the Excel Reporter or XML):

 

[g108471ke11i005.gif]

 

The Fireclick Reporter For Microsoft Excel:

 

Fireclick Excel Reporter - General Module

 

[g108471ke11i006.gif]

Includes Customizable Time-Range Comparison Views and Multiple Account
Aggregations / Comparisons

 

 

 

Basic

 

Analytics

 

Commerce

 

Warehouse

 

General Dashboarding Template

 

ý

 

ý

 

ý

 

ý

 

Marketing Dashboarding Template

 

 

 

ý

 

ý

 

ý

 

Merchandising Dashboarding Template

 

 

 

 

 

ý

 

ý

 

Link Tracking Dashboarding Template

 

 

 

 

 

ý

 

ý

 

Custom Dimension Dashboarding Template

 

 

 

 

 

 

 

ý

 

 

Fireclick Excel Reporter - Link Tracking Dashboarding Template

 

 

[g108471ke11i007.gif]

 

Metrics: Page Views, Sessions, Orders, Revenue, Conversions

 

Automatic Pivot-Table and Charting Center Includes:

 

Content Group

Example: Customer Service

 

ý

Link Group

Example: Service By Phone

 

ý

Link Name / URL

Example: Call Us During Work Hours

 

ý

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

Fireclick Excel Reporter - General Dashboarding Template

 

[g108471ke11i008.jpg]

Includes Customizable Time-Range Comparison Views and Multiple Account
Aggregations / Comparisons

 

Selectable Reports

 

 

 

 

 

 

 

Customizable Comparisons

 

ý

 

Session Duration

 

ý

 

Page Views

 

ý

 

First-Time Users

 

ý

 

Sessions

 

ý

 

Returning Users Detail

 

ý

 

Dally Uniques

 

ý

 

Revenue

 

ý

 

Referring Domains

 

ý

 

Orders

 

ý

 

Top Search Engines

 

ý

 

Order Size

 

ý

 

Top Search Queries

 

ý

 

Conversion Analysis

 

ý

 

Internal Search Queries

 

ý

 

Conversion Rates

 

ý

 

Entry Pages

 

ý

 

Abandonment Rates

 

ý

 

Exit Pages

 

ý

 

Display Time

 

ý

 

Top Countries

 

ý

 

Slowest Pages

 

ý

 

Top Regions

 

ý

 

Fastest Pages

 

ý

 

Top Metro Areas

 

ý

 

Read Time

 

ý

 

US Region Penetration

 

ý

 

Shortest Read Time

 

ý

 

US Metro Penetration

 

ý

 

Longest Read Time

 

ý

 

Popular Pages

 

ý

 

Back Pages

 

ý

 

Avg Session Length

 

ý

 

Avg Connection Speed

 

ý

 

 

 

Fireclick Excel Reporter - Marketing Dashboarding Template

 

[g108471ke11i008.jpg]

Metrics: Sessions, Orders, Revenue, Conversion Rate, Cost, Return-On-Investment,
Impressions, Click-Through Rate

 

Automatic Pivot–Table and Charting Center Includes:

Search Campaigns

 

ý

 

Algorithmic Search

 

ý

 

Direct Conversions

 

ý

 

Deferred Conversions

 

ý

 

Paid Search

 

ý

 

Direct Conversions

 

ý

 

Deferred Conversions

 

ý

 

Email Campaigns

 

ý

 

Direct Conversions

 

ý

 

Deferred Conversions

 

ý

 

Affiliate / Partner Campaigns

 

ý

 

Direct Conversions

 

ý

 

Deferred Conversions

 

ý

 

Advertising Campaigns

 

ý

 

Direct Conversions

 

ý

 

Deferred Conversions

 

ý

 

Other Campaigns

 

ý

 

Direct Conversions

 

ý

 

Deferred Conversions

 

ý

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

Fireclick Excel Reporter - Merchandising Dashboarding Template

 

[g108471ke11i009.gif]

Metrics : Orders, Revenue, Product Views, Product Page Visits, Cart Additions,
Cart Removals, Abandonment, Conversions

 

Automatic Pivot-Table and Charting Center Includes:

 

 

 

 Broadest Dimension

 

Example : Store

 

ý

 

Next Dimension

 

Example : Store Department

 

ý

 

Next Dimension

 

Example : Product Type

 

ý

 

Next Dimension

 

Example : Product Category

 

ý

 

Next Dimension

 

Example : Product Sub-Category

 

ý

 

Next Dimension

 

Example : Product Brand

 

ý

 

Next Dimension

 

Example : Product Name

 

ý

 

Next Dimension

 

Example : Product Style

 

ý

 

Next Dimension

 

Example : Stock-Keeping Unit (SKU)

 

ý

 

 

Fireclick Excel Reporter - Custom Dimension Dashboarding Template

 

[g108471ke11i009.gif]

Metrics: Conversion Rate, Abandonment, Cart Additions, Average Order Size,
Average Session Length, Maximum Order Size, Orders, Page Views, Product Buys,
Product Orders, Product Revenue, Product Views, Cart Removals, Revenue,
Sessions, Unique Visitors

 

Automatic Pivot-Table and Charting Center Includes:

 

 

 

 Country

 

Example Value : Germany

 

ý

 

 Entry Pages to the Site

 

Example Value : www.yahoo.com

 

ý

 

 Exit Pages From the Site

 

Example Value : yahoo.com/sports

 

ý

 

 First-Time vs. Returning Users

 

Example Value : First-Time Visitor

 

ý

 

 Marketing Campaign Category

 

Example Value : Affiliate Partners

 

ý

 

 Direct vs. Deferred Campaigns

 

Example Value : Deferred Campaign

 

ý

 

 Marketing Campaign Name

 

Example Value : Froogle Referrals

 

ý

 

 Marketing Campaign Owner

 

Example Value : Director of Marketing

 

ý

 

 Marketing Campaign Type

 

Example Value : Referral Traffic

 

ý

 

 Order Size Distribution

 

Example Value : $40 - $60

 

ý

 

 Page URL

 

Example Value : Yahoo.com/billpay

 

ý

 

 Referring Domain

 

Example Value : Google.com

 

ý

 

 Returning Users Distribution

 

Example Value : Within 7 Days

 

ý

 

 Session Length Distribution

 

Example Value : 8 Pages

 

ý

 

 Geographic Region

 

Example Value : Southern California

 

ý

 

 Geographic Metropolitan Area

 

Example Value : San Diego, California

 

ý

 

 Custom Dimension # 1

 

Example Dimension : Internal Search

 

ý

 

 Custom Dimension # 2

 

Example Dimension : A/B Test

 

ý

 

 Custom Dimension # 3

 

Example Dimension : Customer ID

 

ý

 

 Custom Dimension # 4

 

Example Dimension : Hotel Rating

 

ý

 

 Custom Dimension # 5

 

Example Dimension : Payment Type

 

ý

 

 Custom Dimension # 6

 

Example Dimension : Trial User?

 

ý

 

 Custom Dimension # 7

 

Example Dimension : Email Subscriber

 

ý

 

 Custom Dimension # 8

 

Example Dimension : Browser Type

 

ý

 

 Custom Dimension # 9

 

Example Dimension : Gender

 

ý

 

 Custom Dimension # 10

 

Example Dimension : Age Group

 

ý

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATIONS HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

The Fireclick Web Console:

 

Traffic and Performance

 

[g108471ke11i010.gif]

 

Basic

 

Analytics

 

Commerce

 

Warehouse

 

Traffic Volume

 

 

 

 

 

 

 

 

 

Real-Time Traffic

 

ý

 

ý

 

ý

 

ý

 

Page Views

 

ý

 

ý

 

ý

 

ý

 

Sessions

 

ý

 

ý

 

ý

 

ý

 

Daily Uniques

 

ý

 

ý

 

ý

 

ý

 

Unique Visitors

 

ý

 

ý

 

ý

 

ý

 

Section Traffic

 

 

 

 

 

ý

 

ý

 

 

 

 

 

 

 

 

 

 

 

Customer Experience

 

 

 

 

 

 

 

 

 

Acceleration (Windows, Prior to XP)

 

ý

 

ý

 

ý

 

ý

 

Display Time

 

ý

 

ý

 

ý

 

ý

 

Slowest Pages

 

ý

 

ý

 

ý

 

ý

 

Fastest Pages

 

ý

 

ý

 

ý

 

ý

 

Read Time

 

ý

 

ý

 

ý

 

ý

 

Shortest Read Time

 

ý

 

ý

 

ý

 

ý

 

Longest Read Time

 

ý

 

ý

 

ý

 

ý

 

Back Button Clicks

 

ý

 

ý

 

ý

 

ý

 

 

 

 

 

 

 

 

 

 

 

Customer System

 

 

 

 

 

 

 

 

 

Browsers

 

ý

 

ý

 

ý

 

ý

 

Connection Speeds (If Acceleration is Turned-On)

 

ý

 

ý

 

ý

 

ý

 

Screen Resolution

 

ý

 

ý

 

ý

 

ý

 

Color Palette

 

ý

 

ý

 

ý

 

ý

 

Cookie Enablement

 

ý

 

ý

 

ý

 

ý

 

JavaScript Versions

 

ý

 

ý

 

ý

 

ý

 

Flash Versions

 

ý

 

ý

 

ý

 

ý

 

 

Ecommerce and Revenue Analysis

 

[g108471ke11i010.gif]

 

Basic

 

Analytics

 

Commerce

 

Warehouse

 

Site Link Tracking

 

 

 

 

 

 

 

 

 

All Links / Content Groups

 

o

 

o

 

ý

 

ý

 

Custom Link Tracking Projects

 

o

 

o

 

ý

 

ý

 

 

 

 

 

 

 

 

 

 

 

Ecommerce Tracking

 

 

 

 

 

 

 

 

 

Total Revenue

 

ý

 

ý

 

ý

 

ý

 

Total Orders

 

ý

 

ý

 

ý

 

ý

 

Conversions Analysis

 

ý

 

ý

 

ý

 

ý

 

Conversions Graph

 

ý

 

ý

 

ý

 

ý

 

Abandonment Graph

 

ý

 

ý

 

ý

 

ý

 

Order Frequency

 

o

 

ý

 

ý

 

ý

 

Order Size

 

o

 

ý

 

ý

 

ý

 

 

 

 

 

 

 

 

 

 

 

Merchandising Detail

Metrics: Orders, Revenue, Product Views, Product Page Visits, Cart Additions,
Cart Remove Abandonment Rate, Conversion Rates

 

Complete Merchandising Detail (All Products)

 

o

 

o

 

ý

 

ý

 

Top Cross-Selling Products

 

o

 

o

 

ý

 

ý

 

Top Selling Products

 

o

 

ý

 

ý

 

ý

 

Most Viewed Products

 

o

 

ý

 

ý

 

ý

 

Most Added Products

 

o

 

ý

 

ý

 

ý

 

Most Removed Products

 

o

 

ý

 

ý

 

ý

 

Most Abandoned Products

 

o

 

ý

 

ý

 

ý

 

Customizable Merchandising Reports

 

o

 

o

 

ý

 

ý

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

Marketing and Pathing

 

[g108471ke11i011.gif]

 

Basic

 

Analytics

 

Commerce

 

Warehouse

 

Geographic Tracking

 

 

 

 

 

 

 

 

 

Countries

 

o

 

o

 

ý

 

ý

 

World Cities

 

o

 

o

 

ý

 

ý

 

World Regions

 

o

 

o

 

ý

 

ý

 

United States Regions

 

o

 

o

 

ý

 

ý

 

United States Metro Areas

 

o

 

o

 

ý

 

ý

 

United States Region Penetration

 

o

 

o

 

ý

 

ý

 

United States Metro Penetration

 

o

 

o

 

ý

 

ý

 

Access Patterns

 

 

 

 

 

 

 

 

 

Referring Domains

 

ý

 

ý

 

ý

 

ý

 

Top Search Engines

 

ý

 

ý

 

ý

 

ý

 

Top IP Addresses

 

ý

 

ý

 

ý

 

ý

 

Top Search Queries

 

ý

 

ý

 

ý

 

ý

 

Internal Search Query Detail

 

ý

 

ý

 

ý

 

ý

 

Entry Pages

 

ý

 

ý

 

ý

 

ý

 

Exit Pages

 

ý

 

ý

 

ý

 

ý

 

Search Engine Pivoting

 

 

 

 

 

 

 

 

 

All Queries By Keyword

 

o

 

ý

 

ý

 

ý

 

All Queries By Engine

 

o

 

ý

 

ý

 

ý

 

Paid Queries By Keyword

 

o

 

ý

 

ý

 

ý

 

Paid Queries By Engine

 

o

 

ý

 

ý

 

ý

 

Natural Queries By Keyword

 

o

 

ý

 

ý

 

ý

 

Natural Queries By Engine

 

o

 

ý

 

ý

 

ý

 

Marketing Campaigns    Metrics: Sessions, Orders, Revenue, Conversion Rate,
Cost, Return-On-Investment, Email Impressions, Email Click-Through Rate

 

Real-Time Campaign Data

 

o

 

ý

 

ý

 

ý

 

All Campaigns Manager

 

o

 

ý

 

ý

 

ý

 

Paid Keyword Campaigns

 

o

 

ý

 

ý

 

ý

 

Internal Search Effectiveness Detail

 

ý

 

ý

 

ý

 

ý

 

Email Campaigns

 

o

 

ý

 

ý

 

ý

 

Affiliate Management

 

o

 

ý

 

ý

 

ý

 

Customizable Reports

 

o

 

ý

 

ý

 

ý

 

Browsing Patterns

 

 

 

 

 

 

 

 

 

Drag-N-Drop Path Analysis

 

ý

 

ý

 

ý

 

ý

 

Popular Pages

 

ý

 

ý

 

ý

 

ý

 

Session Length

 

ý

 

ý

 

ý

 

ý

 

Session Duration

 

ý

 

ý

 

ý

 

ý

 

First-Time Users

 

o

 

ý

 

ý

 

ý

 

Returning Users Detail

 

o

 

ý

 

ý

 

ý

 

Visit Frequency

 

o

 

ý

 

ý

 

ý

 

Sequence Analysis

 

o

 

ý

 

ý

 

ý

 

Top Ads Clicked

 

o

 

ý

 

ý

 

ý

 

Top Media Viewed

 

o

 

ý

 

ý

 

ý

 

Top Downloads

 

o

 

ý

 

ý

 

ý

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

The Fireclick Benchmarking Index:

 

Fireclick Index Industry Reporting Capabilities

 

* Index may be further segmented into specific industries

 

Traffic Volumes

 

Past 7 Days

 

Past 30 Days

 

Past 3 Mo

 

Past 12 Mo

 

Page Views

 

ý

 

ý

 

ý

 

ý

 

Sessions

 

ý

 

ý

 

ý

 

ý

 

Daily Unique Visitors

 

ý

 

ý

 

ý

 

ý

 

Access Patterns

 

Past 7 Days

 

Past 30 Days

 

Past 3 Mo

 

Past 12 Mo

 

Referring Domains

 

ý

 

ý

 

ý

 

ý

 

Search Engines

 

ý

 

ý

 

ý

 

ý

 

Ecommerce Analysis

 

Past 7 Days

 

Past 30 Days

 

Past 3 Mo

 

Past 12 Mo

 

Revenues

 

ý

 

ý

 

ý

 

ý

 

Orders

 

ý

 

ý

 

ý

 

ý

 

Order Size

 

ý

 

ý

 

ý

 

ý

 

Global Conversion Rate

 

ý

 

ý

 

ý

 

ý

 

1st Time Visitor Conversions

 

ý

 

ý

 

ý

 

ý

 

Returning Visitor Conversions

 

ý

 

ý

 

ý

 

ý

 

Shopping Cart Abandonment

 

ý

 

ý

 

ý

 

ý

 

Marketing Campaigns

 

Past 7 Days

 

Past 30 Days

 

Past 3 Mo

 

Past 12 Mo

 

Global Revenues

 

ý

 

ý

 

ý

 

ý

 

Global Orders

 

ý

 

ý

 

ý

 

ý

 

Global Conversion Rate

 

ý

 

ý

 

ý

 

ý

 

Global Dollars Per Session

 

ý

 

ý

 

ý

 

ý

 

Keyword Revenues

 

ý

 

ý

 

ý

 

ý

 

Keyword Orders

 

ý

 

ý

 

ý

 

ý

 

Keyword Conversion Rate

 

ý

 

ý

 

ý

 

ý

 

Keyword Dollars Per Session

 

ý

 

ý

 

ý

 

ý

 

Email Revenues

 

ý

 

ý

 

ý

 

ý

 

Email Orders

 

ý

 

ý

 

ý

 

ý

 

Email Conversion Rate

 

ý

 

ý

 

ý

 

ý

 

Email Dollars Per Session

 

ý

 

ý

 

ý

 

ý

 

Affiliate Revenues

 

ý

 

ý

 

ý

 

ý

 

Affiliate Orders

 

ý

 

ý

 

ý

 

ý

 

Affiliate Conversion Rate

 

ý

 

ý

 

ý

 

ý

 

Affiliate Dollars Per Session

 

ý

 

ý

 

ý

 

ý

 

User Experience

 

Past 7 Days

 

Past 30 Days

 

Past 3 Mo

 

Past 12 Mo

 

Display Time

 

ý

 

ý

 

ý

 

ý

 

Read Time

 

ý

 

ý

 

ý

 

ý

 

Session Length

 

ý

 

ý

 

ý

 

ý

 

Session Duration

 

ý

 

ý

 

ý

 

ý

 

Connection Speed

 

ý

 

ý

 

ý

 

ý

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

The Fireclick Site Explorer For Internet Explorer:

 

Fireclick Site Explorer Browser Plug-In

 

* Commerce & Warehouse provide real-time and historic time ranges

 

Business Update

 

Real-Time

 

Weekly Variance

 

Custom Date Range

 

Page Views

 

ý

 

ý

 

ý

 

Sessions

 

ý

 

ý

 

ý

 

Orders

 

ý

 

ý

 

ý

 

Revenue

 

ý

 

ý

 

ý

 

Cart Abandonment Rate

 

ý

 

ý

 

ý

 

Conversion Rates

 

ý

 

ý

 

ý

 

Cart Abandonment Rate

 

ý

 

ý

 

ý

 

Daily Unique Visitors

 

ý

 

ý

 

ý

 

Real-Time Marketing

 

Real-Time

 

Weekly Variance

 

Custom Date Range

 

Global Site Sessions

 

ý

 

ý

 

ý

 

Global Site Page Views

 

ý

 

ý

 

ý

 

Total Marketing Sessions

 

ý

 

ý

 

ý

 

Total Marketing Campaign Orders

 

ý

 

ý

 

ý

 

Total Marketing Campaign Revenue

 

ý

 

ý

 

ý

 

Total Marketing Campaign Conversions

 

ý

 

ý

 

ý

 

Keyword Marketing Sessions

 

ý

 

ý

 

ý

 

Keyword Marketing Orders

 

ý

 

ý

 

ý

 

Keyword Marketing Revenue

 

ý

 

ý

 

ý

 

Keyword Marketing Conversion Rate

 

ý

 

ý

 

ý

 

Email Marketing Sessions

 

ý

 

ý

 

ý

 

Email Marketing Orders

 

ý

 

ý

 

ý

 

Email Marketing Revenue

 

ý

 

ý

 

ý

 

Email Marketing Conversion Rate

 

ý

 

ý

 

ý

 

Affiliate Marketing Sessions

 

ý

 

ý

 

ý

 

Affiliate Marketing Orders

 

ý

 

ý

 

ý

 

Affiliate Marketing Conversion Rate

 

ý

 

ý

 

ý

 

Top Lists

 

Top Three

 

 

 

Link Popularity

 

Top Countries

 

ý

 

 

 

Ranked Link List

 

Top US Regions

 

ý

 

 

 

Superimposed Stats

 

Top US Region Market Penetration

 

ý

 

 

 

Incoming Links

 

Top US Metro Areas

 

ý

 

 

 

Page Details

 

Top US Metro Area Market Penetration

 

ý

 

 

 

Access Count

 

Top Referring Domains

 

ý

 

 

 

Overall Display Time

 

Top Search Queries

 

ý

 

 

 

Read Time

 

Top Internal Search Queries

 

ý

 

 

 

Exit Rate

 

Top Viewed Products

 

ý

 

 

 

Section

 

Top Removed Products

 

ý

 

 

 

Popularity Ranking

 

Top Abandoned Products

 

ý

 

 

 

Cookies / Scripts

 

Top Selling Products

 

ý

 

 

 

Images

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

Exhibit X to the Agreement


URL STRUCTURE REQUIREMENTS


 

1.               In order for Symantec to effectively use the Fireclick
Technology, as well as certain search engine optimization services, it is
necessary for Symantec URLs to follow the below requirements.  As a result,
Digital River will ensure that all Symantec URLS meet the below requirements.

 

2.               Examples of Symantec STORE URLs that are unacceptable:

 

*

 

*

 

3.               Examples of STORE URLs, outside of Symantec, that are
acceptable:

http://www.macromedia.com/cfusion/store/index.cfm?store=OLS-US

 

http://www.macromedia.com/cfusion/store/index.cfm?store=OLS-US#view=ols_prod&loc=en_us&store=OLS-US&category=/Software/Development/StandAlones/Captivate&distributionMethod=FULL

 

4.               Examples of Symantec CORP URLs that are acceptable:

http://www.symantec.com/small_business/products/detail/requirements.jsp?cat_id=1030&prod_id=6001

 

5.               As a general matter, after “.com” Symantec requires consistent
and clean variables.  The below are provided solely as examples – and do not
cover all possible variables that Symantec does not want included in its URL
structures.  If in doubt regarding whether or not a particular variable is
acceptable, Digital River will confirm with either of the Primary Contacts
listed in Exhibit X prior to the inclusion of such a variable.

 

Sat 1

Sat 2

V2

Ec_Main_Entry

SP=10007

V5=31033611

&S1=

&S2=

&S3=

&S4=

&S5=

&V2=

&V3=

&V4=

&DSP=

0&CUR=840

&PGRP=0

&CACHE_ID=0

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------